Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4

Dated as of April 28, 2020

to

CREDIT AGREEMENT

Dated as of October 21, 2011

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017

THIS AMENDMENT NO. 4 (this “Amendment”) is made as of April 28, 2020 by and
among Cimpress plc (the “Company”), Vistaprint Limited, Cimpress Schweiz GmbH,
Vistaprint B.V. and Cimpress USA Incorporated (collectively, the “Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), under that certain Credit Agreement dated as of October 21, 2011, as
amended and restated as of February 8, 2013 and as further amended and restated
as of July 13, 2017, by and among the Borrowers, the Lenders from time to time
party thereto and the Administrative Agent (as amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Amended Credit Agreement
(as defined below).

WHEREAS, the Company has informed the Administrative Agent and the Lenders of
its intent to incur certain additional Indebtedness through the issuance by the
Company of the Second Lien Notes (as defined in the Amended Credit Agreement),
and to use the proceeds thereof to make a voluntary prepayment pursuant to
Section 2.11(a) of the Credit Agreement in the amount of $302,009,506.99 (the
“Amendment No. 4 Prepayment”);

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement; and

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.

1.    Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that (i) the Credit Agreement (including Schedules 2.01A
and 2.01B and all Exhibits thereto) shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex A hereto and (ii) Schedules 3.01A, 3.01B,
6.01, 6.02 and 6.04 to the Credit Agreement shall be amended and restated to
read in their entirety as Schedules 3.01A, 3.01B, 6.01, 6.02 and 6.04 attached
hereto (the Credit Agreement as amended pursuant to this Section 1, the “Amended
Credit Agreement”).



--------------------------------------------------------------------------------

2.    Conditions of Effectiveness. This Amendment shall become effective as of
the first date (the “Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:

(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Required Lenders and the
Administrative Agent.

(b)    The Administrative Agent shall have received counterparts of the Consent
and Reaffirmation attached as Exhibit A hereto duly executed by the Guarantors.

(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of each of (i) Morgan Lewis Bockius LLP, U.S. counsel for the
Borrowers, (ii) Appleby, Bermuda counsel for the Borrowers, (iii) Stibbe, Dutch
counsel for the Borrowers, (iv) Matheson, Irish counsel for the Borrowers, and
(v) Baker & McKenzie Zurich, Swiss counsel for the Borrowers, in each case in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and covering such matters relating to the Borrowers, the Amended Credit
Agreement, this Amendment or the Transactions as the Administrative Agent shall
reasonably request. The Company hereby requests such counsels to deliver such
opinions.

(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(e)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, (i) confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02 of the Amended Credit
Agreement and (ii) attaching and certifying as true, correct and complete,
copies of each of the Second Lien Notes Documents, in each case, as in effect on
the Amendment Effective Date.

(f)    The Company shall have, prior to or substantially concurrently with the
effectiveness of this Amendment, issued the Second Lien Notes pursuant to the
Second Lien Notes Indenture, on terms and conditions reasonably acceptable to
the Administrative Agent, and shall have paid or, substantially concurrently
with the effectiveness of this Amendment, shall pay, to the Administrative Agent
the Amendment No. 4 Prepayment from the proceeds thereof and directed that such
prepayment be applied to (i) first, prepay outstanding Term Loans in an
aggregate principal amount such that the outstanding principal amount of
outstanding Term Loans immediately after giving effect to such prepayment is
equal to or less than $150,000,000, and to the payments required by
Section 2.10(b)(iii) as shall be necessary to adjust the remaining payments
otherwise required by Section 2.10(b)(iii) to be in the amounts reflected in the
Amended Credit Agreement and (ii) second, apply the remaining amount of the
Amendment No. 4 Prepayment (if any) to prepay outstanding Revolving Loans, with
such prepayment pursuant to this clause (ii) to be applied ratably to the
Revolving Loans outstanding immediately prior to the effectiveness of this
Amendment, and regardless of whether any prepayment of the Revolving Loans is
made pursuant to the foregoing clause (ii), the Company shall make a permanent
and irrevocable reduction of (1) the Dollar Tranche Commitments to $5,798,568.68
and (2) the Multicurrency Tranche Commitments to $844,201,431.32.

 

2



--------------------------------------------------------------------------------

(g)    As of the Amendment Effective Date, immediately upon giving effect to
this Amendment, the Consolidated Cash Balance (as defined in the Amended Credit
Agreement) shall not exceed $100,000,000, and the Administrative Agent shall
have received a certificate from a Financial Officer of the Company certifying
the same.

(h)    The Administrative Agent shall have received (i) for the account of each
Lender that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, a consent fee in
an amount equal to the applicable amount previously disclosed to such Lenders
and (ii) all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
under the Amended Credit Agreement.

The Administrative Agent shall notify the Company and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective, and
the Amendment Effective Date shall not occur, if each of the foregoing
conditions is not satisfied at or prior to 3:00 p.m., New York City time, on
May 1, 2020 (and, in the event such conditions are not so satisfied, this
Amendment shall terminate at such time and shall be null and void and of no
force or effect).

3.    Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a)    This Amendment and the Amended Credit Agreement constitute legal, valid
and binding obligations of such Borrower and are enforceable in accordance with
their terms, subject to (i) applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or other laws affecting creditors’ rights generally
and (ii) general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.

(b)    As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Event of Default or Default has occurred and is
continuing and (ii) the representations and warranties of such Borrower set
forth in the Amended Credit Agreement are true and correct in all material
respects, except to the extent such representation and warranty is qualified by
Material Adverse Effect or other materiality qualification, in which case such
representation and warranty is true and correct in all respects.

4.    Reference to and Effect on the Credit Agreement.

(a)    From and after the effectiveness of the amendment to the Credit Agreement
evidenced hereby, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Amended Credit Agreement, shall, unless the context otherwise requires, refer to
the Amended Credit Agreement, and the term “Credit Agreement”, as used in the
other Loan Documents, shall mean the Amended Credit Agreement.

(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed. Without limitation of the
foregoing, each Borrower confirms, acknowledges and agrees that: (a) each of the
Collateral Documents to which it is a party shall secure all monies, obligations
and liabilities whatsoever whether principal, interest or otherwise now or
hereafter due, owing or incurred by such Borrower to any Secured Party whether
collectively or individually under or in connection with the Loan Documents; and
(b) each of the Collateral Documents (and the security interests created

 

3



--------------------------------------------------------------------------------

thereby) shall continue in full force and effect as continuing security for all
obligations expressed to be secured thereunder and under the Amended Credit
Agreement and shall continue to constitute the legal, valid and binding
obligations of each Borrower party thereto enforceable in accordance with its
terms. In respect of the Loan Documents governed by Dutch law, each of the
Borrowers party thereto hereby confirms and agrees that (i) at the time of the
entering into the Loan Documents governed by Dutch law, it was their intention
(and it is still their intention and agreement) that any security right created
under such Loan Document to secure the Secured Obligations (as defined in such
Loan Document) as amended from time to time, including by the amendments as
included in this Amendment, and (ii) any amount owed by the Loan Parties under
the Credit Agreement as amended by and in accordance with the terms of this
Amendment are part of the definition of the “Secured Obligations” (as defined in
the Loan Documents governed by Dutch law), a “Parallel Debt” (as defined in
Section VIII of the Credit Agreement and Section 33 of the Guaranty) and the
“Corresponding Obligations” as defined in the Credit Agreement.

(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Amended Credit Agreement, the Loan Documents or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

(d)    This Amendment is a Loan Document under (and as defined in) the Amended
Credit Agreement.

5.    No Novation. This Amendment shall not extinguish the Loans or other
obligations outstanding under the Credit Agreement.

6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York. Each Borrower hereby submits to
the exclusive jurisdiction of any United States federal or New York State court
sitting in the City of New York in any action or proceeding arising out of or
relating to this Amendment and each Borrower hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court and irrevocably waives any objection it may now or hereafter have
as to the venue of such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum.

7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

CIMPRESS PLC, as the Company By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Attorney VISTAPRINT LIMITED, as a Borrower By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   President CIMPRESS SCHWEIZ GMBH, as a Borrower By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Officer VISTAPRINT B.V., as a Borrower By:
 

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Director CIMPRESS USA INCORPORATED, as a
Borrower By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   President

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

By:  

/s/ Douglas Panchal

Name:   Douglas Panchal Title:   Executive Director

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Robert C. Megan

Name:   Robert C. Megan Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Liwei Liu

Name:   Liwei Liu Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Suneel Gill

Name:   Suneel Gill Title:   Managing Director

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Shaun R. Kleinman

Name:   Shaun R. Kleinman Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Joan Murphy

Name:   Joan Murphy Title:   Managing Director

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Stephen J. White

Name:   Stephen J. White Title:   Citibank, N.A.

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ David Dale

Name:   David Dale Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Ethan Powell

Name:   Ethan Powell Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Timothy J. Ambrose

Name:   Timothy J. Ambrose Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Paul G. Feloney

Name:   Paul G. Feloney Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Darci Buchanan

Name:   Darci Buchanan Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Scott Pritchett

Name:   Scott Pritchett Title:   Staff Officer

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Mark Specht

Name:   Mark Specht Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

WEBSTER BANK, as a Lender By:  

/s/ Mathew L. Coyne

Name:   Mathew L. Coyne Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

ROCKLAND TRUST COMPANY, as a Lender By:  

/s/ Gretchen Troiano

Name:   Gretchen Troiano Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

BANNER BANK, as a Lender By:  

/s/ Thomas Marks

Name:   Thomas Marks Title:   Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Ellen Frank

Name:   Ellen Frank Title:   Senior Vice President

 

Signature Page to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

ANNEX A

Amended Credit Agreement

Attached

 



--------------------------------------------------------------------------------

ANNEX A

 

 

 

 

LOGO [g916026snap1.jpg]

CREDIT AGREEMENT

dated as of

October 21, 2011

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017

among

CIMPRESS PLC

VISTAPRINT LIMITED

CIMPRESS SCHWEIZ GMBH

VISTAPRINT B.V.

CIMPRESS USA INCORPORATED

The Other Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A., BMO HARRIS BANK N.A. and MUFG UNION BANK, N.A.

as Co-Syndication Agents

and

CAPITAL ONE, NATIONAL ASSOCIATION, CITIBANK, N.A.,

CITIZENS BANK, N.A., FIFTH THIRD BANK, NATIONAL ASSOCIATION,

HSBC BANK USA, NATIONAL ASSOCIATION, KEYBANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION and TRUIST BANK

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A., BofA SECURITIES, INC.,

BMO CAPITAL MARKETS CORP. and MUFG UNION BANK, N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I Definitions

     2  

SECTION 1.01

   Defined Terms      2  

SECTION 1.02

   Classification of Loans and Borrowings      4347  

SECTION 1.03

   Terms Generally      4347  

SECTION 1.04

   Accounting Terms; GAAP      4447  

SECTION 1.05

   Status of Secured Obligations      4448  

SECTION 1.06

   Amendment and Restatement of the Existing Credit Agreement      4548  

SECTION 1.07

   PPSA/UCC, etc      4549  

SECTION 1.08

   Interest Rates; LIBOR Notification      4649  

SECTION 1.09

   Letter of Credit Amounts      4650  

SECTION 1.10

   Divisions      4650  

SECTION 1.11

   Conversion, Redesignation and Assignment and Assumption of Certain Initial
Term Loans      50  

ARTICLE II The Credits

     4751  

SECTION 2.01

   Commitments      4751  

SECTION 2.02

   Loans and Borrowings      4852  

SECTION 2.03

   Requests for Borrowings      5053  

SECTION 2.04

   Determination of Dollar Amounts      5054  

SECTION 2.05

   Swingline Loans      5154  

SECTION 2.06

   Letters of Credit      5356  

SECTION 2.07

   Funding of Borrowings      5861  

SECTION 2.08

   Interest Elections      5962  

SECTION 2.09

   Termination and Reduction of Commitments      6063  

SECTION 2.10

   Repayment and Amortization of Loans; Evidence of Debt      6164  

SECTION 2.11

   Prepayment of Loans      6266  

SECTION 2.12

   Fees      6367  

SECTION 2.13

   Interest      6468  

SECTION 2.14

   Alternate Rate of Interest      6569  

SECTION 2.15

   Increased Costs      6771  

SECTION 2.16

   Break Funding Payments      6872  

SECTION 2.17

   Taxes      6973  

SECTION 2.18

   Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set offs      7478  

SECTION 2.19

   Mitigation Obligations; Replacement of Lenders      7781  

SECTION 2.20

   Expansion Option      7882  

SECTION 2.21

   [Intentionally Omitted]      8084  

SECTION 2.22

   Judgment Currency      8084  

SECTION 2.23

   Designation of Subsidiary Borrowers      8084  

SECTION 2.24

   Defaulting Lenders      8185  

ARTICLE III Representations and Warranties

     8286  

SECTION 3.01

   Organization; Powers; Subsidiaries      8286  

SECTION 3.02

   Authorization; Enforceability      8387  

SECTION 3.03

   Governmental Approvals; No Conflicts      8387  

SECTION 3.04

   Financial Condition; No Material Adverse Change      8387  



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page  

SECTION 3.05

   Properties      8487  

SECTION 3.06

   Litigation, Environmental and Labor Matters      8488  

SECTION 3.07

   Compliance with Laws and Agreements      8488  

SECTION 3.08

   Investment Company Status      8588  

SECTION 3.09

   Taxes      8588  

SECTION 3.10

   ERISA      8589  

SECTION 3.11

   Disclosure      8589  

SECTION 3.12

   Federal Reserve Regulations      8589  

SECTION 3.13

   Liens      8589  

SECTION 3.14

   No Default      8589  

SECTION 3.15

   No Burdensome Restrictions      8589  

SECTION 3.16

   Compliance with Swiss Non-Bank Rules      8589  

SECTION 3.17

   Financial Assistance      8690  

SECTION 3.18

   Security Interest in Collateral      8690  

SECTION 3.19

   USA Patriot Act      8690  

SECTION 3.20

   Anti-Corruption Laws and Sanctions      8690  

SECTION 3.21

   EEA Financial Institutions      8790  

SECTION 3.22

   Second Lien Notes Documents      90  

ARTICLE IV Conditions

     8791  

SECTION 4.01

   Effectiveness      8791  

SECTION 4.02

   Each Credit Event      8791  

SECTION 4.03

   Designation of a Subsidiary Borrower      8791  

ARTICLE V Affirmative Covenants

     8892  

SECTION 5.01

   Financial Statements and Other Information      8892  

SECTION 5.02

   Notices of Material Events      8993  

SECTION 5.03

   Existence; Conduct of Business      9094  

SECTION 5.04

   Payment of Obligations      9094  

SECTION 5.05

   Maintenance of Properties; Insurance      9094  

SECTION 5.06

   Books and Records; Inspection Rights      9195  

SECTION 5.07

   Compliance with Laws      9195  

SECTION 5.08

   Use of Proceeds      9195  

SECTION 5.09

   Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances   
  9196  

SECTION 5.10

   Compliance with Swiss Non-Bank Rules      9398  

SECTION 5.11

   Swiss Articles of Incorporation      9498  

ARTICLE VI Negative Covenants

     9499  

SECTION 6.01

   Indebtedness      9499  

SECTION 6.02

   Liens      96101  

SECTION 6.03

   Fundamental Changes and Asset Sales      96102  

SECTION 6.04

   Investments, Loans, Advances, Guarantees and Acquisitions      97103  

SECTION 6.05

   Swap Agreements      100105  

SECTION 6.06

   Transactions with Affiliates      100106  

SECTION 6.07

   Restricted Payments      100106  

SECTION 6.08

   Restrictive Agreements      101107  

SECTION 6.09

   Subordinated Indebtedness, Second Lien Obligations, Permitted Second Lien
Notes Refinancing Indebtedness and Amendments to Subordinated Indebtedness
Documents 102, Second Lien Notes Documents and Permitted Second Lien Notes
Refinancing Indebtedness      108  

 

2



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page  

SECTION 6.10

   Sale and Leaseback Transactions      103110  

SECTION 6.11

   Capital Expenditures      103110  

SECTION 6.12

   Financial Covenants      103110  

ARTICLE VII Events of Default

     104112  

ARTICLE VIII The Administrative Agent

     106115  

SECTION 8.01

   General Matters      106115  

SECTION 8.02

   Posting of Communications      113121  

SECTION 8.03

   Intercreditor Agreement      122  

ARTICLE IX Miscellaneous

     114123  

SECTION 9.01

   Notices      114123  

SECTION 9.02

   Waivers; Amendments      115124  

SECTION 9.03

   Expenses; Indemnity; Damage Waiver      118126  

SECTION 9.04

   Successors and Assigns      119127  

SECTION 9.05

   Survival      124132  

SECTION 9.06

   Counterparts; Integration; Electronic Execution; Effectiveness      124132  

SECTION 9.07

   Severability      124133  

SECTION 9.08

   Right of Setoff      125133  

SECTION 9.09

   Governing Law; Jurisdiction; Consent to Service of Process      125133  

SECTION 9.10

   WAIVER OF JURY TRIAL      126134  

SECTION 9.11

   Headings      126134  

SECTION 9.12

   Confidentiality      126134  

SECTION 9.13

   USA PATRIOT Act and Beneficial Ownership Regulation      127135  

SECTION 9.14

   Releases of Subsidiary Guarantors      128136  

SECTION 9.15

   Attorney Representation      128136  

SECTION 9.16

   Appointment for Perfection      128136  

SECTION 9.17

   Interest Rate Limitation      128137  

SECTION 9.18

   No Advisory or Fiduciary Responsibility      129137  

SECTION 9.19

   Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
  129138  

SECTION 9.20

   Termination of Dutch CIT Fiscal Unity      130138  

SECTION 9.21

   Certain ERISA Matters      130138  

SECTION 9.22

   Acknowledgement Regarding Any Supported QFCs      132140  

ARTICLE X Cross-Guarantee

     132140  

SECTION 10.01

   Cross Guarantee      132140  

SECTION 10.02

   Swiss Limitation Language for Swiss Borrowers      134142  

SECTION 10.03

   Limitation on Guaranty of Certain Swap Obligations      136144  

SECTION 10.04

   Keepwell      136144  

ARTICLE XI Collection Allocation Mechanism

     136144  

 

3



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

 

         

Page

SCHEDULES:          

Schedule 2.01A

   – Commitments   

Schedule 2.01B

   – Letter of Credit Commitments   

Schedule 2.06

   – Existing Letters of Credit   

Schedule 3.01A

   – Subsidiaries   

Schedule 3.01B

   – Options and Warrants   

Schedule 6.01

   – Existing Indebtedness   

Schedule 6.02

   – Existing Liens   

Schedule 6.03

   – Sale of Certain Equity Interests   

Schedule 6.04

   – Existing Investments    EXHIBITS:      

Exhibit A

   – Form of Assignment and Assumption   

Exhibit B-1

   – Form of Opinion of Loan Parties’ U.S. Counsel   

Exhibit B-2

   – Form of Opinion of Loan Parties’ Bermuda Counsel   

Exhibit B-3

   – Form of Opinion of Loan Parties’ Dutch Counsel   

Exhibit B-4

   – Form of Opinion of Loan Parties’ Swiss Counsel   

Exhibit B-5

   – Form of Opinion of Loan Parties’ Australian Counsel   

Exhibit B-6

   – Form of Opinion of Loan Parties’ Nova Scotia Counsel   

Exhibit B-7

   – Form of Opinion of Loan Parties’ German Counsel   

Exhibit B-8

   – Form of Opinion of Loan Parties’ English Counsel   

Exhibit B-9

   – Form of Opinion of Loan Parties’ Irish Counsel   

Exhibit B-10

   – Form of Opinion of Loan Parties’ Jamaican Counsel   

Exhibit B-11

   – Form of Opinion of Loan Parties’ Italian Counsel   

Exhibit B-12

   – Form of Opinion of Loan Parties’ Scottish Counsel   

Exhibit C

   – Form of Increasing Lender Supplement   

Exhibit D

   – Form of Augmenting Lender Supplement   

Exhibit E

   – List of Closing Documents   

Exhibit F-1

   – Form of Borrowing Subsidiary Agreement   

Exhibit F-2

   – Form of Borrowing Subsidiary Termination   

Exhibit G

   – Form of Guaranty   

Exhibit H-1

   – Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)   

Exhibit H-2

   – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)   

Exhibit H-3

   – Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
  

Exhibit H-4

   – Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)   

Exhibit I-1

   – Form of Borrowing Request   

Exhibit I-2

   – Form of Interest Election Request   

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of October 21, 2011, as amended and
restated as of February 8, 2013, and as further amended and restated as of
July 13, 2017, among CIMPRESS PLC, VISTAPRINT LIMITED, CIMPRESS SCHWEIZ GMBH,
VISTAPRINT B.V., CIMPRESS USA INCORPORATED, the other SUBSIDIARY BORROWERS from
time to time party hereto, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., BMO HARRIS
BANK N.A. and MUFG UNION BANK, N.A., as Co-Syndication Agents and CAPITAL ONE,
NATIONAL ASSOCIATION, CITIBANK, N.A., CITIZENS BANK, N.A., FIFTH THIRD BANK,
NATIONAL ASSOCIATION, HSBC BANK USA, NATIONAL ASSOCIATION, KEYBANK NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and TRUIST BANK, as Co-Documentation
Agents.

WHEREAS, the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of October 21, 2011, as amended and restated as of February 8, 2013 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”).

WHEREAS, the Borrowers, the Lenders party to the Amendment and Restatement
Agreement, the Departing Lenders (as hereafter defined) and the Administrative
Agent have entered into the Amendment and Restatement Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety; (ii) extend
the applicable maturity date for the Lenders (as defined herein) in respect of
the existing revolving credit facility under the Existing Credit Agreement;
(iii) re-evidence the “Secured Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; (iv) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers; and (v) confirm that each
Departing Lender shall cease to be a party to the Existing Credit Agreement as
evidenced by its execution and delivery of its Departing Lender Signature Page.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrowers and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Restatement Effective Date, all references
to the “Credit Agreement” contained in any such existing “Loan Documents” shall
be deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2019 CUSA Term Loan Amortization Amount” has the meaning assigned to such term
in Section 2.10(b)(iii).

“2019 CUSA Term Loan Commitment” means (a) as to any Term Lender, the aggregate
commitment of such Term Lender to make 2019 CUSA Term Loans as set forth on
Schedule 2.01A or in the most recent Assignment Agreement or other documentation
contemplated hereby executed by such Term Lender and (b) as to all Term Lenders,
the aggregate commitment of all Term Lenders to make 2019 CUSA Term Loans, which
aggregate commitment was $252,164,812.55 on the Amendment No. 2 Effective Date.
After advancing the 2019 CUSA Term Loan, each reference to a Term Lender’s 2019
CUSA Term Loan Commitment shall refer to that Term Lender’s Applicable
Percentage of the 2019 CUSA Term Loans. For the avoidance of doubt, the 2019
CUSA Term Loan Commitments were terminated after the funding of the 2019 CUSA
Term Loans on the Amendment No. 2 Effective Date.

“2019 CUSA Term Loans” means (i) the term loans made by certain of the Term
Lenders to CUSA pursuant to Section 2.01(c)(iii), (ii) all of the Initial CUSA
Term Loans outstanding as of the Amendment No. 3 Effective Date that were
converted into, and redesignated as, 2019 CUSA Term Loans on the Amendment No. 3
Effective Date pursuant to the terms of Section 1.11 and (iii) all of the
Initial Company Term Loans outstanding as of the Amendment No. 3 Effective Date
that were converted into, and redesignated as, 2019 CUSA Term Loans on the
Amendment No. 3 Effective Date pursuant to the terms of Section 1.11. The
aggregate principal amount of the 2019 CUSA Term Loans (for the avoidance of
doubt, including all of the Initial CUSA Term Loans and Initial Company Term
Loans converted into, and redesignated as, 2019 CUSA Term Loans) outstanding as
of the Amendment No. 3 Effective Date is $452,009,506.99, as set forth on
Schedule 2.01A in effect on the Amendment No. 3 Effective Date, and each Term
Lender’s respective portion of the 2019 CUSA Term Loans as of the Amendment
No. 3 Effective Date is set forth on Schedule 2.01A in effect on the Amendment
No. 3 Effective Date.

“2026 Senior Unsecured Notes” means the Company’s 7.0% senior notes due 2026
issued pursuant to that certain Senior Notes Indenture, dated as of June 15,
2018, as supplemented by a first supplemental indenture, dated as of October 15,
2019, a second supplemental indenture, dated as of December 3, 2019, and a third
supplemental indenture, dated as of February 13, 2020, by and among the Company,
certain of its Subsidiaries and MUFG Union Bank, N.A., as trustee (the “2026
Senior Unsecured Notes Indenture”), in the principal amount of up to
$600,000,000.

“2026 Senior Unsecured Notes Indenture” has the meaning assigned to such term in
the definition of “2026 Senior Unsecured Notes”.

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and Affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Foreign Subsidiary” means any subsidiary of a Subsidiary organized
under the laws of a jurisdiction located in the United States of America so long
as such subsidiary (x) is a Foreign Subsidiary and (y) such Foreign Subsidiary
acting as a Subsidiary Guarantor would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Swiss Francs,
(iv) Pounds Sterling and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Multicurrency Tranche Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until any amendment has become effective pursuant to
Section 2.14(c)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.001.75%, such rate shall be deemed to be
1.001.75% for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of July 13, 2017, among the Borrowers, the Lenders party
thereto, the Departing Lenders and the Administrative Agent.

“Amendment No. 1 Effective Date” means June 14, 2018.

“Amendment No. 2 Effective Date” means January 7, 2019.

 

3



--------------------------------------------------------------------------------

“Amendment No. 3” means that certain Amendment No. 3 to this Agreement, dated as
of February 13, 2020, by and among the Borrowers, the Lenders party thereto, the
“Amendment No. 3 Departing Lenders” (as defined in such Amendment No. 3) and the
Administrative Agent.

“Amendment No. 3 Effective Date” means February 13, 2020.

“Amendment No. 4” means that certain Amendment No. 4 to this Agreement, dated as
of April 28, 2020, by and among the Borrowers, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 4 Effective Date” means the date on which each of the conditions
set forth in Amendment No. 4 have been satisfied in accordance with the terms
thereof.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries at such time
concerning or relating to bribery or corruption.

“Applicable Party” has the meaning assigned to such term in Section 8.02(c).

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments of any Class have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments of such Class most recently in effect, giving effect to any
assignments), (b) with respect to the Initial CUSA Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Initial CUSA Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Initial CUSA Term Loans of all
Term Lenders, (c) with respect to the Initial Company Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Initial Company Term Loans and the denominator of which
is the aggregate outstanding principal amount of the Initial Company Term Loans
of all Term Lenders and (d) with respect to the 2019 CUSA Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the 2019 CUSA Term Loans and the denominator of
which is the aggregate outstanding principal amount of the 2019 CUSA Term Loans
of all Term Lenders; provided that, with respect to the calculation set forth in
the foregoing clauses (a), (b), (c) and (d), in the case of Section 2.24 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment, Initial CUSA Term Loan Commitment, Initial Company Term Loan
Commitment and/or 2019 CUSA Term Loan Commitment, as applicable, shall be
disregarded in the applicable calculation.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by a
U.S. Loan Party of its Equity Interests in an Affected Foreign Subsidiary, but
solely to the extent such pledge secures a Loan or Commitment extended to a
Borrower that is a U.S. Person.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:

 

   

Leverage Ratio:

  

Eurocurrency
Spread

  

EurocurrencyABR
Spread

  

ABR
Spread

  

Commitment
Fee Rate

Category 1:

  £ 2.00 to 1.00    2.50%    1.3751.50%    0.375%    0.2250.35%

Category 2:

  > 2.00 to 1.00
but
£ 3.00 to 1.00    2.75%    1.501.75%    0.50%    0.250.40%

Category 3:

  > 3.00 to 1.00
but
£ 4.00 to 1.00    3.00%    1.752.00%    0.75%    0.300.45%

Category 4:

  > 4.00 to 1.00    3.25%    2.002.25%    1.00%    0.350.50%

For purposes of the foregoing,

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the relevant Category shall
be determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be
applicable“Applicable Rate” shall have the meaning set forth in the immediately
below paragraph until the Administrative Agent’s receipt of the applicable
Financials for the Company’s first fiscal quarter ending after the Amendment No.
1 Effective Dateof the Company which demonstrate that the Covenant Suspension
Period has terminated pursuant to the terms of the definition thereof, and
adjustments to the Categoryapplicable rates then in effect shall thereafter be
effected in accordance with the preceding paragraphs.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, at all times during the Covenant Suspension Period, “Applicable Rate”
shall mean, for any day, with respect to any Eurocurrency Loan or any ABR Loan,
or with respect to the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be:

 

Eurocurrency Spread

 

ABR Spread

 

Commitment Fee Rate

3.25%

  2.25%   0.50%

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.02(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

5



--------------------------------------------------------------------------------

“Arranger” means each of JPMorgan Chase Bank, N.A., BofA Securities, Inc., BMO
Capital Markets Corp. and MUFG Union Bank, N.A. in its capacity as a joint
bookrunner and a joint lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Available Liquidity” means, as of any date of determination, the sum of
(i) unrestricted and unencumbered (other than Permitted Encumbrances) cash and
cash equivalents of the Loan Parties, plus (ii) the aggregate Available
Revolving Commitments, in each case, as of such date.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services) and (e) supply chain finance solutions.

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, examiner, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization, examinership or liquidation of its business appointed for it,
or, in the good faith determination of the Administrative Agent, such Person has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Dollars, be a SOFR-Based Rate) that has been selected
by the Administrative Agent and the Company giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for syndicated credit facilities denominated
in the applicable Agreed Currency and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero0.75%, the Benchmark Replacement will be deemed to be zero0.75% for the
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined by the Administrative Agent in
its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in the applicable
Agreed Currency at such time (for the avoidance of doubt, such Benchmark
Replacement Adjustment shall not be in the form of a reduction to the Applicable
Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

7



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

8



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Part 4 of Subtitle B of Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Code to which Section 4975
of the Code applies, and (c) any Person whose assets include (for purposes of
the Plan Asset Regulations for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

“Borrower” means the Company or any Subsidiary Borrower.

“Borrowing” means (a) Revolving Loans of the same Type and Tranche, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type and Class, made, converted or continued on the same date and, in the case
of Eurocurrency Loans, as to which a single Interest Period is in effect or
(c) a Swingline Loan.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit I-1 or any other form approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Foreign Currency.

 

9



--------------------------------------------------------------------------------

“CAM” means the mechanism for the allocation and exchange of interests in the
Designated Obligations and collections thereunder established under Article XI.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article XI.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII with respect to any
Borrower or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined as
of the CAM Exchange Date) of the Designated Obligations owed to such Lender
(whether or not at the time due and payable) on the date immediately prior to
the CAM Exchange Date and (b) the denominator shall be the Dollar Amount (as so
determined) of the Designated Obligations owed to all the Lenders (whether or
not at the time due and payable) on the date immediately prior to the CAM
Exchange Date.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date), of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; (b) occupation of a
majority of the seats (other than vacant seats) on the Management Board of the
Company by Persons who were neither (i) nominated by the Supervisory Board or
board of directors (as applicable) of the Company nor (ii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Company by any Person or group; (d) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing) (including,
without limitation, the occurrence of a “Change in Control”, “Fundamental
Change” and/or “Make-Whole Fundamental Change” (each howsoever defined) under
any indenture governing any Permitted Convertible Notes); or (e) the occurrence
of a change in control, or other similar provision, as defined in the Second
Lien Notes Indenture, any other Second Lien Notes Document or any Permitted
Second Lien Notes Refinancing Indebtedness; or (f) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Borrower.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking

 

10



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Multicurrency Tranche
Revolving Loans, Dollar Tranche Revolving Loans, Initial CUSA Term Loans,
Initial Company Term Loans, 2019 CUSA Term Loans or Swingline Loans and (b) any
Commitment, refers to whether such Commitment is a Multicurrency Tranche
Commitment, a Dollar Tranche Commitment, an Initial CUSA Term Loan Commitment,
an Initial Company Term Loan Commitment or a 2019 CUSA Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agent” means each of Capital One, National Association,
Citibank, N.A., Citizens Bank, N.A., Fifth Third Bank, National Association,
HSBC Bank USA, National Association, KeyBank National Association, PNC Bank,
National Association and Truist Bank in its capacity as co-documentation agent
for the credit facilities evidenced by this Agreement.

“Collateral” means all right, title and interest of any Loan Party in and to any
and all property of such Loan Party, now existing or hereafter acquired, that
may at any time be or become subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the other Secured Parties, to
secure the Secured Obligations pursuant to the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, deeds of hypothec, debentures, loan agreements, notes,
guarantees, subordination agreements, pledges, hypothecations, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent to secure the Secured Obligations.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Multicurrency Tranche Commitment, Dollar Tranche Commitment, Initial CUSA Term
Loan Commitment, Initial Company Term Loan Commitment and 2019 CUSA Term Loan
Commitment. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01A, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.02(c), including
through an Approved Electronic Platform.

“Company” means Cimpress plc, a public company with limited liability
incorporated in Ireland with its registered address at Building D, Xerox
Technology Park, Dundalk, Co. Louth and having registered number 607465 (as
successor by merger to Cimpress N.V., a naamloze vennootschap organized under
the laws of the Netherlands).

 

11



--------------------------------------------------------------------------------

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (either directly or indirectly), credited to the
account of or would otherwise be required to be reflected as an asset on the
balance sheet of the Company and its Subsidiaries less (b) the sum of (i) any
restricted cash or cash equivalents to pay required scheduled payments of
principal and interest in respect of indebtedness that are due within five
(5) Business Days of such time, royalty obligations, working interest
obligations, suspense payments, severance taxes, payroll, payroll taxes, other
taxes, employee wage and benefit payments and trust and fiduciary obligations or
other obligations of the Company or any Subsidiary to third parties and for
which the Company or such Subsidiary has issued checks or has initiated wires or
ACH transfers (or, in the Company’s discretion, will issue checks or initiate
wires or ACH transfers within five (5) Business Days) in order to pay,
(ii) other amounts for which the Company or such Subsidiary has issued checks or
has initiated wires or ACH transfers but have not yet been subtracted from the
balance in the relevant account of the Company or such Subsidiary and
(iii) while and to the extent refundable, any cash or cash equivalents of the
Company or any Subsidiaries constituting purchase price deposits held in escrow
pursuant to a binding and enforceable purchase and sale agreement with a third
party containing customary provisions regarding the payment and refunding of
such deposits.

 

12



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) non-cash charges, expenses or losses,
(vi) (A) non-recurring cash charges, expenses or losses and (B) in connection
with any acquisition, (I) all cash acquisition integration costs and fees,
including cash severance payments, and cash fees and expenses paid in connection
with such acquisition, all to the extent incurred within twelve (12) months of
the completion of such acquisition and (II) cost savings and synergies projected
by the Company in good faith to result from actions taken in connection with
such acquisition and which are expected to be realized within 12 months from the
date of such acquisition and that are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Company and that are set
forth in reasonable detail in a certificate of a Financial Officer of the
Company, net of the amount of any actual benefits realized during such period
from such actions; provided that the aggregate amount of such cost savings and
synergies (including, for the avoidance of doubt, the sum of the foregoing
clauses (A) and (B) and excluding cash charges arising in connection with the
restructuring announced by the Company on January 25, 2017 and November 1, 2017)
added back pursuant to this clause (vi)(B)(II), together with the aggregate
amount of cost savings and synergies added back pursuant to clause (vii) below,
shall not exceed in the aggregate twenty percent (20%) of Consolidated EBITDA
for such period (calculated without giving effect to this clause (vi) and
without giving effect to clause (vii) below), (vii) cost savings and synergies
projected by the Company in good faith to result from actions taken pursuant to
internal operations initiatives and which are expected to be realized within 12
months from the date of the commencement of such initiative and that are
reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Company and that are set forth in reasonable detail in a
certificate of a Financial Officer of the Company, net of the amount of any
actual benefits realized during such period from such actions; provided that the
aggregate amount of such cost savings and synergies added back pursuant to this
clause (vii), together with the aggregate amount of cost savings and synergies
added back pursuant to clause (vi)(B)(II) above, shall not exceed in the
aggregate twenty percent (20%) of Consolidated EBITDA for such period
(calculated without giving effect to this clause (vii) and without giving effect
to clause (vi)(B)(II) above), (viii) [reserved], (ix) fees and expenses directly
incurred or paid by the Company in connection with the issuance by the Company
of the 2026 Senior Unsecured Notes, and (x) fees and expenses directly incurred
or paid by the Company in connection with Amendment No. 1 to this Agreement
dated as of June 14, 2018, minus, to the extent included in Consolidated Net
Income, (1) interest income, (2) income tax credits and refunds (to the extent
not netted from tax expense), (3) any cash payments made during such period in
respect of items described in clause (v) above subsequent to the fiscal quarter
in which the relevant non-cash expenses, charges or losses were incurred (unless
such cash payments are permitted to be added back to Consolidated EBITDA
pursuant to clause (vi) during such period or if the payment relates to cash
payments made in relation to earnouts for Material Acquisitions),
(4) extraordinary, unusual or non-recurring non-cash income or gains realized
other than in the ordinary course of business, all calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis,
(5) non-cash gains on Swap Agreements that have a tenor of greater than 31 days
and were entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual or reasonably anticipated exposure and (6) non-cash gains
on Dollar denominated intercompany financing loans that are revalued on
non-Dollar functional currency legal entities. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive trailing fiscal quarters
(each such period, a “Reference Period”), (i) if at any time during such
Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if

 

13



--------------------------------------------------------------------------------

during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of assets or series of
related acquisitions of assets that involves the payment of consideration by the
Company and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any sale, transfer or disposition of assets or series of
related sales, transfers, or dispositions of assets that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $10,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP). In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition (in each case,
as defined in the definition of “Consolidated EBITDA”) since the beginning of
the relevant period, Consolidated Interest Expense shall be determined for such
period on a Pro Forma Basis as if such Material Acquisition or Material
Disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period (using the interest rate in respect of
such Indebtedness in effect as of the date of the consummation of such Material
Acquisition or Material Disposition, as applicable).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any wholly-owned
Subsidiary of the Company.

“Consolidated Senior Secured Indebtedness” means at any time the Consolidated
Total Indebtedness that is secured by a Lien on any property of the Company and
its Subsidiaries, but excluding any such Indebtedness to the extent secured on a
junior basis to the Loans as of such date.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.19.

 

14



--------------------------------------------------------------------------------

“Corresponding Obligations” means all Secured Obligations as they may exists
from time to time, other than the Parallel Debt.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covenant Suspension Period” means the period commencing on the Amendment No. 4
Effective Date and ending on the Covenant Suspension Period Termination Date.

“Covenant Suspension Period Termination Date” means the earlier of (i) the date
on which Financials for the fiscal quarter of the Company ending December 31,
2021 have been delivered pursuant to Section 5.01, together with the compliance
certificate required by Section 5.01(c) demonstrating that the Company was in
compliance with Section 6.12 as of the end of such fiscal quarter (for the
avoidance of doubt, it is understood and agreed that the Covenant Suspension
Period shall not terminate pursuant to this clause (i) until (x) the date on
which such Financials are delivered, together with such compliance certificate,
all demonstrating such compliance and (y) a “Covenant Reset Event” (as defined
in the Second Lien Notes Indenture as in effect on the Amendment No. 4 Effective
Date) has occurred) and (ii) the date on which the Company (x) delivers
Financials for any fiscal quarter of the Company ending after the Amendment
No. 4 Effective Date, together with the compliance certificate required by
Section 5.01(c) demonstrating that the Company was in compliance with
Section 6.12 as such Section 6.12 was in effect on the Amendment No. 4 Effective
Date immediately prior to giving effect to Amendment No. 4, as of the end of
such fiscal quarter and (y) notifies the Administrative Agent in writing that it
elects to end the Covenant Suspension Period (for the avoidance of doubt, it is
understood and agreed that the Covenant Suspension Period shall not terminate
pursuant to this clause (ii) until (x) the date (A) on which such Financials are
delivered, together with such compliance certificate, all demonstrating such
compliance and (B) on which the Administrative Agent shall have received such
written notice from the Company and (y) a “Covenant Reset Event” (as defined in
the Second Lien Notes Indenture as in effect on the Amendment No. 4 Effective
Date) has occurred).

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.22.

“Co-Syndication Agent” means each of Bank of America, N.A., BMO Harris Bank N.A.
and MUFG Union Bank, N.A. in its capacity as co-syndication agent for the credit
facilities evidenced by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment or extension of a
Letter of Credit, an LC Disbursement or any of the foregoing.

 

15



--------------------------------------------------------------------------------

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“CUSA” means Cimpress USA Incorporated, a Delaware corporation.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the applicable parent U.S. Loan Party under
Section 956 of the Code and the effect of such repatriation causing materially
adverse tax consequences to such parent U.S. Loan Party, in each case as
determined by the Company in its commercially reasonable judgment acting in good
faith and in consultation with its legal and tax advisors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (1) a Bankruptcy Event or (2) a Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means the signature page to the Amendment and
Restatement Agreement on which it is indicated that the Departing Lender
executing the same shall cease to be a party to the Existing Credit Agreement on
the Restatement Effective Date.

 

16



--------------------------------------------------------------------------------

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) participations in Swingline
Loans funded by the Revolving Lenders, (c) unreimbursed LC Disbursements and
interest thereon and (d) all commitment fees and Letter of Credit participation
fees.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any reasonable
method of determination it deems appropriate) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion.

“Dollar Tranche Commitment” means, with respect to each Dollar Tranche Lender,
the commitment of such Dollar Tranche Lender to make Dollar Tranche Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, as such commitment may be (a) reduced or terminated from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Dollar Tranche Lender’s Dollar Tranche Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption (or other documentation or record (as
such term is defined in Section 9-102(a)(70) of the New York Uniform Commercial
Code) contemplated by this Agreement) pursuant to which such Dollar Tranche
Lender shall have assumed its Dollar Tranche Commitment, as applicable. The
aggregate principal amount of the Dollar Tranche Commitments on the Amendment
No. 34 Effective Date is $7,500,000.005,798,568.68.

“Dollar Tranche Lender” means a Lender with a Dollar Tranche Commitment or
holding Dollar Tranche Revolving Loans.

“Dollar Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Dollar Tranche Commitment and the
denominator of which is the aggregate Dollar Tranche Commitments of all Dollar
Tranche Lenders (if the Dollar Tranche Commitments have terminated or expired,
the Dollar Tranche Percentages shall be determined based upon the Dollar Tranche
Commitments most recently in effect, giving effect to any assignments); provided
that in the case of Section 2.24 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Dollar Tranche Commitment shall be disregarded in the
calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans.

“Dollar Tranche Revolving Credit Exposure” means, with respect to any Dollar
Tranche Lender at any time, and without duplication, the sum of the outstanding
principal amount of such Dollar Tranche Lender’s Dollar Tranche Revolving Loans,
its LC Exposure and its Swingline Exposure.

 

17



--------------------------------------------------------------------------------

“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Lender
pursuant to Section 2.01(b)(ii). Each Dollar Tranche Revolving Loan shall be a
Eurocurrency Revolving Loan denominated in Dollars or an ABR Revolving Loan
denominated in Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Foreign Holdco Subsidiary” means a Subsidiary organized under the laws
of a jurisdiction located in the United States of America and owned by a U.S.
Loan Party substantially all of the assets of which consist of the Equity
Interests of (and/or receivables or other amounts due from) one or more
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, so long as such Subsidiary (i) does not conduct any
business or activities other than the ownership of such Equity Interests and/or
receivables other than immaterial assets and activities reasonably related or
ancillary thereto and (ii) does not incur, and is not otherwise liable for, any
Indebtedness (other than intercompany indebtedness permitted pursuant to
Section 6.01(c)).

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America other than (i) a Subsidiary
that is owned by a Subsidiary of a U.S. Loan Party where such Subsidiary of a
U.S. Loan Party is not organized under the laws of a jurisdiction located in the
United States of America and (ii) a Domestic Foreign Holdco Subsidiary.

“Dutch Borrower” means any Borrower that is organized under the laws of the
Netherlands.

“Dutch Loan Party” means any Loan Party organized under the laws of the
Netherlands or otherwise resident for tax purposes of the Netherlands.

“Dutch Non-Public Lender” means :

(i) until the publication of an interpretation of “public” as referred to in the
CRR by the relevant authority/ies: an entity which (x) assumes rights and/or
obligations vis-à-vis a Dutch Borrower, the value of which is at least EUR
100,000 (or its equivalent in another currency), (y) that provides repayable
funds to the Dutch Borrower for a minimum initial amount of EUR 100,000 (or its
equivalent in another currency) or otherwise qualifies as not forming part of
the public), and

(ii) following the publication of an interpretation of “public” as referred to
in the CRR by the relevant authority/ies: an entity which qualifies as not
forming part of the public on the basis of such interpretation.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Agreed Currency being executed at such time, or
that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

18



--------------------------------------------------------------------------------

“ECP” means an “Eligible Contract Participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).

“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
each of the Revolving Lenders and the Administrative Agent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

19



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, Affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) with respect to a Loan or

 

20



--------------------------------------------------------------------------------

Commitment extended to a Borrower that is a U.S. Person, in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan, Letter
of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f), (d) any withholding Taxes imposed under FATCA and (e) with
respect to a Loan or Commitment extended to a Borrower that is organized,
incorporated or tax resident in Ireland, any Irish withholding Tax which arises
solely because (i) a Lender is not (or has ceased to be) an Irish Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration or application
of) any law or Irish Treaty, or any published practice or concession of any
relevant authority or (ii) a Lender is an Irish Treaty Lender and the Company is
able to demonstrate that the payment could have been made to such Lender without
any deduction or withholding of any tax imposed by Ireland had that Lender
complied with its obligations under Section 2.17(m).

“Executive Order” means Executive Order No. 13224, effective as of September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)).

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.06(a).

“Existing Loans” shall have the meaning assigned to such term in
Section 2.01(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

21



--------------------------------------------------------------------------------

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each subsidiary of a Subsidiary organized
under the laws of a jurisdiction located in the United States of America that is
a Foreign Subsidiary and with respect to which any one or more of the Domestic
Subsidiaries directly owns or Controls more than 50% of such Foreign
Subsidiary’s issued and outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $200,000,000.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

22



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (i) the Company, (ii) the Subsidiary Borrowers
pursuant to the terms of Article X of this Agreement and (iii) the Subsidiary
Guarantors.

“Guaranty” means that certain Second Amended and Restated Guaranty dated as of
the Restatement Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Guarantor party thereto and any other
guaranty agreements as are requested by the Administrative Agent and its
counsel, in each case as amended, restated, supplemented or otherwise modified
from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.08.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
cash portion of the deferred purchase price of property or services (excluding
(i) current accounts payable or accrued expenses, in each case incurred in the
ordinary course of business, (ii) any earn-out obligation until such earn-out
obligation becomes due and payable (other than obligations due and payable
solely in shares and not in cash) and (iii) any deferred payment that such
Person has the option to pay in shares shall not be considered indebtedness
until such deferred payment becomes due and payable in cash), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. It
is understood and agreed that Indebtedness shall not include any Indebtedness
that has been defeased and/or discharged in accordance with its terms, provided
that funds in an amount equal to all such Indebtedness (including interest and
any other amounts required to be paid to the holders thereof in order to give
effect to such defeasance and/or discharge) have been irrevocably deposited with
a trustee for the benefit of the relevant holders of such Indebtedness.
Notwithstanding the foregoing, Permitted Call Spread Swap Agreements, and any
obligations thereunder, shall not constitute Indebtedness.

 

23



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Initial Subsidiary Borrowers” has the meaning assigned to such term in the
definition of Subsidiary Borrower.

“Initial Company Term Loan Commitment” means (a) as to any Term Lender, the
aggregate commitment of such Term Lender to make Initial Company Term Loans as
set forth on Schedule 2.01A or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Term Lender and (b) as to all
Term Lenders, the aggregate commitment of all Term Lenders to make Initial
Company Term Loans, which aggregate commitment was $84,500,000 on the
Restatement Effective Date. After advancing the Initial Company Term Loan, each
reference to a Term Lender’s Initial Company Term Loan Commitment shall refer to
that Term Lender’s Applicable Percentage of the Initial Company Term Loans. For
the avoidance of doubt, the Initial Company Term Loan Commitments were
terminated after the funding of the Initial Company Term Loans on the
Restatement Effective Date.

“Initial Company Term Loans” means the term loans made by certain of the Term
Lenders to the Company pursuant to Section 2.01(c)(ii). The aggregate principal
amount of the Initial Company Term Loans outstanding as of the Amendment No. 3
Effective Date is $0, as set forth on Schedule 2.01A in effect on the Amendment
No. 3 Effective Date, and each Term Lender’s respective portion of the Initial
Company Term Loans as of the Amendment No. 3 Effective Date is set forth on
Schedule 2.01A in effect on the Amendment No. 3 Effective Date. It is understood
and agreed that as of the Amendment No. 3 Effective Date all of the outstanding
Initial Company Term Loans on the Amendment No. 3 Effective Date are converted
into, and redesignated as, 2019 CUSA Term Loans, all pursuant to the terms of
Section 1.11.

“Initial CUSA Term Loan Commitment” means (a) as to any Term Lender, the
aggregate commitment of such Term Lender to make Initial CUSA Term Loans as set
forth on Schedule 2.01A or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Term Lender and (b) as to all
Term Lenders, the aggregate commitment of all Term Lenders to make Initial CUSA
Term Loans, which aggregate commitment was $215,500,000 on the Restatement
Effective Date. After advancing the Initial CUSA Term Loan, each reference to a
Term Lender’s Initial CUSA Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Initial CUSA Term Loans. For the avoidance
of doubt, the Initial CUSA Term Loan Commitments were terminated after the
funding of the Initial CUSA Term Loans on the Restatement Effective Date.

“Initial CUSA Term Loans” means the term loans made by certain of the Term
Lenders to CUSA pursuant to Section 2.01(c)(i). The aggregate principal amount
of the Initial CUSA Term Loans outstanding as of the Amendment No. 3 Effective
Date is $0, as set forth on Schedule 2.01A in effect on the Amendment No. 3
Effective Date, and each Term Lender’s respective portion of the Initial CUSA
Term Loans as of the Amendment No. 3 Effective Date is set forth on Schedule
2.01A in effect on the Amendment No. 3 Effective Date. It is understood and
agreed that as of the Amendment No. 3 Effective Date all of the outstanding
Initial CUSA Term Loans on the Amendment No. 3 Effective Date are converted
into, and redesignated as, 2019 CUSA Term Loans, all pursuant to the terms of
Section 1.11.

 

24



--------------------------------------------------------------------------------

“Initial Term Loans” means the term loans made by certain of the Term Lenders to
CUSA and the Company on the Restatement Effective Date pursuant to the terms of
this Agreement.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2017 relating to the Company and the Transactions.

“Insolvency Regulation” shall mean the Council Regulation (EC) No.1346/2000
29 May 2000 on Insolvency Proceedings.

“Intercreditor Agreement” means (a) that certain Intercreditor Agreement, dated
as of May 1, 2020, by and among the Administrative Agent, the Second Lien Notes
Agent, the Company and the other Loan Parties from time to time party thereto
and (b) in respect of any other Indebtedness intended to be secured by some or
all of the Collateral on a junior priority basis with the Obligations, an
intercreditor agreement reasonably acceptable to the Administrative Agent the
terms of which are consistent with market terms governing security arrangements
for the sharing of Liens on a junior basis at the time such intercreditor
agreement is proposed to be established in light of the type of Indebtedness to
be secured by such Liens, as reasonably determined by the Administrative Agent
and the Company.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit I-2 or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six (or, if acceptable to each Lender, twelve) months thereafter, as the
applicable Borrower (or the Company on behalf of the applicable Borrower) may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency)

 

25



--------------------------------------------------------------------------------

that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period (for which the LIBO Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time; provided that if any Interpolated Rate shall be less than zero0.75%,
such rate shall be deemed to be zero0.75% for the purposes of this Agreement.

“Irish Qualifying Lender” means a Lender which is beneficially entitled to the
interest payable to that Lender in respect of an advance under this Agreement
and is:

(a)    a bank within the meaning of section 246 of the Taxes Act which is
carrying on bona fide banking business in Ireland for the purposes of section
246(3)(a) of the Taxes Act; or

(b)

 

  (i)

a body corporate which, by virtue of the law of a Relevant Territory is resident
for the purposes of tax in that Relevant Territory, where that Relevant
Territory imposes a tax that generally applies to interest receivable in that
Relevant Territory by bodies corporate from sources outside that Relevant
Territory; or

 

  (ii)

a body corporate where interest payable in respect of an advance:

 

  (A)

is exempted from the charge to income tax under an Irish Treaty having force of
law on the date the interest is paid under the procedures set out in section
826(1) of the Taxes Act; or

 

  (B)

would be exempted from the charge to Irish income tax under an Irish Treaty
entered into on or before the payment date of that interest if that Irish Treaty
had the force of law under the provisions set out in section 826(1) of the Taxes
Act at that date;

 

  (iii)

a United States of America (“U.S.”) company, provided the U.S. company is
incorporated in the U.S. and is taxed in the U.S. on its worldwide income; or

 

  (iv)

a U.S. limited liability company (“LLC”) where (1) the ultimate recipients of
the interest would themselves be Irish Qualifying Lenders under sub-paragraphs
(i), (ii) or (iii) of this paragraph (b), and (2) business is conducted through
the U.S. LLC for market reasons and not for tax avoidance purposes;

provided in each case at (i), (ii) (iii) or (iv) the Lender is not carrying on a
trade or business in Ireland through a branch or agency with which such interest
payment is connected;

(c)    a body corporate, (i) which advances money in the ordinary course of a
trade which includes the lending of money; and (ii) where the interest on monies
so advanced is taken into account in computing the trading income of such body
corporate; and (iii) such body corporate has complied with the notification
requirements under section 246(5)(a) of the Taxes Act; or

(d)    a qualifying company within the meaning of section 110 of the Taxes Act;
or

 

26



--------------------------------------------------------------------------------

(e)    an investment undertaking within the meaning of section 739B of the Taxes
Act; or

(f)    an Irish Treaty Lender.

“Irish Treaty Lender” means, a Lender, other than a Lender falling within
paragraph (b) of the definition of Irish Qualifying Lender, which:

(a)    is treated as a resident of an Irish Treaty State for the purposes of an
Irish Treaty; and

(b)    does not carry on a business in Ireland through a permanent establishment
with which that Lender’s participation in this Agreement is effectively
connected.

“Irish Treaty State” means a jurisdiction having a double taxation treaty with
Ireland which contains an article dealing with interest or income from debt
claims (an “Irish Treaty”) which has the force of law and which makes provision
for full exemption from tax imposed by Ireland on interest.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
BMO Harris Bank N.A. and MUFG Union Bank, N.A., each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Company and each Lender shall remain in full force and effect until the
relevant Issuing Bank and the Lenders shall have no further obligations to make
any payments or disbursements under any circumstances with respect to any Letter
of Credit.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

27



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01A, the Persons that are
“Lenders” under the Existing Credit Agreement as of the Restatement Effective
Date and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20 or pursuant to an Assignment and Assumption or other documentation
contemplated hereby, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption or other documentation contemplated
hereby. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender and the Issuing Banks. For the avoidance of doubt, the term
“Lenders” excludes the Departing Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
such Agreed Currency then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero0.75%, such rate shall be deemed to be
zero0.75% for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Recourse Guarantor” means a Subsidiary Guarantor party to a Limited
Recourse Guaranty.

 

28



--------------------------------------------------------------------------------

“Limited Recourse Guaranty” means a Guaranty (or supplement thereto adding a
Limited Recourse Guarantor) entered into on or after March 10, 2015 pursuant to
which the obligations guaranteed by the Limited Recourse Guarantor thereunder
are limited (as determined by the Administrative Agent in its reasonable credit
judgment) as to amount, either by reference to one or more specific amounts or
mathematical formulas or otherwise by reference to legal concepts or principles
required under applicable law or regulation (but excluding any general statutory
limitations, including fraudulent transfer or conveyance limitations).

“Liquidity” means, at any time, the sum of (i) the aggregate amount of
unrestricted and unencumbered cash balances and Permitted Investments (other
than encumbrances in favor of the Administrative Agent for the benefit of the
Secured Parties) maintained by the Company and its Subsidiaries plus (ii) the
amount (if positive) by which the aggregate Revolving Commitments exceed the
Total Revolving Credit Exposures, in each case, at such time.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guaranty, any promissory notes issued
pursuant to Section 2.10(f), any Letter of Credit applications, any Letter of
Credit Agreement and any agreements between the Company and an Issuing Bank
regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit, the Collateral Documents, the Amendment
and Restatement Agreement, the Intercreditor Agreement and any and all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Management Board” means the management board (in Dutch: raad van bestuur) of
the Company.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of Loan Parties to perform any of
their obligations under the Loan Documents (when taken as a whole) when due or
(c) the validity or enforceability of this Agreement or any and all other Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” means (i) Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company

 

29



--------------------------------------------------------------------------------

and its Subsidiaries in an aggregate principal amount exceeding (x) during the
Covenant Suspension Period, $25,000,000 and (y) following the termination of the
Covenant Suspension Period, $35,000,000 and (ii) the Second Lien Obligations.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of Consolidated
EBITDA for such period or (ii) which contributed greater than ten percent
(10%) of Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Subsidiaries that are not Loan Parties exceeds twenty-two
and one half percent (22.5%) of Consolidated EBITDA for any such period or
twenty-two and one half percent (22.5%) of Consolidated Total Assets as of the
end of any such fiscal quarter, the Company (or, in the event the Company has
failed to do so within ten days, the Administrative Agent) shall designate
sufficient Subsidiaries as “Material Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries; provided further that, solely for purposes of determining
compliance with the requirements above, (a) Consolidated Total Assets shall
exclude (1) assets that are considered to be intangible assets under GAAP,
including customer lists, goodwill, developed technology, copyrights, trade
names, trademarks, patents, franchises, licenses, capitalized research,
development costs, capitalized software and website development,
(2) intercompany receivables or loans between Persons that become Subsidiaries,
(3) that portion of the assets of Subsidiaries that are not wholly-owned
Subsidiaries that is attributable to the percentage of equity interests not
held, directly or indirectly, by the Company or its wholly-owned Subsidiaries
and (4) negative cash balances and (b) Consolidated EBITDA attributable to any
Specified Non-Required Subsidiary shall be excluded from the calculation of the
20% of Consolidated EBITDA threshold in the foregoing proviso.

“Maturity Date” means the earlier of (i) February 13, 2025 and (ii) the date
that is 181 days prior to the “Stated Maturity” (as defined in the Second Lien
Notes Indenture as in effect on the Amendment No. 4 Effective Date) of the
Second Lien Notes; provided, however, if, in either case, such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Capital Expenditure Amount” means, with respect to any fiscal year of
the Company, an amount equal to the greater of (i) $140,000,000 and (ii) 70% of
Consolidated EBITDA for the immediately preceding fiscal year of the Company.

“Multicurrency Tranche Commitment” means, with respect to each Multicurrency
Tranche Lender, the commitment of such Multicurrency Tranche Lender to make
Multicurrency Tranche Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, as such commitment may be (a) reduced
or terminated from time to time pursuant to Section 2.09, (b) increased from
time to time pursuant to Section 2.20 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Multicurrency Tranche Lender’s Multicurrency Tranche
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
(or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the New York Uniform Commercial Code) contemplated by
this Agreement) pursuant to which such Multicurrency Tranche Lender shall have
assumed its Multicurrency Tranche Commitment, as applicable. The aggregate
principal amount of the Multicurrency Tranche Commitments on the Amendment
No. 34 Effective Date is $1,091,909,243.01844,201,431.32.

 

30



--------------------------------------------------------------------------------

“Multicurrency Tranche Lender” means a Lender with a Multicurrency Tranche
Commitment or holding Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Percentage” means the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments have
terminated or expired, the Multicurrency Tranche Percentages shall be determined
based upon the Multicurrency Tranche Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.24 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Multicurrency
Tranche Commitment shall be disregarded in the calculation.

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans.

“Multicurrency Tranche Revolving Credit Exposure” means, with respect to any
Multicurrency Tranche Lender at any time, and without duplication, the sum of
the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans, its LC Exposure and its Swingline
Exposure.

“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Lender pursuant to Section 2.01(b)(i). Each Multicurrency Tranche
Revolving Loan shall be a Eurocurrency Revolving Loan denominated in Agreed
Currencies or an ABR Revolving Loan denominated in Dollars.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans or Second Lien Obligations) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of the Company).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds

 

31



--------------------------------------------------------------------------------

transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
examinership, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Company and its Subsidiaries to any of the Lenders, the Administrative
Agent, any Issuing Bank or any indemnified party, individually or collectively,
existing on the Original Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“Obligors” means, collectively, the Company and the other Borrowers.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Original Effective Date” means October 21, 2011.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

32



--------------------------------------------------------------------------------

“Parallel Debt” has the meaning assigned to such term in Article VIII.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of acquisitions by the Company or any
Subsidiary of (i) all or substantially all, or a significant portion of, the
assets of or (ii) all or more than fifty percent (50%) of the Equity Interests
in (or such lesser percentage as results in such entity becoming a Subsidiary
hereunder), a Person or division or line of business of a Person (including, for
the avoidance of doubt, acquisitions of additional Equity Interests in a
Subsidiary as to which the purchase of Equity Interests was previously a
Permitted Acquisition), if, at the time of and immediately after giving effect
(including giving effect on a pro forma basis) thereto, (a) no Default has
occurred and is continuing or would arise after giving effect thereto, (b) such
Person or division or line of business is engaged in the same or a similar line
of business as the Company and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Sections 5.09 and 5.10 shall have been taken,
(d) the Company and the Subsidiaries are in compliance, on a pro forma basis
reasonably acceptable to the Administrative Agent after giving effect to such
acquisition (but without giving effect to any synergies or cost savings), with
the covenants contained in Section 6.12 recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available, as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate cash consideration paid in respect of such acquisition exceeds
$75,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent, and (e) in the case of an acquisition, merger,
amalgamation or consolidation involving the Company or a Subsidiary, the Company
or such Subsidiary (or another Person that merges, amalgamates or consolidates
with such Subsidiary and that, immediately after the consummation of such
merger, amalgamation or consolidation, becomes a Subsidiary) is the surviving
entity of such merger, amalgamation and/or consolidation.

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company (or
other securities or property following a merger event or other change of the
common stock of the Company), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Company in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Company issues to the counterparty thereto warrants to acquire common stock of
the Company (or other securities or property following a merger event or other
change of the common stock of the Company) (whether such

 

33



--------------------------------------------------------------------------------

warrant is settled in shares, cash or a combination thereof) entered into by the
Company in connection with the issuance of Permitted Convertible Notes (such
transaction, a “Warrant Transaction”); provided that (i) the terms, conditions
and covenants of each such Swap Agreement shall be such as are customary for
such agreements of such type (as determined by the board of directors of the
Company, or a committee thereof, in good faith), (ii) the purchase price for
such Bond Hedge Transaction, less the proceeds received by the Company from the
sale of any related Warrant Transaction, does not exceed the net proceeds
received by the Company from the issuance of the related Permitted Convertible
Notes and (iii) in the case of clause (b) above, such Swap Agreement would be
classified as an equity instrument in accordance with GAAP.

“Permitted Convertible Notes” means any unsecured notes issued by the Company in
accordance with the terms and conditions of Section 6.01 that are convertible
into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of common
stock of the Company (or other securities or property following a merger event
or other change of the common stock of the Company), cash or any combination
thereof (with the amount of such cash or such combination determined by
reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is six (6) months after the Maturity Date (it being understood
that neither (x) any provision requiring an offer to purchase such Indebtedness
as a result of change of control or other fundamental change (which change of
control or other fundamental change, for the avoidance of doubt, constitutes a
“Change of Control” hereunder), which purchase is settled on a date no earlier
than the date twenty (20) Business Days following the occurrence of such change
of control or other fundamental change nor (y) any early conversion of any
Permitted Convertible Notes in accordance with the terms thereof, in either
case, shall violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of the Company other than the Subsidiary Borrowers
or Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness), (iv) any cross-default or cross-acceleration event
of default (each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of any Loan Party (such indebtedness
or other payment obligations, a “Cross-Default Reference Obligation”) contains a
cure period of at least thirty (30) calendar days (after written notice to the
issuer of such Indebtedness by the trustee or to such issuer and such trustee by
holders of at least 25% in aggregate principal amount of such Indebtedness then
outstanding) before a default, event of default, acceleration or other event or
condition under such Cross-Default Reference Obligation results in an event of
default under such cross-default or cross-acceleration provision and (v) the
terms, conditions and covenants of such Indebtedness must be customary for
convertible Indebtedness of such type (as determined by the board of directors
of the Company, or a committee thereof, in good faith).

“Permitted Corporate Reorganization” means a merger between the Company and an
Affiliate incorporated solely for the purpose of converting the Company into a
corporation organized under the laws of any member state of the European Union,
the United Kingdom, Switzerland or the United States or any political
subdivision or state thereof or the District of Columbia, to the extent
(i) approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and (ii) such reorganization does not have a material
adverse effect on the credit support for the Transactions and on the credit
profile of the Company and the Guarantors taken as a whole.

 

34



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) any netting or set-off arrangement entered into by any Loan Party in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances;

(g) any Lien arising under clause 24 and 25 of the general terms and conditions
(algemene voorwaarden) of the Dutch Banker’s Association (Nederlandse Vereniging
van Banken) or any similar term applied by a Dutch bank;

(h) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(i) any joint and several liability and any netting or set-off arrangement
arising in each case as a result of a fiscal unity (fiscale eenheid) for Dutch
corporate income tax or Dutch value added tax purposes of which a Dutch Loan
Party is or becomes a member;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means investments permitted to be made in accordance
with the investment policy of the Company, as such policy is in effect, and as
disclosed to the Administrative Agent, prior to the Original Effective Date and
as such policy may be amended, restated, supplemented or otherwise modified from
time to time with the consent of the Administrative Agent.

“Permitted Second Lien Notes Refinancing Indebtedness” means in respect of any
Second Lien Notes being extended, renewed or refinanced, any Indebtedness that
extends, renews or refinances such Second Lien Notes (or any Permitted Second
Lien Notes Refinancing Indebtedness in respect thereof); provided that:

(a)    the maturity of such Permitted Second Lien Notes Refinancing Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Permitted Second Lien Notes Refinancing Indebtedness shall not be shorter, than
the maturity date or the remaining weighted average life to maturity of such
Second Lien Notes (and/or Permitted Second Lien Notes Refinancing Indebtedness,
as applicable) being extended, renewed or refinanced;

 

35



--------------------------------------------------------------------------------

(b)    such Permitted Second Lien Notes Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, as permitted by the Second
Lien Notes Documents as in effect on the Amendment No. 4 Effective Date) prior
to the maturity of such Second Lien Notes (and/or Permitted Second Lien Notes
Refinancing Indebtedness, as applicable) being extended, renewed or refinanced;

(c)    such Permitted Second Lien Notes Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a guarantee) of any Subsidiary
that shall not have been (or, in the case of after-acquired Subsidiaries, shall
not have been required to become) an obligor in respect of either (x) any Second
Lien Notes (and/or Permitted Second Lien Notes Refinancing Indebtedness, as
applicable) outstanding immediately prior to the incurrence of any such
Permitted Second Lien Notes Refinancing Indebtedness or (y) this Agreement, and,
in each case, shall constitute an obligation of such Subsidiary only to the
extent of its obligations in respect of either (x) any Second Lien Notes (and/or
Permitted Second Lien Notes Refinancing Indebtedness, as applicable) outstanding
immediately prior to the incurrence of any such Permitted Second Lien Notes
Refinancing Indebtedness or (y) this Agreement;

(d)    such Permitted Second Lien Notes Refinancing Indebtedness shall (x) be
unsecured or (y) not be secured by any Lien on any asset that did not secure
either the Second Lien Notes (and/or Permitted Second Lien Notes Refinancing
Indebtedness, as applicable) outstanding immediately prior to the incurrence of
any such Permitted Second Lien Notes Refinancing Indebtedness (with the same or
subordinated lien priority) or the Secured Obligations (provided that, such
Liens will be subordinated to the Secured Obligations on the same basis as, and
pursuant to the Intercreditor Agreement applicable to, the Second Lien Notes
(and/or Permitted Second Lien Notes Refinancing Indebtedness, as applicable)
outstanding on the Amendment No. 4 Effective Date);

(e)    the prepayment requirements, covenants and events of default set forth in
such Permitted Second Lien Notes Refinancing Indebtedness shall not be more
restrictive than those contained in the Second Lien Notes Documents as in effect
on the Amendment No. 4 Effective Date; and

(f)    the principal amount of such Permitted Second Lien Notes Refinancing
Indebtedness shall not exceed $300,000,000, plus any interest thereon that has
been added to the principal thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Subsidiary” means each Material Subsidiary but limited, in the case of a
Foreign Subsidiary owned by a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, to the First Tier Foreign
Subsidiary in such Foreign Subsidiary’s ownership chain.

 

36



--------------------------------------------------------------------------------

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback Transaction) of any property or asset of the Company or any Subsidiary
with a fair market value immediately prior to such event equal to or greater
than $10,000,000 pursuant to Section 6.03(a)(iv)(E) or Section 6.03(a)(iv)(F);
or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $10,000,000; provided that so long
as no Default or Event of Default shall have occurred and be continuing, the
Company shall have the option, directly or through one or more of its
Subsidiaries to invest the Net Proceeds in respect of such event within 365 days
of receipt thereof in assets of the general type used in the business of the
Company and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof (and it is
understood and agreed that in the event that such Net Proceeds are not
reinvested by the Company prior to the earlier of (i) the last day of such 365
day period and (ii) the date of the occurrence of an Event of Default, the
Company shall prepay the Secured Obligations in an amount equal to such Net
Proceeds as set forth in Section 2.11(c)); or

(c) the issuance by the Company or any Subsidiary of any Equity Interests (other
than (i) issuances pursuant to and in accordance with stock option plans or
other benefit plans for management, directors or employees of the Company and
its Subsidiaries; (ii) issuances by any Subsidiary to the Company or any of its
Subsidiaries; and (iii) issuances in satisfaction of contractual obligations
under Investments existing as of the Amendment No. 4 Effective Date and
identified on Schedule 6.04); or

(d) the incurrence by the Company or any Subsidiary of (i) any Indebtedness
pursuant to Section 6.01(h) or (ii) any Indebtedness not permitted under Section
6.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order; (d) who

 

37



--------------------------------------------------------------------------------

commits, threatens, conspires to commit, or support “terrorism” as defined in
the Executive Order; (e) who is named as a “Specially designated national or
blocked person” on the most current list published by the OFAC at its official
website, at http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any
replacement website or other replacement official publication of such list; or
(f) who is owned or controlled by a Person listed above in clause (c) or (e).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.22.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation guaranteed
under Article X hereof or under a Guaranty, each Obligor or Guarantor, as the
case may be, that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP.

“Qualifying Bank” means any person or entity acting on its own account which is
licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all within the meaning of the Swiss Guidelines as issued and
as amended from time to time by the Swiss Federal Tax Administration (SFTA).

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company and as agreed to by such bank. No Lender
shall be obligated to be a Reference Bank without its consent.

 

38



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Relevant Territory” means:

(a) a member state of the European Communities other than Ireland;

(b) a jurisdiction with which Ireland has entered into an Irish Treaty that has
the force of law; or

(c) a jurisdiction with which Ireland has entered into an Irish Treaty where
that treaty will (on completion of necessary procedures) have the force of law.

“Required Lenders” means, subject to Section 2.24, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Revolving Commitments terminating or expiring, Lenders having Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the total
Credit Exposures and Unfunded Commitments at such time; provided that, solely
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, the Unfunded Commitment of each Revolving Lender shall be deemed to be
zero; and (b) for all purposes after the Loans become due and payable pursuant
to Article VII or the Revolving Commitments expire or terminate, Lenders having
Credit Exposures representing more than 50% of the sum of the total Credit
Exposures at such time; provided that, in the case of clauses (a) and (b) above,
(x) the Revolving Credit Exposure of any Revolving Lender that is the Swingline
Lender shall be deemed to exclude any amount of its Swingline Exposure in excess
of its Applicable Percentage of all outstanding Swingline Loans, adjusted to
give effect to any reallocation under Section 2.24 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the Unfunded Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount and (y) for the purpose of determining the Required
Lenders needed for any waiver, amendment, modification or consent of or under
this Agreement or any other Loan Document, any Lender that is the Company or an
Affiliate of the Company shall be disregarded.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary. For the avoidance of doubt, investments shall be governed by
Section 6.04 and shall not constitute a Restricted Payment.

“Reuters” means Thomson Reuters Corp., Refinitiv or any successor thereto.

 

39



--------------------------------------------------------------------------------

“Revolving Commitment” means a Multicurrency Tranche Commitment or a Dollar
Tranche Commitment, and “Revolving Commitments” means both Multicurrency Tranche
Commitments and Dollar Tranche Commitments.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means any Multicurrency Tranche Revolving Loan or Dollar
Tranche Revolving Loan.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Amendment No. 3
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced at such time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union, any EU member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Notes” means the senior secured second lien notes issued by the
Company pursuant to the Second Lien Notes Indenture, as in effect on the
Amendment No. 4 Effective Date and as subsequently amended, restated,
supplemented or otherwise modified, in each case both in accordance with the
terms and conditions of this Agreement and in accordance with the terms and
conditions of the Intercreditor Agreement.

“Second Lien Notes Agent” means U.S. Bank National Association, in its capacity
as trustee and collateral agent for the holders of the Second Lien Notes, and
each of its successors in such capacities.

“Second Lien Notes Documents” means the Second Lien Notes, the Second Lien Notes
Indenture and all other agreements, instruments or documents delivered by the
Company or any Subsidiary in connection therewith, in each case, as in effect on
the Amendment No. 4 Effective Date (or as in effect on the date such agreement,
instrument or document is entered into) and as subsequently amended, restated,
supplemented or otherwise modified, in each case both in accordance with the
terms and conditions of this Agreement and in accordance with the terms and
conditions of the Intercreditor Agreement.

 

40



--------------------------------------------------------------------------------

“Second Lien Notes Indenture” means the Indenture, dated as of May 1, 2020,
among the Second Lien Notes Agent, as trustee, the Company, the other Loan
Parties party thereto as guarantors, and the other parties from time to time
party thereto, as in effect on the Amendment No. 4 Effective Date and as
subsequently amended, restated, supplemented or otherwise modified, in each case
both in accordance with the terms and conditions of this Agreement and in
accordance with the terms and conditions of the Intercreditor Agreement.

“Second Lien Obligations” means the obligations evidenced by, or arising under,
the Second Lien Notes and the other Second Lien Notes Documents.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the
Restatement Effective Date, between each U.S. Loan Party and the Administrative
Agent, on behalf of itself and the other Secured Parties, and any other pledge
or security agreement entered into, after the Restatement Effective Date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, for the benefit of the Administrative Agent
and the other Secured Parties, as the same may be amended, restated or otherwise
modified from time to time to secure the Secured Obligations.

“Senior Secured Leverage Ratio” has the meaning assigned to such term in
Section 6.12(c).

“Service of Process Agent” means Corporation Service Company.

“Significant Subsidiary” means each Subsidiary which, as of the end of the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01 contributed greater than $5,000,000 of
Consolidated Total Assets as of such date.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

41



--------------------------------------------------------------------------------

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Intercompany Investment Limitation” has the meaning assigned to such
term in Section 6.04(d).

“Specified Joint Venture Investment Basket” has the meaning assigned to such
term in Section 6.04(g).

“Specified Non-Required Subsidiary” has the meaning assigned to such term in
Section 5.09(a).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary (other than any such Indebtedness owed to the Company or any
Subsidiary) the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Borrower” means (i) Vistaprint Bermuda, (ii) Cimpress Schweiz GmbH,
a corporation incorporated under the laws of Switzerland, (iii) Vistaprint B.V.,
a besloten vennootschap met

 

42



--------------------------------------------------------------------------------

beperkte aansprakelijkheid organized under the laws of the Netherlands, with its
statutory seat in Venlo, the Netherlands, (iv) CUSA (collectively, the “Initial
Subsidiary Borrowers”) and (v) any other Eligible Subsidiary that becomes a
Subsidiary Borrower pursuant to Section 2.23, in each case, provided that such
Subsidiary Borrower has not ceased to be a Subsidiary Borrower pursuant to such
Section 2.23.

“Subsidiary Guarantor” means each Material Subsidiary that is a party to the
Guaranty. The Subsidiary Guarantors on the RestatementAmendment No. 4 Effective
Date are identified as such in Schedule 3.01A hereto.

“Supervisory Board” means the supervisory board (in Dutch: raad van
commissarissen) of the Company.

“Supported QFC” has the meaning assigned to it in Section 9.22.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. Notwithstanding the foregoing, Permitted
Call Spread Swap Agreements shall not constitute Swap Obligations.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
that are outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans), adjusted to give
effect to any reallocation under Section 2.24 of the Swingline Exposure of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is a Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swingline Sublimit” means $35,000,000.

“Swiss Borrower” means Cimpress Schweiz GmbH and any other Borrower incorporated
in Switzerland and/or having its registered office in Switzerland and/or
qualifying as a Swiss resident pursuant to Article 9 of the Swiss Federal
Withholding Tax Act.

 

43



--------------------------------------------------------------------------------

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S-02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), the guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
“Geldmarktpapiere und Buchforderungen inländischer Schuldner”), the circular
letter No. 34 “Customer Credit Balances” of 26 July 2011 (1-034-V-2011)
(Kreisschreiben Nr. 34 „Kundenguthaben” vom 26. Juli 2011), circular letter
No. 46 of 24 July 2019 (1-046-DVS-2019) in relation to syndicated credit
facilities (Kreisschreiben Nr. 46 betreffend steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom
24. Juli 2019) and circular letter No. 47 of 25 July 2019 (1-047-DVS-2019) in
relation to bonds (Kreisschreiben Nr. 47 betreffend Obligationen vom 25. Juli
2019), the practice note 010-DVS-2019 dated 5 February 2019 published by the
Swiss Federal Tax Administration regarding Swiss Withholding Tax in the Group
(Mitteilung-010-DVS-2019-d vom 5. Februar 2019 - Verrechnungssteuer: Guthaben im
Konzern), the circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in
relation to bonds and derivative financial instruments as subject matter of
taxation of Swiss federal income tax, Swiss Federal Withholding Tax and Swiss
Federal Stamp Taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 7. February 2007); all as issued,
and as amended from time to time, by the Swiss Federal Tax Administration
(SFTA).

“Swiss Federal Withholding Tax” means the Taxes levied pursuant to the Swiss
Federal Withholding Tax Act.

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965); together with the related ordinances, regulations and guidelines, all as
amended and applicable from time to time.

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

“Swiss Subsidiary Guarantor” means any other Subsidiary Guarantor incorporated
in Switzerland and/or having its registered office in Switzerland.

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
(within the meaning of the Swiss Guidelines) under this Agreement which are not
Qualifying Banks must not, at any time, exceed ten (10).

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Qualifying
Banks, of the Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); in each case in
accordance with the meaning of the Swiss Guidelines.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

44



--------------------------------------------------------------------------------

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Taxes Act” means the Taxes Consolidation Act of 1997, of Ireland, as amended.

“Term Lender” means each means, as of any date of determination, each Lender
(i) having an Initial CUSA Term Loan Commitment or that holds Initial CUSA Term
Loans, (ii) having an Initial Company Term Loan Commitment or that holds Initial
Company Term Loans and/or (iii) having a 2019 CUSA Term Loan Commitment or that
holds 2019 CUSA Term Loans.

“Term Loan Commitment” means the Initial CUSA Term Loan Commitment, the Initial
Company Term Loan Commitment or the 2019 CUSA Term Loan Commitment.

“Term Loans” means the Initial CUSA Term Loans, the Initial Company Term Loans
and the 2019 CUSA Term Loans.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

“Tranche” means a category of Revolving Commitments and extensions of credit
hereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Commitments and Multicurrency Tranche
Revolving Loans, and (b) Dollar Tranche Commitments and Dollar Tranche Revolving
Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests or any
similar or equivalent legislation as in effect in any applicable jurisdiction
(including Canada or any province thereof).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

45



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero0.75%, the Unadjusted
Benchmark Replacement will be deemed to be zero0.75% for the purposes of this
Agreement.

“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Revolving Credit Exposure.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Loan Party” means CUSA and any other Loan Party organized under the laws
of the United States of America or any jurisdiction thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.22.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition to
such tax referred to in paragraph (a) above, or imposed elsewhere.

“Vistaprint Bermuda” means Vistaprint Limited, a Bermuda exempted company.

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify

 

46



--------------------------------------------------------------------------------

or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Multicurrency Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”)
or by Class and Type (e.g., a “Multicurrency Tranche Eurocurrency Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Multicurrency Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Multicurrency Tranche Eurocurrency
Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any law, statute, rule or regulation
shall, unless otherwise specified, be construed as referring thereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws), (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness

 

47



--------------------------------------------------------------------------------

or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
under Accounting Standards Codification 470-20 or 2015-03 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. For the avoidance of
doubt, and without limitation of the foregoing, Permitted Convertible Notes
shall at all times be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares
deliverable upon conversion thereof. Furthermore, notwithstanding the foregoing,
the parties hereto agree that, (i) solely in connection with the Company’s lease
arrangement for the property located at 275 Wyman Street, Waltham, Massachusetts
and the Company’s proposed lease arrangement for the property located at 9900
Bonnie View Road, Dallas, Texas (or proposed lease arrangement for another
property located in the Dallas, Texas area in lieu of the property located at
9900 Bonnie View Road, Dallas, Texas) and so long as the Company does not
acquire legal title to such properties or dispose such properties (or assets
thereon), (x) the effects of Accounting Standards Codification 840-40-15-5 shall
be disregarded in respect of all terms of an accounting or financial nature used
herein and all computations of amounts and ratios referred to herein, in each
case in respect of such properties and (y) the Company shall not be deemed to be
the owner of such properties during the lease term solely by virtue of such
accounting standard and (ii) solely with respect to tenant allowances associated
with the property located at 275 Wyman Street, Waltham, Massachusetts and the
Company’s proposed lease arrangement for the property located at 9900 Bonnie
View Road, Dallas, Texas (or proposed lease arrangement for another property
located in the Dallas, Texas area in lieu of the property located at 9900 Bonnie
View Road, Dallas, Texas), the effects of Accounting Standards Codification
840-40-15-5 shall be disregarded in respect of all terms of an accounting or
financial nature used herein and all computations of amounts and ratios referred
to herein, in each case in respect of such properties during the lease term.
Notwithstanding anything to the contrary contained in this Section 1.04 or in
the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, such lease shall not be considered
a capital lease, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

SECTION 1.05 Status of Secured Obligations. In the event that the Company or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.06 Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a

 

48



--------------------------------------------------------------------------------

novation. All Existing Loans made and Obligations incurred under the Existing
Credit Agreement which are outstanding on the Restatement Effective Date shall
continue as Loans and Obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Agreement”, the “Credit Agreement” and the “Loan Documents” shall be deemed to
refer to the Administrative Agent, this Agreement and the Loan Documents,
(b) the Existing Letters of Credit which remain outstanding on the Restatement
Effective Date shall continue as Letters of Credit under (and shall be governed
by the terms of) this Agreement, (c) the liens and security interests in favor
of the Administrative Agent for the benefit of the Secured Parties securing
payment of the Secured Obligations are in all respects continuing and in full
force and effect with respect to all Secured Obligations, (d) the “Revolving
Commitments” (as defined in the Existing Credit Agreement) shall be redesignated
as Revolving Commitments hereunder, (e) the outstanding “Term Loans” (as defined
in the Existing Credit Agreement) shall be redesignated as Term Loans hereunder,
(f) the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
Credit Exposure and outstanding Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Credit Exposures on the
Restatement Effective Date, (g) the Existing Loans of each Departing Lender
shall be repaid in full (accompanied by any accrued and unpaid interest and fees
thereon), each Departing Lender’s “Commitment” under the Existing Credit
Agreement shall be terminated and no Departing Lender shall be a Lender
hereunder (provided, however, that each Departing Lender shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03) and (h) the
Company hereby agrees to compensate each Lender (and each Departing Lender) for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans (including the
“Eurocurrency Loans” under the Existing Credit Agreement) and such reallocation
(and any repayment or prepayment of any Departing Lender’s Loan) described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof.

SECTION 1.07 PPSA/UCC, etc. Notwithstanding the foregoing, and where the context
so requires, (i) any term defined in this Agreement by reference to the “UCC” or
the “Uniform Commercial Code” shall also have any extended, alternative or
analogous meaning given to such term in applicable Canadian personal property
security and other laws (including the Personal Property Security Act of each
applicable province of Canada, the Civil Code of Quebec, the Bills of Exchange
Act (Canada) and the Depository Bills and Notes Act (Canada)), in all cases for
the extension, preservation or betterment of the security and rights of the
Collateral, (ii) all references in this Agreement to “Article 9” shall be deemed
to refer also to applicable Canadian securities transfer laws (including the
Securities Transfer Act (Nova Scotia)), (iii) all references in this Agreement
to a financing statement, continuation statement, amendment or termination
statement shall be deemed to refer also to the analogous documents used under
applicable Canadian personal property security laws, (v) all references to the
United States, or to any subdivision, department, agency or instrumentality
thereof shall be deemed to refer also to Canada, or to any subdivision,
department, agency or instrumentality thereof, and (vi) all references to
federal or state securities law of the United States shall be deemed to refer
also to analogous federal and provincial securities laws in Canada.

SECTION 1.08 Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to

 

49



--------------------------------------------------------------------------------

determine the interest rate on Eurocurrency Loans. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. Upon the occurrence of a Benchmark Transition Event or
an Early Opt-In Election, Section 2.14(c) provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will promptly notify
the Company, pursuant to Section 2.14(e), of any change to the reference rate
upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation,
(i) any such alternative, successor or replacement rate implemented pursuant to
Section 2.14(c), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

SECTION 1.10 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

SECTION 1.11 Conversion, Redesignation and Assignment and Assumption of Certain
Initial Term Loans.

(a)    Upon the effectiveness of Amendment No. 3 on the Amendment No. 3
Effective Date: (i) all outstanding Initial CUSA Term Loans are converted into,
and redesignated as, 2019 CUSA Term Loans and shall constitute 2019 CUSA Term
Loans for all purposes under this Agreement and the other Loan Documents on and
after the Amendment No. 3 Effective Date and (ii) all outstanding Initial
Company Term Loans (such outstanding Initial Company Term Loans, the “Specified
Loans”) are converted into, and redesignated as, 2019 CUSA Term Loans and shall
constitute 2019 CUSA Term Loans for all purposes under this Agreement and the
other Loan Documents on and after the Amendment No. 3 Effective Date.

(b)    Upon the effectiveness of Amendment No. 3 on the Amendment No. 3
Effective Date, the Company hereby irrevocably assigns and transfers all of its
liabilities and obligations (including being the Borrower and primary obligor
thereunder) in respect of the Specified Loans to CUSA, and CUSA hereby
irrevocably and unconditionally accepts and assumes all of the liabilities and
obligations (including being the Borrower and primary obligor thereunder) in
respect of the Specified Loans.

 

50



--------------------------------------------------------------------------------

(c)    Each of the Lenders party to this Agreement as of the Amendment No. 3
Effective Date hereby consents and agrees to the assignment by the Company and
assumption by CUSA in each case in respect of the Specified Loans as described
in the immediately foregoing clause (b), and further accepts the liability of
CUSA as the Borrower and primary obligor in respect of the Specified Loans in
place of the liability of the Company as the Borrower and primary obligor in
respect of the Specified Loans.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a)    Prior to the Restatement Effective Date, certain loans were made to the
Borrowers under the Existing Credit Agreement which remain outstanding as of the
Restatement Effective Date (such outstanding loans being hereinafter referred to
as the “Existing Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrowers and each of the Lenders agree that on the Restatement
Effective Date but subject to the reallocation and other transactions described
in Section 1.06, the Existing Loans shall be reevidenced as Loans under this
Agreement and the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement.

(b)    Subject to the terms and conditions set forth herein (including, without
limitation, Section 2.02):

(i)    each Multicurrency Tranche Lender (severally and not jointly) agrees to
make Multicurrency Tranche Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing to any Swingline Loans outstanding pursuant to
Section 2.10(a)) in (A) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of such Lender’s Multicurrency Tranche Revolving Credit Exposure exceeding such
Lender’s Multicurrency Tranche Commitment, (B) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total Multicurrency Tranche Revolving Credit
Exposures exceeding the aggregate Multicurrency Tranche Commitments, (C) subject
to Sections 2.04 and 2.11(b), the Dollar Amount of the Total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments or (D) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Multicurrency Tranche Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit; and

(ii)    each Dollar Tranche Lender (severally and not jointly) agrees to make
Dollar Tranche Revolving Loans to the Borrowers in Dollars from time to time
during the Availability Period in an aggregate principal amount that will not
result (after giving effect to any application of proceeds of such Borrowing to
any Swingline Loans outstanding pursuant to Section 2.10(a)) in (A) such
Lender’s Dollar Tranche Revolving Credit Exposure exceeding such Lender’s Dollar
Tranche Commitment, (B) the total Dollar Tranche Revolving Credit Exposures
exceeding the aggregate Dollar Tranche Commitments or (C) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the Total Revolving Credit
Exposures exceeding the aggregate Revolving Commitments.

 

51



--------------------------------------------------------------------------------

(c)    Subject to the terms and conditions set forth herein (including, without
limitation, Section 2.02):

(i)    each Term Lender with an Initial CUSA Term Loan Commitment (severally and
not jointly) agrees to make an Initial CUSA Term Loan to CUSA in Dollars on the
Restatement Effective Date, in an amount equal to such Lender’s Initial CUSA
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent;

(ii)    each Term Lender with an Initial Company Term Loan Commitment (severally
and not jointly) agrees to make an Initial Company Term Loan to the Company in
Dollars on the Restatement Effective Date, in an amount equal to such Lender’s
Initial Company Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent; and

(iii)    each Term Lender with a 2019 CUSA Term Loan Commitment (severally and
not jointly) agrees to make a 2019 CUSA Term Loan to CUSA in Dollars on the
Amendment No. 2 Effective Date, in an amount equal to such Lender’s a 2019 CUSA
Term Loan Commitment by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent.

(d)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. Any Swingline Loan shall be made in accordance with the procedures set
forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b)    Subject to Section 2.14, each Multicurrency Tranche Borrowing, each
Dollar Tranche Borrowing and each Term Loan Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is

 

52



--------------------------------------------------------------------------------

equal to the entire unused balance of the aggregate Multicurrency Tranche
Commitments or the aggregate Dollar Tranche Commitments, as applicable, or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.06(e). Each Swingline Loan shall be in an amount that is an
integral multiple of $250,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurocurrency Borrowings
outstanding.

(d)    Notwithstanding any other provision of this Agreement, (i) no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date and (ii) subject to the requirements of Section 2.01, each
requested Revolving Borrowing denominated in Dollars shall be made pro rata
among the Revolving Lenders (and between the Dollar Tranche Commitments and the
Multicurrency Tranche Commitments) according to the sum of the aggregate amount
of their respective Dollar Tranche Commitments and Multicurrency Tranche
Commitments; provided that if, on such date of such Borrowing (after giving
effect to any prepayments of Revolving Loans and/or the expiration of any
Letters of Credit to occur as of such date) any Revolving Loans and/or Letters
of Credit denominated in Foreign Currencies will be outstanding under the
Multicurrency Tranche Commitments, such requested Borrowing denominated in
Dollars shall be made pro rata (or as nearly pro rata as possible, as reasonably
determined by the Administrative Agent) among the Revolving Lenders (and under
the Dollar Tranche Commitments and the Multicurrency Tranche Commitments)
according to the sum of the aggregate unused amount of their respective Dollar
Tranche Commitments and Multicurrency Tranche Commitments.

(e)    Any Credit Event to any Dutch Borrower shall at all times be provided by
a Lender that is a Dutch Non-Public Lender.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by such Borrower, or the Company on its behalf)
not later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by irrevocable written notice (via a written Borrowing Request
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower) in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)    the name of the applicable Borrower;

(ii)    whether such Borrowing is a Revolving Borrowing (and, subject to the
requirements of Section 2.02(d)(ii), whether such Borrowing is to be a
Multicurrency Tranche Revolving Borrowing or a Dollar Tranche Revolving
Borrowing), an Initial CUSA Term Loan Borrowing, an Initial Company Term Loan
Borrowing or a 2019 CUSA Term Loan Borrowing;

 

53



--------------------------------------------------------------------------------

(iii)    the aggregate amount of the requested Borrowing;

(iv)    the date of such Borrowing, which shall be a Business Day;

(v)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(vi)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no election as to the Type of Borrowing is specified, then, (i) in the case
of a Revolving Borrowing denominated in Dollars, the requested Revolving
Borrowing shall be an ABR Borrowing made on a pro rata basis under the
Multicurrency Tranche Commitments and the Dollar Tranche Commitments as
contemplated by Section 2.02(d)(ii) and (ii) in the case of a Term Loan
Borrowing, the requested Term Loan Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a)    any Loan denominated in a Foreign Currency, on each of the following:
(i) the date of the Borrowing of such Loan and (ii) each date of a conversion or
continuation of such Loan pursuant to the terms of this Agreement,

(b)    any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(c)    any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Revolving Commitment, (iii) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total Multicurrency Tranche Revolving Credit Exposures
exceeding the aggregate Multicurrency Tranche Commitments, (iv) the total Dollar
Tranche Revolving Credit Exposures exceeding the aggregate Dollar Tranche

 

54



--------------------------------------------------------------------------------

Commitments, (v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of any
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
or (vi) the Dollar Amount of the Total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans.

(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by irrevocable written notice (via a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Company), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to an
account of the Company with the Administrative Agent designated for such purpose
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c)    The Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m., New York
City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of any of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid

 

55



--------------------------------------------------------------------------------

to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

(d)    The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of the Swingline Lender. At the time
any such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender in respect of
Swingline Loans made by such Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(e)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as a Swingline Lender at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Revolving Lenders, in which case, such Swingline Lender shall be
replaced in accordance with Section 2.05(d) above.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Company may request the issuance of Letters of Credit
denominated in Agreed Currencies for its own account or for the account of any
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period. Notwithstanding the foregoing, the letters of credit issued and
outstanding under the Existing Credit Agreement and identified on Schedule 2.06
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit”
issued on the Restatement Effective Date for all purposes of the Loan Documents.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and shall not issue, any Letter of Credit if: (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank shall prohibit, or require
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Amendment No. 3 Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense that was not applicable on
the Amendment No. 3 Effective Date and that such Issuing Bank in good faith
deems material to it; or (ii) the issuance of such Letter of Credit would result
in a violation of one or more policies of the relevant Issuing Bank applicable
to letters of credit generally. For the avoidance of doubt, the Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of

 

56



--------------------------------------------------------------------------------

fees due under Section 2.12(b) to the same extent as if it were the sole account
party in respect of such Letter of Credit (the Company hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor or
surety of the obligations of such a Subsidiary that is an account party in
respect of any such Letter of Credit).

(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Company shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension, but in any event no less than three (3) Business Days) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit. In addition, as a condition to any such Letter of Credit issuance, the
Company shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the respective
Issuing Bank and using such Issuing Bank’s standard form (each, a “Letter of
Credit Agreement”). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control. A
Letter of Credit shall be issued, amended or extended only if (and upon
issuance, amendment or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the LC Exposure shall not exceed $25,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of the Company at such time shall
not exceed such Issuing Bank’s Letter of Credit Commitment, (iii) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate Multicurrency Tranche
Commitments, (iv) the total Dollar Tranche Revolving Credit Exposures shall not
exceed the aggregate Dollar Tranche Commitments, (v) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the Total Revolving Credit Exposures shall not
exceed the aggregate Revolving Commitments, (vi) subject to Sections 2.04 and
2.11(b), the Dollar Amount of each Lender’s Revolving Credit Exposure shall not
exceed such Lender’s Revolving Commitment and (vii) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit. The Company may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Company shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in the immediately preceding clauses (i) through
(vii) shall not be satisfied.

(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
extension of the expiration date thereof, one year after such extension);
provided that any such Letter of Credit may provide for the automatic extension
thereof for additional one-year periods subject to customary non-extension
provisions (which shall in no event extend beyond the date referred to in the
following clause (ii)) and (ii) the date that is five (5) Business Days prior to
the Maturity Date.

 

57



--------------------------------------------------------------------------------

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate Dollar
Amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason including the
Maturity Date. Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of any of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Company, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
Business Day immediately following the date that such LC Disbursement is made,
if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the Company prior to such time on such date, then not later than 12:00 noon,
Local Time, on the Business Day immediately following the day that the Company
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, if such LC Disbursement is not less than the
Dollar Amount of $1,000,000, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or
Swingline Loan in Dollars in an amount equal to such LC Disbursement or (ii) to
the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline
Loan, as applicable. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and the
Dollar Amount of such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay in Dollars to the
Administrative Agent the Dollar Amount of its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any

 

58



--------------------------------------------------------------------------------

payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the relevant Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the relevant Issuing Bank for any LC Disbursement (other
than the funding of Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, any Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the relevant Issuing Bank or the relevant Lender or (y) reimburse each LC
Disbursement made in such Foreign Currency in Dollars, in an amount equal to the
Dollar Amount, calculated on the date such LC Disbursement is made, of such LC
Disbursement.

(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the relevant Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Banks, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the relevant Issuing Bank; provided that the foregoing
shall not be construed to excuse the relevant Issuing Bank from liability to the
Company to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

59



--------------------------------------------------------------------------------

(g)    Disbursement Procedures. Each Issuing Bank for any Letter of Credit
shall, within the time allowed by applicable law or the specific terms of the
Letter of Credit followings its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. The
relevant Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank for
such LC Disbursement shall be for the account of such Lender to the extent of
such payment.

(i)    Replacement of Issuing Bank. (A) Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Company shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or extend or otherwise amend any
existing Letter of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Revolving
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i)(A) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of

 

60



--------------------------------------------------------------------------------

the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Company is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Dollar Amount of the
Foreign Currency LC Exposure shall be calculated on the date notice demanding
cash collateralization is delivered to the Company. The Company also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in all of its right, title and
interest in and to the LC Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Company’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed, together with related
fees, costs and customary processing charges, and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Company for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. If the Company is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three (3) Business Days after all Events of Default have
been cured or waived.

(k)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend or extend any Letter of Credit, the date of
such issuance, amendment or extension, and the aggregate face amount and
currency of the Letters of Credit to be issued, amended or extended by it and
outstanding after giving effect to such issuance, amendment or extension
occurred (and whether the amount thereof changed), (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount and currency of
such payment(s), (iii) on any Business Day on which the Company fails to
reimburse any amount required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such payment in respect
of Letters of Credit and (iv) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the

 

61



--------------------------------------------------------------------------------

Administrative Agent will make such Loans available to the Company by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent (x) an account of the Company designated by the Company in the applicable
Borrowing Request, in the case of Loans denominated in Dollars and (y) an
account of such Borrower in the relevant jurisdiction and designated by such
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in a Foreign Currency; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued. Notwithstanding any other provision of this
Section, no Borrower shall be permitted to change the Class of any Borrowing.

(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice via an Interest Election Request signed by such
Borrower, or the Company on its behalf) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and Class resulting from such election to be made on the
effective date of such election. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

62



--------------------------------------------------------------------------------

(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and (A) in the case of a Borrowing consisting of
Revolving Loans, whether (subject to the requirements of Section 2.02(d)(ii))
such Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency
Tranche Revolving Borrowing and (B) in the case of a Borrowing consisting of
Term Loans, whether such Borrowing is to be an Initial CUSA Term Loan Borrowing,
an Initial Company Term Loan Borrowing or a 2019 CUSA Term Loan Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Loan Commitments have all been terminated prior to the
Amendment No. 3 Effective Date and (ii) all other Commitments shall terminate on
the Maturity Date.

 

63



--------------------------------------------------------------------------------

(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Company shall not
terminate or reduce the Multicurrency Tranche Commitments if, after giving
effect to any concurrent prepayment of the Multicurrency Tranche Revolving Loans
in accordance with Section 2.11, (A) any Lender’s Multicurrency Tranche
Revolving Credit Exposure would exceed its Multicurrency Tranche Commitment or
(B) the Dollar Amount of the sum of the total Multicurrency Tranche Revolving
Credit Exposures would exceed the aggregate Multicurrency Tranche Commitments,
(iii) the Company shall not terminate or reduce the Dollar Tranche Commitments
if, after giving effect to any concurrent prepayment of the Dollar Tranche
Revolving Loans in accordance with Section 2.11, (A) any Lender’s Dollar Tranche
Revolving Credit Exposure would exceed its Dollar Tranche Commitment or (B) the
Dollar Amount of the sum of the total Dollar Tranche Revolving Credit Exposures
would exceed the aggregate Dollar Tranche Commitments and (iv) the Company shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, (A) any
Lender’s Revolving Credit Exposure would exceed its Revolving Commitment or
(B) the Dollar Amount of the Total Revolving Credit Exposure would exceed the
aggregate Revolving Commitments.

(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph (b)
of this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the relevant Lenders of the contents thereof. Each notice delivered
by the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments of any Class delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments of any Class shall be
permanent. Each reduction of the Revolving Commitments of any Class shall be
made ratably among the Lenders in accordance with their respective Revolving
Commitments of any Class.

(d)     In addition, the Revolving Commitments shall be automatically and
permanently reduced as provided in Section 2.11(e).

SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Maturity Date in the currency
of such Loan and (ii) in the case of the Company, to the Administrative Agent
for the account of the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the fifth (5th) Business
Day after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.

(b)    Amortization; Repayment.

(i)    [intentionally omitted].

(ii)    [intentionally omitted].

 

64



--------------------------------------------------------------------------------

(iii)    CUSA shall repay 2019 CUSA Term Loans on each date set forth below in
the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(a) and Section 2.11(e)) (such amount, for
any such date, the “2019 CUSA Term Loan Amortization Amount”):

 

Date

   2019 CUSA
Term Loan Amortization Amount  

June 30, 2020

   $ 5,650,118.841,875,000  

September 30, 2020

   $ 5,650,118.841,875,000  

December 31, 2020

   $ 5,650,118.841,875,000  

March 31, 2021

   $ 5,650,118.841,875,000  

June 30, 2021

   $ 8,475,178.262,812,500  

September 30, 2021

   $ 8,475,178.262,812,500  

December 31, 2021

   $ 8,475,178.262,812,500  

March 31, 2022

   $ 8,475,178.262,812,500  

June 30, 2022

   $ 11,300,237.673,750,000  

September 30, 2022

   $ 11,300,237.673,750,000  

December 31, 2022

   $ 11,300,237.673,750,000  

March 31, 2023

   $ 11,300,237.673,750,000  

June 30, 2023

   $ 14,125,297.094,687,500  

September 30, 2023

   $ 14,125,297.094,687,500  

December 31, 2023

   $ 14,125,297.094,687,500  

March 31, 2024

   $ 14,125,297.094,687,500  

June 30, 2024

   $ 14,125,297.094,687,500  

September 30, 2024

   $ 14,125,297.094,687,500  

December 31, 2024

   $ 14,125,297.094,687,500  

(iv)    [intentionally omitted].

(v)    To the extent not previously repaid, all unpaid 2019 CUSA Term Loans
shall be paid in full in Dollars by CUSA on the Maturity Date.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

65



--------------------------------------------------------------------------------

(f)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

SECTION 2.11 Prepayment of Loans.

(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each voluntary prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Borrowing, and each voluntary prepayment of a Term Loan
Borrowing shall be applied ratably to the Term Loans included in the prepaid
Term Loan Borrowing in such order of application as directed by the Company, and
each mandatory prepayment of a Borrowing pursuant to Section 2.11(c) shall be
applied in accordance with Section 2.11(e). Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the total Revolving
Credit Exposures of any Class (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
of such Class or (B) the aggregate principal Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit or (ii) solely as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures (so calculated) exceeds 105% of
the aggregate Multicurrency Tranche Commitments or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency

 

66



--------------------------------------------------------------------------------

Sublimit, the Borrowers shall in each case immediately repay Revolving
Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of the
total Revolving Credit Exposures (so calculated) of each Class to be less than
or equal to the aggregate Revolving Commitments of such Class and (y) the
Foreign Currency Exposure to be less than or equal to the Foreign Currency
Sublimit, as applicable.

(c) During the Covenant Suspension Period, in the event and on each occasion
that any Net Proceeds are received by or on behalf of the Company or any of its
Subsidiaries in respect of any Prepayment Event, the Company shall, immediately
after such Net Proceeds are received, prepay the Obligations and cash
collateralize the LC Exposure as set forth in Section 2.11(e) below in an
aggregate amount equal to 100% of such Net Proceeds. The Company shall provide
prior written notice to the Administrative Agent regarding each prepayment
pursuant to this Section 2.11(c).

(d) During the Covenant Suspension Period, if, as of the final Business Day of
each weekly period starting from the first complete calendar week after the
Amendment No. 4 Effective Date (for the avoidance of doubt, with the first such
final Business Day being May 8, 2020), (A) Revolving Loans are outstanding and
(B) the Consolidated Cash Balance exceeds $100,000,000 as of the end of such
applicable Business Day, then the Borrowers shall, on the next Business Day
thereafter, prepay the Revolving Loans, applied ratably to each Class of
Revolving Loans then outstanding, in an aggregate principal amount equal to such
excess. The Company shall provide prior written notice to the Administrative
Agent regarding each prepayment pursuant to this Section 2.11(d).

(e) All such amounts pursuant to Section 2.11(c) shall be applied ratably first,
to prepay the Term Loans (to be applied to installments of the Term Loans in
inverse order of maturity), and second to prepay the Revolving Loans, applied
ratably to each Class of Revolving Loans then outstanding, with a corresponding
dollar-for-dollar immediate, permanent and irrevocable reduction of the
Revolving Commitments of each Class (made ratably among the Lenders in
accordance with their respective Revolving Commitments of such Class) and
subsequently to cash collateralize outstanding LC Exposure; provided that no
such reduction of the Revolving Commitments shall be required so long as the
aggregate Revolving Commitments at the time of such prepayment are not greater
than $400,000,000).

SECTION 2.12 Fees. (a) The Company agrees to pay to the Administrative Agent for
the account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily Available Revolving Commitment of such Lender
during the period from and including the Original Effective Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the fifteenth (15th) day
following the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Restatement Effective Date; provided that any
commitment fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue on the daily maximum amount then available
to be drawn under such Letters of Credit at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans, during
the period from and including the Restatement Effective Date to but

 

67



--------------------------------------------------------------------------------

excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee with respect to each Letter of Credit issued by such Issuing Bank, which
shall accrue at the rate of 0.125% per annum on the daily maximum amount then
available to be drawn under such Letter of Credit, during the period from and
including the Restatement Effective Date to but excluding the later of the date
of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure with respect to Letters of Credit issued by such Issuing
Bank, as well as such Issuing Bank’s standard fees and commissions with respect
to the issuance, amendment, cancellation, negotiation, transfer, presentment or
extension of any Letter of Credit and other processing fees, and other standard
costs and charges, of such Issuing Bank relating to the Letters of Credit as
from time to time in effect. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the fifteenth (15th) day following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
Dollars in the Dollar Amount thereof.

(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be

 

68



--------------------------------------------------------------------------------

payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)    The interest rates provided for in this Agreement, including this
Section 2.13 are minimum interest rates. When entering into this Agreement, the
parties have assumed that the interest payable at the rates set out in this
Section or in other Sections of this Agreement is not and will not become
subject to the Swiss Federal Withholding Tax. Notwithstanding that the parties
do not anticipate that any payment of interest will be subject to the Swiss
Federal Withholding Tax, they agree that, in the event that the Swiss Federal
Withholding Tax should be imposed on interest payments, the payment of interest
due by the Swiss Borrower shall, in line with and subject to Section 2.17,
including the limitations therein, be increased to an amount which (after making
any deduction of the Non-Refundable Portion (as defined below) of the Swiss
Federal Withholding Tax) results in a payment to each Lender entitled to such
payment of an amount equal to the payment which would have been due had no
deduction of Swiss Federal Withholding Tax been required. For this purpose, the
Swiss Federal Withholding Tax shall be calculated on the full grossed-up
interest amount. For the purposes of this Section, “Non-Refundable Portion”
shall mean Swiss Federal Withholding Tax at the standard rate (being, as at the
Restatement Effective Date, 35%) unless a tax ruling issued by the Swiss Federal
Tax Administration (SFTA) confirms that, in relation to a specific Lender based
on an applicable double tax treaty, the Non-Refundable Portion is a specified
lower rate in which case such lower rate shall be applied in relation to such
Lender. The Swiss Borrower shall provide to the Administrative Agent the
documents required by law or applicable double taxation treaties for the Lenders
to claim a refund of any Swiss Federal Withholding Tax so deducted.
Section 2.17(f) applies equally to this Section 2.13(f).

(g)    Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

SECTION 2.14 Alternate Rate of Interest.

(a)    If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing, the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero0.75%, such rate
shall be deemed to be zero0.75% for

 

69



--------------------------------------------------------------------------------

purposes of this Agreement; provided, further, however, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that (i) until such time as
the Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency and (ii) if
the Alternative Rate shall be less than zero0.75%, such rate shall be deemed to
be zero0.75% for purposes of this Agreement. It is hereby understood and agreed
that, notwithstanding anything to the contrary set forth in this
Section 2.14(a), if at any time the conditions set forth in Section 2.14(c)(i)
or (ii) are in effect, the provisions of this Section 2.14(a) shall no longer be
applicable for any purpose of determining any alternative rate of interest under
this Agreement and Section 2.14(c) shall instead be applicable for all purposes
of determining any alternative rate of interest under this Agreement.

(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the relevant Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the relevant Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrowers, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any

 

70



--------------------------------------------------------------------------------

proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.

(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e)    The Administrative Agent will promptly notify the Borrowers and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

(f)    Upon the Borrowers’ receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then such request shall be ineffective.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

71



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, Section 9.02(e) or the CAM
Exchange, then, in any such event, the Borrowers shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of

 

72



--------------------------------------------------------------------------------

interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any

 

73



--------------------------------------------------------------------------------

Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

Each Lender which becomes a party to this Agreement on the day on which this
Agreement is entered into confirms that, on such date, it is an Irish Qualifying
Lender. Each Lender which becomes a party to this Agreement after the date of
this Agreement shall indicate, in the Assignment and Assumption Agreement or
Augmenting Lender Supplement which it executes on becoming a party which of the
following categories it falls in:

(x)    an Irish Qualifying Lender (other than an Irish Treaty Lender);

(y)    an Irish Treaty Lender; or

(z)    not an Irish Qualifying Lender.

If a Lender fails to indicate its status in accordance with this
Section 2.17(f), then such Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not an Irish Qualifying
Lender until such time as it notifies the Borrower which category applies. For
the avoidance of doubt, an Assignment and Assumption Agreement or Augmenting
Lender Supplement shall not be invalidated by any failure of a Lender to comply
with this clause.

(ii)    Without limiting the generality of the foregoing, with respect to a Loan
or Commitment extended to a Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon

 

74



--------------------------------------------------------------------------------

the reasonable request of such Borrower or the Administrative Agent), an
executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time

 

75



--------------------------------------------------------------------------------

thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.

 

76



--------------------------------------------------------------------------------

(i)    Compliance with Swiss Non-Bank Rules. Each Lender extending a Loan or
Commitment to a Swiss Borrower confirms that it is a Qualifying Bank or, if not,
a single (1) person only for the purpose of the Swiss Non-Bank Rules and any
other Person that shall become a Lender or a Participant pursuant to
Section 9.04 shall be deemed to have confirmed that it is a Qualifying Bank or,
if not, a single (1) person only for the purpose of Swiss Non-Bank Rules. The
Swiss Borrower may request a Lender to confirm (i) whether or not it is (and
each of its Participants are) a Qualifying Bank or (ii) whether it (or any of
its Participants) does count as a single (1) person for purposes of the Swiss
Non-Bank Rules, if it reasonably believes that that Lender’s status has changed
during the term of this Agreement.

(j)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after September 23, 2014, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(k)    VAT.

(i)    All amounts set out or expressed in a Loan Document to be payable by any
Loan Party to any Credit Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 2.17(k)(iii), if VAT is or becomes chargeable on
any supply made by any Credit Party to any Loan Party under a Loan Document,
that Loan Party shall pay to the Credit Party (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and the relevant Credit Party shall promptly provide an
appropriate VAT invoice to such Loan Party).

(ii)    Where a Loan Document requires any Loan Party to reimburse or indemnify
a Credit Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Credit Party for the full amount of such
cost or expense, including such part as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iii)    If VAT is or becomes chargeable on any supply made by any Secured Party
(the “Supplier”) to any other Secured Party (for purposes of this
Section 2.17(k), the “Customer”) under a Loan Document, and any party other than
the Customer (the “Relevant Party”) is required by the terms of any Loan
Document to pay an amount equal to the consideration for that supply to the
Supplier (rather than being required to reimburse or indemnify the Customer in
respect of that consideration):

(A)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and

 

77



--------------------------------------------------------------------------------

(B)    (where the Customer is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iv)    Any reference in this Section 2.17(k) to any Loan Party or Relevant
Party shall, at any time when such Loan Party or Relevant Party is treated as a
member of a group or unity (or fiscal unity) for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated at that time as making the supply, or (as appropriate) receiving
the supply, under the grouping rules (provided for in Article 11 of Council
Directive of November 28, 2006 (2006/112/EC) (or as implemented by the relevant
member state of the European Union or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Loan Party or Relevant Party shall be construed as a reference to
that Loan Party or Relevant Party or the relevant group or unity (or fiscal
unity) of which that Loan Party or Relevant Party is a member for VAT purposes
at the relevant time or the relevant member (or head) of such group or unity (or
fiscal unity) at such time (as the case may be).

(v)    In relation to any supply made by a Credit Party to any Loan Party under
a Loan Document, if reasonably requested by such Credit Party, that Loan Party
must promptly provide such Credit Party with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Credit Party’s VAT reporting requirements in relation to such supply.

(l)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(m)    Irish Treaty Lenders. With respect to a Loan or Commitment extended to a
Borrower that is organized, incorporated or tax resident in Ireland, an Irish
Treaty Lender and the Company shall cooperate in completing any procedural
formalities necessary for the Company to obtain authorization to make a payment
to that Irish Treaty Lender without any deduction or withholding of any tax
imposed by Ireland.

SECTION 2.18 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set offs.

(a) Each Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due or the date fixed for any prepayment hereunder, in immediately
available funds, without set-off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has

 

78



--------------------------------------------------------------------------------

been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to any Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and any Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by any Borrower. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Company, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to

 

79



--------------------------------------------------------------------------------

Section 2.03 or a deemed request as provided in this Section or may be deducted
from any deposit account of such Borrower maintained with the Administrative
Agent. Each Borrower hereby irrevocably authorizes (i) the Administrative Agent
to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the relevant Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that such Borrower will not make such payment or prepayment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the relevant Issuing Bank, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the relevant Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).

 

80



--------------------------------------------------------------------------------

(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13(f) or
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13(f), 2.15
or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Banks and
the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.13(f) or Section 2.17, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply. Each party hereto agrees
that (i) an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

 

81



--------------------------------------------------------------------------------

SECTION 2.20 Expansion Option. TheSolely to the extent that the Covenant
Suspension Period is not in effect, the Company may from time to time after the
RestatementAmendment No. 4 Effective Date elect to increase the total
Multicurrency Tranche Commitments and/or the total Dollar Tranche Commitments or
enter into one or more tranches of term loans (each an “Incremental Term Loan”),
in each case in minimum increments of $25,000,000 so long as, after giving
effect thereto, the aggregate amount of such increases and all such Incremental
Term Loans does not exceed the sum of (A) $250,000,000200,000,000 plus (B) an
unlimited additional amount such that, in the case of this clause (B) only,
after giving effect (including giving effect on a Pro Forma Basis reasonably
acceptable to the Administrative Agent) to any such increase in the
Multicurrency Tranche Commitments, increase in the Dollar Tranche Commitments
and/or tranche of Incremental Term Loans (assuming that any such incremental
Multicurrency Tranche Commitments, incremental Dollar Tranche Commitments and
such Incremental Term Loans are drawn in full), the Senior Secured Leverage
Ratio is equal to or less than the Applicable Senior Secured Leverage Ratio
Level (other than to the extent such increased Multicurrency Tranche
Commitments, such increased Dollar Tranche Commitments and/or such Incremental
Term Loans are incurred pursuant to this clause (B) concurrently with the
incurrence of increased Multicurrency Tranche Commitments, increased Dollar
Tranche Commitments and/or Incremental Term Loans in reliance on clause
(A) above, in which case the Senior Secured Leverage Ratio shall be permitted to
exceed the Applicable Senior Secured Leverage Ratio Level to the extent of such
increased Multicurrency Tranche Commitments, increased Dollar Tranche
Commitments and/or such Incremental Term Loans incurred in reliance on such
clause (A)); provided that, for the avoidance of doubt, increased Multicurrency
Tranche Commitments, increased Dollar Tranche Commitments and/or Incremental
Term Loans may be incurred pursuant to this clause (B) prior to utilization of
the amount set forth in clause (A) above. As used herein, “Applicable Senior
Secured Leverage Ratio Level” means a ratio equal to (x) the numerator of the
maximum Senior Secured Leverage Ratio permitted under Section 6.12(c) at such
time minus 0.25 to (y) 1.00. The Company may arrange for any such increase or
tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment, or to participate in such Incremental Term
Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other institutional investors or entities (each such new bank,
financial institution or other investor or entity, an “Augmenting Lender”;
provided that no Ineligible Institution may be an Augmenting Lender), which
agree to increase their existing Revolving Commitments, or to participate in
such Incremental Term Loans, or provide new Revolving Commitments, as the case
may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company and the Administrative Agent and (ii) (x) in the case of
an Increasing Lender, the Company and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new Revolving
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company and (B) the Company shall be in compliance (on a Pro Forma Basis
reasonably acceptable to the Administrative Agent) with the covenants contained
in Section 6.12 and, (ii) the Administrative Agent shall have received documents
and opinions

 

82



--------------------------------------------------------------------------------

consistent with those delivered on the Restatement Effective Date as to the
organizational power and authority of the Borrowers to borrow hereunder after
giving effect to such increase and (iii) such increase in the Revolving
Commitments or tranche of Incremental Term Loans shall constitute “First Lien
Obligations” under the Intercreditor Agreement. On the effective date of any
increase in the Revolving Commitments of any Class or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders of such Class, as being required in order to cause, after giving effect
to such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of such Class
of all the Lenders to equal its Multicurrency Tranche Percentage or Dollar
Tranche Percentage, as applicable, of such outstanding Revolving Loans, and
(ii) the Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans of such Class as of the date of any increase in the Revolving
Commitments of such Class (with such reborrowing to consist of the Types of
Revolving Loans of such Class, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment and security with the Revolving Loans, the 2019 CUSA Term
Loans and any other Loans hereunder, (b) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans, the 2019 CUSA Term Loans and any other Loans hereunder;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date (or, in the case of
Incremental Term Loans marketed as term “B” loans to institutional investors
(“Incremental Term B Loans”), such covenants and prepayment requirements may be
applicable prior to the Maturity Date if, in the reasonable judgment of the
Company and the Administrative Agent, such covenants and prepayment requirements
are customarily included for such loans and, in the case of such prepayments,
such Incremental Term B Loans may participate in such prepayments on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) with
any other term loans hereunder) and (ii) the Incremental Term Loans may be
priced differently than (and may have most favored nation (MFN) pricing
provisions not applicable to) the Revolving Loans, the 2019 CUSA Term Loans and
any other Loans hereunder, (iii) the Weighted Average Life to Maturity of any
Incremental Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of any other term loans hereunder and Incremental Term Loans
with the longest remaining Weighted Average Life to Maturity, (iv) any
Incremental Term Loan Amendment with respect to Incremental Term B Loans may
(A) include such features as are, in the reasonable judgment of the Borrower and
the Administrative Agent, customarily applicable to such type of loans
(including but not limited to the ability to do refinancing amendments,
extensions/loan modification offers and repurchases of such Incremental Term B
Loans and limitations on the applicability of financial covenants to such
Incremental Term B Loans) and (B) may provide for additional Collateral
hereunder so long as such Collateral is shared on a pari passu basis with the
Revolving Loans, the 2019 CUSA Term Loans and any other Loans hereunder and
(v) any lenders holding Incremental Term B Loans may agree in advance pursuant
to an Incremental Term Loan Amendment to certain modifications to the negative
(but not financial maintenance) covenants set forth in Article VI hereof so long
as such modifications shall not be applicable under this Agreement until such
time as, and to the extent that, the Required Lenders (calculated without giving
effect to the lenders holding such Incremental Term B Loans) have otherwise
approved such modifications. Incremental Term Loans may be made hereunder
pursuant to an amendment or restatement (an “Incremental Term Loan Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each

 

83



--------------------------------------------------------------------------------

Augmenting Lender participating in such tranche, if any, and the Administrative
Agent. In addition to the matters set forth in clauses (i)-(v) above, the
Incremental Term Loan Amendment may, without the consent of any Lenders (other
than the Lenders providing such Incremental Term Loans), effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Commitment hereunder, or provide Incremental
Term Loans, at any time.

SECTION 2.21 [Intentionally Omitted].

SECTION 2.22 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23 Designation of Subsidiary Borrowers. The Initial Subsidiary
Borrowers shall continue as Subsidiary Borrowers party to this Agreement until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to any such Subsidiary, whereupon
such Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement. After the Original Effective Date, the Company may at any time and
from time to time designate any Eligible Subsidiary as a Subsidiary Borrower by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this Agreement. Notwithstanding
the preceding sentence, no Borrowing Subsidiary Termination will become
effective as to any Subsidiary Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.

 

84



--------------------------------------------------------------------------------

SECTION 2.24 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall, except as otherwise provided in Section 9.02,
require the consent of such Defaulting Lender in accordance with the terms
hereof;

(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than, in the case of a Defaulting Lender that is the
Swingline Lender, the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) no Event of Default has occurred and is
continuing at such time;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

 

85



--------------------------------------------------------------------------------

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Company in accordance with
Section 2.24(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to any Lender Parent
shall occur following the Original Effective Date and for so long as such event
shall continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the relevant Issuing Bank, as the case may be, shall
have entered into arrangements with the Company or such Lender, satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

ARTICLE III

Representations and Warranties

The Company and each other Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01A hereto (as supplemented from time
to time) identifies each Subsidiary, noting whether such Subsidiary is a
Material Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Company and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01A as owned by the Company or another Subsidiary

 

86



--------------------------------------------------------------------------------

are owned, beneficially and of record, by the Company or any Subsidiary free and
clear of all Liens, other than Liens created under the Loan Documents. Except as
described on Schedule 3.01B hereto, there are no outstanding commitments or
other obligations of the Company or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Company or any Subsidiary. The
Company and each Subsidiary Borrower incorporated in a European Union
jurisdiction represents and warrants to the Lenders that its centre of main
interest (as that term is used in Article 3(1) of the Insolvency Regulation) is
in its jurisdiction of incorporation and it has no establishment (as that term
is used in Article 2(h) of the Insolvency Regulation) in any other jurisdiction.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, examinership, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under the
Second Lien Notes Documents or any indenture, agreement or other instrument
binding upon the Company or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries, other than Liens
created under the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended June 30, 2016 reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2016, December 31, 2016 and
March 31, 2017, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b)    Since June 30, 2016, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.

SECTION 3.05 Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and to the knowledge of the Company and its
Subsidiaries, the use thereof by the Company and its

 

87



--------------------------------------------------------------------------------

Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06 Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c)     There are no strikes, lockouts or slowdowns against the Company or any
of its Subsidiaries pending or, to their knowledge, threatened, that could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of the Company and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law relating to such matters. All material
payments due from the Company or any of its Subsidiaries, or for which any claim
may be made against the Company or any of its Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Company or such Subsidiary. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Company or any of its Subsidiaries is
bound.

SECTION 3.07 Compliance with Laws and Agreements. (a) Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b)    The entry into by the Company of this Agreement and the performance by
the Company of the transactions contemplated hereby and the obligations incurred
hereunder does not constitute the provision of financial assistance within the
meaning of Section 82 of the Companies Act, 2014 of Ireland. The prohibition
contained in Section 239 of the Companies Act, 2014 of Ireland does not apply to
this Agreement or the transactions contemplated thereby by reason of the fact
that the Company and each other company whose liabilities are hereby guaranteed
are members of a group of companies consisting of a holding company and its
subsidiaries within the meaning of Section 8 of the Companies Act, 2014 of
Ireland.

SECTION 3.08 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid

 

88



--------------------------------------------------------------------------------

all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. The Company is not required to make any
deduction on account of Irish tax from any payment it may make under any Loan
Document to a Lender which is an Irish Qualifying Lender.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
other Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, each of the Company and the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time. As of the Amendment No. 1 Effective Date,
the information included in the Beneficial Ownership Certification delivered by
each Borrower to the Administrative Agent as a condition precedent to the
effectiveness of Amendment No. 1 to this Agreement is true and correct in all
respects.

SECTION 3.12 Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13 Liens. There are no Liens on any of the real or personal properties
of the Company or any Subsidiary except for Liens permitted by Section 6.02.

SECTION 3.14 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15 No Burdensome Restrictions. No Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16 Compliance with Swiss Non-Bank Rules.

(a)    The Swiss Borrower is compliant with the Swiss Non-Bank Rules; provided
however that the Swiss Borrower shall not be in breach of this Section 3.16 if
such number of creditors (which are not Qualifying Banks) is exceeded solely by
reason of a breach by one or more Lenders of a confirmation contained in
Section 2.17(i) or a failure by one or more Lenders to comply with their
obligations and transfer restrictions in Section 9.04.

(b)    For the purposes of paragraph (a) above, the Swiss Borrower shall assume
that the aggregate number of Lenders which are not Swiss Qualifying Banks is
five (5).

 

89



--------------------------------------------------------------------------------

SECTION 3.17 Financial Assistance. In respect of each Loan Party, the execution
of the Loan Documents and the performance of the transaction contemplated
thereby do not involve the giving of any financial assistance by any such Loan
Party to a third party in connection with the acquisition of shares in its
capital or that of its parent company that is not permitted under any relevant
law or regulation.

SECTION 3.18 Security Interest in Collateral. Subject to the limitations set
forth in Section 10.02 below, the provisions of this Agreement and the other
Loan Documents create legal and valid perfected Liens on all the Collateral in
favor of the Administrative Agent, on behalf of itself and the other Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties as provided by applicable law, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.

SECTION 3.19 USA Patriot Act. (a) Neither the Company nor any of its
Subsidiaries or, to the knowledge of the Company and its Subsidiaries, any of
their respective Affiliates over which any of the foregoing exercises management
control (each, a “Controlled Affiliate”) is a Prohibited Person, and the
Company, its Subsidiaries and, to the knowledge of the Company and its
Subsidiaries, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.

(b)    Neither the Company nor any of its Subsidiaries or, to the knowledge of
the Company and its Subsidiaries, any of their respective Controlled Affiliates:
(i) is targeted by United States or multilateral economic or trade sanctions
currently in force; (ii) is owned or controlled by, or acts on behalf of, any
Person that is targeted by United States or multilateral economic or trade
sanctions currently in force; or (iii) is named, identified or described on any
list of Persons with whom United States Persons may not conduct business,
including any such blocked persons list, designated nationals list, denied
persons list, entity list, debarred party list, unverified list, sanctions list
or other such lists published or maintained by the United States, including
OFAC, the United States Department of Commerce or the United States Department
of State.

SECTION 3.20 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and directors and to the
knowledge of the Company its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any Borrower that is a Subsidiary that is not organized or
incorporated in the United States, is not knowingly engaged in any activity that
could reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary, any of their
respective directors or officers or to the knowledge of the Company or such
Subsidiary employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.21 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.22 Second Lien Notes Documents. As of the Amendment No. 4 Effective
Date, the Company has delivered to Administrative Agent a complete and correct
copy of the Second

 

90



--------------------------------------------------------------------------------

Lien Notes Documents (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith). All Secured Obligations constitute
Indebtedness entitled to the benefits of the Intercreditor Agreement.

ARTICLE IV

Conditions

SECTION 4.01 Effectiveness. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 3 of the Amendment
and Restatement Agreement.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)    The representations and warranties of each of the Company and the other
Borrowers set forth in this Agreement shall be true and correct in all material
respects (except to the extent that such representation or warranty is qualified
by Material Adverse Effect or other materiality qualification, in which case
such representation and warranty shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment or
extension of such Letter of Credit, as applicable.

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by each of the
Company and the other Borrowers on the date thereof as to the matters specified
in paragraphs (a) and (b) of this Section.

SECTION 4.03 Designation of a Subsidiary Borrower. The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Subsidiary Borrower shall have
furnished or caused to be furnished to the Administrative Agent:

(a)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

(c)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

 

91



--------------------------------------------------------------------------------

(d)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company and each other Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a)    within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification, commentary or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b)    (i) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Company for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;, and (ii) during the Covenant Suspension Period, within
twenty (20) days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations (but not cash
flows) as of the end of and for such fiscal month and the then elapsed portion
of the fiscal year, all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

92



--------------------------------------------------------------------------------

(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12in respect of each of the financial covenants set
forth in Section 6.12 (provided that in connection with the delivery of
financial statements under clause (b)(ii) above, such calculations shall only be
required in respect of the financial covenant set forth in Section 6.12(e)) and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d)    [intentionally omitted];

(e)    as soon as available, but in any event not more than sixty (60) days
after the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
cash flow statement) of the Company for each quarter of the upcoming fiscal year
in form reasonably satisfactory to the Administrative Agent;

(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

(g)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered by facsimile or electronic mail. Documents required to be delivered
pursuant to clauses (a), (b) or (f) of this Section 5.01 that are delivered
electronically shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the Company shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the filing
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide copies of the compliance certificates required by clause (c) of this
Section 5.01 to the Administrative Agent.

SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

 

93



--------------------------------------------------------------------------------

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e)    any change in the information provided in the Beneficial Ownership
Certification delivered by each Borrower to the Administrative Agent as a
condition precedent to the effectiveness of Amendment No. 1 to this Agreement
that would result in a change to the list of beneficial owners identified in
parts (1) or (2) of such certification.; and

(f)     (i) the occurrence of any default or event of default under the Second
Lien Notes Documents (or any Permitted Second Lien Notes Refinancing
Indebtedness), (ii) each amendment, modification or waiver under or in respect
of the Second Lien Notes Documents (or any Permitted Second Lien Notes
Refinancing Indebtedness) and (iii) the delivery of any notice by the Second
Lien Notes Agent or any holder of Second Lien Notes in respect of the Second
Lien Notes Documents (or the delivery of any notice by any applicable agent,
lender or holder in respect of any Permitted Second Lien Notes Refinancing
Indebtedness).

Each notice delivered under this Section (i) shall be in writing, (ii) shall
contain a heading or a reference line that reads “Notice under Section 5.02 of
the Cimpress Credit Agreement dated October 21, 2011, as amended” and
(iii) shall be accompanied by a statement of a Financial Officer or other
executive officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 6.03. The Company will, and will cause each
Subsidiary incorporated in a European Union jurisdiction to, cause its centre of
main interest (as that term is used in Article 3(1) of the Insolvency
Regulation) to be situated solely in its jurisdiction of incorporation and shall
have an establishment (as that term is used in Article 2(h) of the Insolvency
Regulation) situated solely in its jurisdiction of incorporation.

SECTION 5.04 Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good

 

94



--------------------------------------------------------------------------------

working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies (i) insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required pursuant to the Collateral Documents.
The Company will furnish to the Lenders, upon the request of, and to the extent
requested by, the Administrative Agent, information in reasonable detail as to
the insurance so maintained. The Company shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the Loan Parties’ tangible personal property and assets insurance
policies naming the Administrative Agent as lender loss payee, and (y) to all
general liability and other liability policies naming the Administrative Agent
an additional insured. Except during the continuation of an Event of Default and
except as required pursuant to Section 2.11(c), all proceeds of such insurance
shall be payable to or at the discretion of the Company. In the event the
Company or any of its Subsidiaries at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder, may
at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement. The Company will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding.

SECTION 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and applicable law
are made of all material financial dealings and transactions in relation to its
business and activities. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including
acquisitions and repurchases of Equity Interests in the Company, in each case to
the extent permitted under this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in

 

95



--------------------------------------------------------------------------------

furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a)    As promptly as possible but in any event within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Subsidiary or any Subsidiary qualifies independently
as, or is designated by the Company or the Administrative Agent as, a Material
Subsidiary pursuant to the definition of “Material Subsidiary”, the Company
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall cause each such Subsidiary to deliver to the Administrative Agent a
joinder to the Guaranty, or, in the case of a Material Subsidiary that is a
Subsidiary that is not organized or incorporated in the United States of
America, a separate Guaranty governed by local law to the extent so requested by
the Administrative Agent (provided that no Material Subsidiary that is a
Subsidiary that is not organized or incorporated in the United States of America
shall be required to deliver such a joinder or Guaranty to the extent (A) such
action by such Subsidiary is prohibited or restricted by applicable law or
regulation (any such Material Subsidiary that is a Subsidiary that is not
organized or incorporated in the United States of America described in the
foregoing clause (A), a “Specified Non-Required Subsidiary”) or (B) the
Administrative Agent or its counsel determines that such joinder or Guaranty
would not, in light of the cost and expense associated therewith, provide
material credit support for the benefit of the Secured Parties pursuant to a
legally valid, binding and enforceable guaranty) and, if the Administrative
Agent so elects in its reasonable discretion after consultation with the
Company, the Security Agreement (in each case in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Guaranty and the Security Agreement (if applicable) to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(b)    (i) Each U.S. Loan Party will cause, and will cause each of its
subsidiaries which is a Material Subsidiary to cause, all of its owned personal
property (whether tangible, intangible, or mixed) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent, on behalf
of itself and the other Secured Parties, to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents, subject in
any case to Liens permitted by Section 6.02. Without limiting the generality of
the foregoing, each U.S. Loan Party will cause the Applicable Pledge Percentage
of the issued and outstanding Equity Interests of each Pledge Subsidiary
directly or indirectly owned by such U.S. Loan Party to be subject at all times
to a first priority, perfected Lien in favor of the Administrative Agent to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request, all within such time period as is
reasonably required by the Administrative Agent. Notwithstanding the foregoing,
no such pledge agreement in respect of the Equity Interests of a Subsidiary that
is not organized or incorporated in the United States of America shall be
required hereunder (A) until the date that occurs sixty (60) days after the
Restatement Effective Date or such later date as the Administrative Agent may
agree in the exercise of its reasonable discretion with respect thereto, and
(B) to the extent the Administrative Agent or its counsel determines that such
pledge would not, in light of the cost and expense associated therewith, provide
material credit support for the benefit of the Secured Parties pursuant to
legally valid, binding and enforceable pledge agreements.

 

96



--------------------------------------------------------------------------------

(ii)    At any time after the Restatement Effective Date, to the extent the
Administrative Agent so elects in its reasonable discretion after consultation
with the Company, the Administrative Agent may require the Company or any Loan
Party (any such Person, an “Additional Collateral Loan Party”) to comply with
the provisions of this Section 5.09, in which case the Company will cause, or
will cause the applicable Loan Party to cause, all (or the portion required by
the Administrative Agent) of its owned personal property (whether tangible,
intangible, or mixed) to be subject at all times to first priority, perfected
Liens in favor of the Administrative Agent, on behalf of itself and the other
Secured Parties, to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02. Without limiting the generality of the foregoing,
each Additional Collateral Loan Party will, to the extent required by the
Administrative Agent, cause 100% of the issued and outstanding Equity Interests
of each Pledge Subsidiary directly owned by such Additional Collateral Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request, all
within such time period as is reasonably required by the Administrative Agent.
Notwithstanding the foregoing, no such pledge agreement in respect of the Equity
Interests of a Subsidiary that is not organized or incorporated in the United
States of America shall be required hereunder to the extent the Administrative
Agent or its counsel determines that such pledge would not, in light of the cost
and expense associated therewith, provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.

(c)    Without limiting the foregoing, the Company will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 3 of the Amendment and Restatement
Agreement, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Company.

(d)    Subject to the limitations set forth in Section 10.02 below, if any
assets (excluding any real property or improvements thereto or any interest
therein) are acquired by a Loan Party that has previously entered into (or has
been required by the Administrative Agent to enter into) a Security Agreement
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof), the Company will notify the Administrative Agent thereof, and, if
reasonably requested by the Administrative Agent, the Company will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Company.

(e)     Within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after the Amendment No. 4 Effective Date, the Company
will, and will

 

97



--------------------------------------------------------------------------------

cause each Loan Party that has granted the Administrative Agent a security
interest in its assets to, use its commercially reasonable efforts to provide
deposit account control agreements and securities account control agreements (in
the case of accounts maintained in the United States) and such similar or other
documentation as would provide the Administrative Agent to have a first priority
perfected security interest in the cash and/or securities in such accounts (in
the case of accounts maintained outside of the United States), in each case in
form and substance reasonably satisfactory to the Administrative Agent, in
respect of such deposit accounts and securities accounts (with balances or value
in excess of $2,000,000) as may be requested by the Administrative Agent other
than any such accounts that constitute Excluded Assets (as defined in any
Collateral Agreement).

(f)    Without limitation of (and subject to) any provision in the Intercreditor
Agreement, (i) neither the Company nor any of its Subsidiaries shall grant any
Liens to the Second Lien Notes Agent or any holder of the Second Lien Notes (or
any agent, lender or holder in respect of any Permitted Second Lien Notes
Refinancing Indebtedness) to secure any of the Second Lien Obligations (or any
Permitted Second Lien Notes Refinancing Indebtedness) under any security
documents unless similar Liens under substantially identical security documents
under the same governing law have been granted to the Administrative Agent, on
behalf of itself and the other Secured Parties, to secure the Secured
Obligations on a first lien priority basis and (ii) if the Second Lien Notes
Agent or any holder of Second Lien Notes (or any agent, lender or holder in
respect of any Permitted Second Lien Notes Refinancing Indebtedness) receives
any additional guaranty or any additional collateral agreement in connection
with the Second Lien Obligations (or any Permitted Second Lien Notes Refinancing
Indebtedness), without limitation of any Event of Default that may arise as a
result thereof, the Company shall, and shall cause each of its Subsidiaries to,
prior to entering into any such guaranty or collateral agreement or grant a lien
in any of its property, cause the same to be granted to the Administrative Agent
on a first lien priority basis, for its own benefit and the benefit of the
Secured Parties.

(g)     The Company agrees that the documents and agreements creating or
evidencing the First Lien Collateral (as defined in the Intercreditor Agreement)
and the Second Lien Collateral (and defined in the Intercreditor Agreement) and
guarantees for the First Lien Obligations (as defined in the Intercreditor
Agreement) and the Second Lien Obligations (as defined in the Intercreditor
Agreement) shall be in all material respects the same forms of documents other
than with respect to the first lien and the second lien nature of the
Obligations thereunder.

SECTION 5.10 Compliance with Swiss Non-Bank Rules.

(a)    The Swiss Borrower shall be compliant with the Swiss Non-Bank Rules;
provided however that the Swiss Borrower shall not be in breach of this
Section 5.10 if such number of creditors (which are not Qualifying Banks) is
exceeded solely by reason of a breach by one or more Lenders of a confirmation
contained in Section 2.17(i) or a failure by one or more Lenders to comply with
their obligations and transfer restrictions in Section 9.04.

(b)    For the purposes of paragraph (a) above, the Swiss Borrower shall assume
that the aggregate number of Lenders which are not Qualifying Banks is five (5).

SECTION 5.11 Swiss Articles of Incorporation. As soon as possible, but in any
case within forty-five (45) days of the Restatement Effective Date (or such
later date as may be agreed upon by the Administrative Agent), the Swiss
Borrower shall deliver to the Administrative Agent duly executed, filed and
registered Articles of Incorporation that do not contain transfer restrictions
or approval requirements (wording as agreed prior to the Restatement Effective
Date among local counsels).

 

98



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
and each other Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)    the Secured Obligations;

(b)     Indebtedness existing on the RestatementAmendment No. 4 Effective Date
and set forth in Schedule 6.01 and extensions, renewals and replacements of any
such Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof;

(c)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);

(d)     Subject to Section 5.09, Guarantees by the Company of obligations of any
Subsidiary and by any Subsidiary of obligations of the Company or any other
Subsidiary;

(e)    Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not in the aggregate exceed (x) during the Covenant
Suspension Period, $25,000,000 at any time outstanding and (y) following the
termination of the Covenant Suspension Period, the greater of $100,000,000 and
64.5% of Consolidated Total Assets (determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)) at the time of the
incurrence of such Indebtedness, at any time outstanding;

(f)    Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;

(g)    Indebtedness of the Company or any Subsidiary secured by a Lien on any
asset of the Company or any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not in the
aggregate exceed (x) during the Covenant Suspension Period, $5,000,000 at any
time outstanding and (y) following the

 

99



--------------------------------------------------------------------------------

termination of the Covenant Suspension Period, the greater of $100,000,000 and
64.5% of Consolidated Total Assets (determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)) at the time of the
incurrence of such Indebtedness, at any time outstanding;

(h)    unsecured Indebtedness of the Company (including unsecured Subordinated
Indebtedness to the extent subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent), to the extent not otherwise
permitted under this Section 6.01, and any Indebtedness constituting
refinancings, renewals or replacements of any such Indebtedness; provided that
(i) both immediately prior to and after giving effect (including giving effect
on a Pro Forma Basis) thereto, no Default or Event of Default shall exist or
would result therefrom (and the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company to such
effect, together with all relevant financial information and calculations
requested by the Administrative Agent in respect thereof), (ii) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 181 days after
the Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale or
other fundamental change shall not violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than the Guarantors or the Borrowers (which guarantees, if such Indebtedness of
the Company is expressly subordinated to the Secured Obligations of the Company,
shall be expressly subordinated to the Secured Obligations of each such
Guarantor or Borrower, as the case may be, on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness),
(iv) the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as reasonably determined in the good
faith judgment of the Management Board of the Company) and, (v) during the
Covenant Suspension Period, at the time of the incurrence of such Indebtedness
and immediately after giving effect thereto (including giving effect on a Pro
Forma Basis), the Company is in compliance with Section 6.12(e), and (vi) other
than during the Covenant Suspension Period, at the time of the incurrence of
such Indebtedness and immediately after giving effect thereto (including giving
effect on a Pro Forma Basis), the Leverage Ratio shall not exceed a ratio equal
to (x) the numerator of the maximum Leverage Ratio permitted under
Section 6.12(a) at such time minus 0.25 to (y) 1.00;

(i)    Indebtedness under the 2026 Senior Unsecured Notes;

(j)    unsecured Indebtedness in respect of deferred acquisition purchase price,
including earnout obligations, in connection with Permitted Acquisitions;

(k)    Indebtedness of a Subsidiary existing at the time such Person becomes a
Subsidiary pursuant to a Permitted Acquisition (provided that such Indebtedness
was not incurred by such Person in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary) and extensions, renewals and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof; and

(l)    Indebtedness under the Second Lien Notes pursuant to the Second Lien
Notes Indenture (including all of the Second Lien Obligations) or under the
terms of any Permitted Second Lien Notes Refinancing Indebtedness in an
aggregate principal amount not to exceed $300,000,000, plus any interest thereon
that has been added to the principal thereof; and

 

100



--------------------------------------------------------------------------------

(m)     (l) other unsecured Indebtedness in an aggregate principal amount not
exceeding (x) during the Covenant Suspension Period, $10,000,000 at any time
outstanding and (y) following the termination of the Covenant Suspension Period,
the greater of $75,000,000 and 43.5% of Consolidated Total Assets (determined as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)) at the time of the incurrence of such Indebtedness, at any time
outstanding.

SECTION 6.02 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)    Liens created pursuant to any Loan Document;

(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the RestatementAmendment No. 4 Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Company or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the RestatementAmendment No. 4 Effective
Date and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Restatement Effective Date prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

(e)    Permitted Encumbrances; and

(f)     Liens on the Collateral securing Indebtedness permitted under
Section 6.01(l), so long as such Liens are subject to, including on an effective
basis under the governing law of the documentation under which such Liens are
granted, the Intercreditor Agreement; and

(g)     (f) Liens on assets (not constituting Collateral) of the Company and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed (x) during the Covenant

 

101



--------------------------------------------------------------------------------

Suspension Period, $5,000,000 and (y) following the termination of the Covenant
Suspension Period, the greater of $100,000,000 and 64.5% of Consolidated Total
Assets (determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) at the time of the incurrence of such Liens.

SECTION 6.03 Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into, amalgamate or consolidate with
any other Person, or permit any other Person to merge into, amalgamate or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

(i)    any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;

(ii)    any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Company must result in the Company as the surviving entity);

(iii)    any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;

(iv)    the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, (D) sell equity interests and assets as described on Schedule 6.03,
(E) effect asset sales constituting Sale and Leaseback Transactions permitted by
Section 6.10, and (F) make any other sales, transfers, leases or dispositions of
assets, the book value of which, together with the book value of all other
assets of the Company and its Subsidiaries previously sold, transferred, leased
or disposed of as permitted by this clause (F) during any fiscal year of the
Company, does not exceed $75,000,000;

(v)    any Subsidiary that is not a Loan Party may liquidate or dissolve or
merge into another Subsidiary if the Company determines in good faith that such
liquidation, dissolution or merger is in the best interests of the Company and
is not materially disadvantageous to the Lenders; and

(vi)    the Company and its Subsidiaries may consummate the Permitted Corporate
Reorganization.

(b)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c)    The Company will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Restatement Effective
Date; provided that the Company may change the fiscal year of any acquired
Subsidiary to correspond with the basis of the Company’s fiscal year.

 

102



--------------------------------------------------------------------------------

(d)    The Company will not permit any U.S. Loan Party that is a Borrower to
have any subsidiary other than a subsidiary organized under the laws of the
United States of America or any jurisdiction thereof; provided that a U.S. Loan
Party that is a Borrower may have a subsidiary that is not organized under the
laws of the United States of America or any jurisdiction thereof as long as such
Subsidiary is (x) formed and/or acquired in contemplation of and solely to
effect a Permitted Acquisition or (y) acquired in connection with or as the
result of a Permitted Acquisition.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger, amalgamation or consolidation with
any Person that was not a wholly owned Subsidiary prior to such merger,
amalgamation or consolidation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any Person or any assets of any other
Person constituting a business unit, except:

(a)    Permitted Investments;

(b)    Permitted Acquisitions; provided that, during the Covenant Suspension
Period: (i) the aggregate amount of consideration paid by the Company or any of
its Subsidiaries in connection with all Permitted Acquisitions shall not exceed
an amount equal to $50,000,000 minus the amount then outstanding in respect of
investments in joint ventures or other minority interests in a business or line
of business in reliance on clause (i) of the Specified Joint Venture Investment
Basket and (ii) no Permitted Acquisition shall be permitted unless at the time
of and immediately after giving effect (including giving effect on a pro forma
basis) thereto Available Liquidity is greater than or equal to $125,000,000;

(c)    investments by the Company and its Subsidiaries existing on the
RestatementAmendment No. 4 Effective Date in the capital stock of its
Subsidiaries;

(d)    investments, loans, advances and/or capital contributions made by the
Company in or to any Subsidiary and made by any Subsidiary in or to the Company
or any other Subsidiary (provided that (1) not more than an aggregate amount
equal to (x) during the Covenant Suspension Period, $25,000,000 and
(y) following the termination of the Covenant Suspension Period, the greater of
$200,000,000100,000,000 and 106% of Consolidated Total Assets (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)) at the time of the making of such investments loans, advances
and/or capital contributions, in investments, loans, advances and/or capital
contributions may be made and remain outstanding, at any time, by Loan Parties
to Subsidiaries which are not Loan Parties (or do not become Loan Parties within
forty-five (45) days (or such later date as may be agreed upon by the
Administrative Agent) after the receipt of such investment, loan, advance and/or
capital contribution and which amount shall be determined net of any return on
capital, repayment of indebtedness, and any investments, loans and/or capital
contributions by Subsidiaries that are not Loan Parties to a Loan Party) (the
limitation set forth in this clause (1) being referred to as the “Specified
Intercompany Investment Limitation”) and (2) in the event of an investment,
loan,

 

103



--------------------------------------------------------------------------------

advance and/or capital contribution to a Limited Recourse Guarantor, only the
amount of recourse (as reasonably determined by the Company at the time of such
investment, loan, advance and/or capital contribution and approved by the
Administrative Agent in its reasonable credit judgment) with respect to such
Limited Recourse Guarantor under the applicable Limited Recourse Guaranty, after
giving effect to such investment, loan, advance and/or capital contribution,
shall be excluded from this proviso and the remaining balance of such
investment, loan, advance and/or capital contribution (less any amount paid,
repaid, returned or otherwise distributed in cash by such Limited Recourse
Guarantor to the applicable transferor Loan Party in respect of such investment,
loan, advance and/or capital contribution, which amount so deducted shall not
exceed the original amount of such investment, loan, advance and/or capital
contribution) shall only be permissible to the extent of availability under the
foregoing $200,000,000 or 10% of Consolidated Total Assets limitationSpecified
Intercompany Investment Limitation hereunder and/or the $75,000,000 or 4% of
Consolidated Total Assets basket in clause (n) belowSpecified Joint Venture
Investment Basket; provided, further, and for the avoidance of doubt,
(i) intercompany transfers of intangible assets that are solely effected by
bookkeeping entries and that do not otherwise represent an exchange or transfer
of assets are not deemed to be investments, loans or advances or capital
contributions and are not subject to the $200,000,000 or 10% of Consolidated
Total Assets limitationSpecified Intercompany Investment Limitation hereunder,
(ii) investments, loans or advances and/or capital contributions made by a Loan
Party to a Subsidiary that is not a Loan Party shall not be subject to the
$200,000,000 or 10% of Consolidated Total Assets limitationSpecified
Intercompany Investment Limitation hereunder so long as such Subsidiary that is
not a Loan Party transfers such investment, loan, advance and/or capital
contribution, immediately upon receipt thereof, to a Loan Party, but subject to
clause (2) above, (iii) any investment, loan, advance and/or capital
contribution that is made to a Subsidiary that is not a Loan Party and that has
reduced the availability under the foregoing $200,000,000 or 10% of Consolidated
Total Assets limitationSpecified Intercompany Investment Limitation in clause
(1) above shall no longer reduce such availability from and after the date that
such Subsidiary becomes a Loan Party and (iv) any investment, loan advance
and/or capital contribution that is made to a Guarantor that is a Limited
Recourse Guarantor and that has reduced availability under clause (2) above
shall no longer reduce such availability from and after the date that such
Guarantor ceases to be a Limited Recourse Guarantor but remains a Guarantor);

(e)    Guarantees permitted by Section 6.01(d);

(f)    the Permitted Corporate Reorganization;

(g)    investments in joint ventures or other minority interests in a business
or line of business permitted with respect to the Loan Parties and the
Subsidiaries under this Agreement; provided that the aggregate outstanding
amount of all such investments in joint ventures and minority interests pursuant
to this clause (g) does not exceed (i) during the Covenant Suspension Period,
when taken together with the aggregate amount of consideration paid by the
Company or any of its Subsidiaries in respect of Permitted Acquisitions during
the Covenant Suspension Period, $50,000,000, so long as at the time of and
immediately after giving effect (including giving effect on a pro forma basis)
to such investment Available Liquidity is greater than or equal to $125,000,000,
and (ii) solely to the extent that the Covenant Suspension Period is not in
effect, the greater of $150,000,00075,000,000 and 7.53.5% of Consolidated Total
Assets (determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)) at the time of the making of such investments in
the aggregate (such basket described in the foregoing clauses (i) and (ii), the

 

104



--------------------------------------------------------------------------------

“Specified Joint Venture Investment Basket”). For the avoidance of doubt,
investments in joint ventures or other minority interests that subsequently
transition into the status of (and remain) a Subsidiary shall not utilize the
foregoing $150,000,000 or 7.5% of Consolidated Total Assets basketSpecified
Joint Venture Investment Basket and such investments shall instead by governed
by Sections 6.04(b) and 6.04(d);

(h)    any Section 403-Declaration in relation to a Subsidiary or any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code;

(i)    any joint and several liability and any netting or set-off arrangement
arising in each case as a result of a fiscal unity (fiscale eenheid) for Dutch
corporate income tax or Dutch value added tax purposes of which a Dutch Loan
Party is or becomes a member;

(j)    the Company’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, Permitted Call Spread Swap
Agreements in accordance with their terms;

(k)    investments, loans and advances existing on the RestatementAmendment
No. 4 Effective Date and identified on Schedule 6.04;

(l)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(m)    loans or advances to employees, officers or directors of the Company or
any Restricted Subsidiary in the ordinary course of business consistent with
past practices in an aggregate amount not in excess of (x) during the Covenant
Suspension Period, $5,000,000 and (y) following the termination of the Covenant
Suspension Period, $20,000,000, outstanding at any one time with respect to all
loans or advances under this clause (m) (without giving effect to the
forgiveness of any such loan); and

(n)    any other investment, loan or advance (other than acquisitions) so long
as the aggregate amount of all such investments, loans and advances at any time
outstanding does not exceed the(x) during the Covenant Suspension Period,
$25,000,000 and (y) following the termination of the Covenant Suspension Period,
the greater of $75,000,000 and 4% of Consolidated Total Assets (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)) at the time of the making of such investment, loan or advance.

SECTION 6.05 Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual, or reasonably forecasted actual, exposure (other than those in
respect of Equity Interests of the Company or any of its Subsidiaries, other
than as permitted pursuant to Section 6.05(c) below), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary, and (c) Swap Agreements entered into to acquire
Equity Interests of the Company or any of its Subsidiaries, provided however,
that (i) the Company is in compliance with the limitations of Section 6.07 as to
the purchase price of such Swap Agreement at the time it is entered into and
(ii) the Company is in compliance with the limitations of Section 6.07 as to the
exercise price thereunder at the time of exercise of such Swap Agreement.

 

105



--------------------------------------------------------------------------------

SECTION 6.06 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 6.07.

SECTION 6.07 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries, (d) solely to the extent that the Covenant Suspension Period is
not in effect, the Company and its Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed $100,000,000the greater of (x) $50,000,000 and
(y) 2.5% of Consolidated Total Assets (determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)) at the time of the
making of such Restricted Payment, of Restricted Payments made pursuant to this
clause (d) and (e) solely to the extent that the Covenant Suspension Period is
not in effect, the Company and its Subsidiaries may make any other Restricted
Payment pursuant to this clause (e) so long as (i) no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
pursuant to this clause (e) or would arise after giving effect (including giving
effect on a Pro Forma Basis) thereto and (ii) the Leverage Ratio is equal to or
less than the Applicable Restricted Payment Ratio Level after giving effect
(including giving effect on a Pro Forma Basis) to any such Restricted Payment
made pursuant to this clause (e). As used in the foregoing clause (e),
“Applicable Restricted Payment Ratio Level” means a ratio equal to 4.003.00 to
1.00. For the avoidance of doubt, it is hereby understood and agreed that any
Restricted Payment made at a time when all of the conditions set forth in clause
(e) of this Section 6.07 are satisfied shall utilize the basket set forth in
such clause (e) and shall not utilize (or be deemed to utilize) the basket set
forth in clause (d) of this Section 6.07.

Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Restricted Payment; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Swap
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Swap Agreement relating to such Permitted
Convertible Note), the payment of such excess cash shall constitute a Restricted
Payment notwithstanding this clause (i); and (ii) any required payment with
respect to, or required early unwind or settlement of, any Permitted Call Spread
Swap Agreement, in each case, in accordance with the terms of the agreement

 

106



--------------------------------------------------------------------------------

governing such Permitted Call Spread Swap Agreement shall not constitute a
Restricted Payment; provided that, to the extent cash is required to be paid
under a Warrant Transaction as a result of the election of “cash settlement” (or
substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by the Company (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash shall constitute a Restricted Payment notwithstanding this
clause (ii).

Notwithstanding the foregoing, the Company may repurchase, exchange or induce
the conversion of Permitted Convertible Notes by delivery of shares of the
Company’s common stock and/or a different series of Permitted Convertible Notes
(which series (x) matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the analogous date under the
indenture governing the Permitted Convertible Notes that are so repurchased,
exchanged or converted and (y) has terms, conditions and covenants that are no
less favorable to the Company than the Permitted Convertible Notes that are so
repurchased, exchanged or converted (as determined by the board of directors of
the Company, or a committee thereof, in good faith)) (any such series of
Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or by payment
of cash (in an amount that does not exceed the proceeds received by the Company
from the substantially concurrent issuance of shares of the Company’s common
stock and/or Refinancing Convertible Notes plus the net cash proceeds, if any,
received by the Company pursuant to the related exercise or early unwind or
termination of the related Permitted Call Spread Swap Agreements pursuant to the
immediately following proviso); provided that, substantially concurrently with,
or a commercially reasonable period of time before or after, the related
settlement date for the Permitted Convertible Notes that are so repurchased,
exchanged or converted, the Company shall (and, for the avoidance of doubt,
shall be permitted under this Section 6.07 to) exercise or unwind or terminate
early (whether in cash, shares or any combination thereof) the portion of the
Permitted Call Spread Swap Agreements, if any, corresponding to such Permitted
Convertible Notes that are so repurchased, exchanged or converted.

SECTION 6.08 Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law, (B) restrictions and conditions
imposed by the indentures governing the 2026 Senior Unsecured Notes,
(C) restrictions or conditions set forth in any agreement governing Indebtedness
permitted by Section 6.01(h); provided that such restrictions and conditions are
customary and on then market terms for such Indebtedness and are no more
restrictive (taken as a whole) than the comparable restrictions and conditions
set forth in this Agreement (all as reasonably determined in the good faith
judgment of the Management Board of the Company), or (D) restrictions and
conditions imposed by any Loan Document or (E) restrictions and conditions
imposed by any Second Lien Notes Document as in effect on the Amendment No. 4
Effective Date (or as otherwise modified in accordance with the Intercreditor
Agreement) or any Permitted Second Lien Notes Refinancing Indebtedness, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

107



--------------------------------------------------------------------------------

SECTION 6.09 Subordinated Indebtedness, Second Lien Obligations, Permitted
Second Lien Notes Refinancing Indebtedness and Amendments to Subordinated
Indebtedness Documents, Second Lien Notes Documents and Permitted Second Lien
Notes Refinancing Indebtedness. The Company will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire in cash
(including by any sinking fund or similar deposit), any Subordinated
Indebtedness or, any Indebtedness from time to time outstanding under the
Subordinated Indebtedness Documents, any Second Lien Obligations (other than to
the extent refinanced as Permitted Second Lien Notes Refinancing Indebtedness)
or any Permitted Second Lien Notes Refinancing Indebtedness, other than, (i) in
the case of Subordinated Indebtedness, regularly scheduled payments of interest
and fees (including any penalty interest, if applicable) and payments of fees,
expenses and obligations as and when due (other than payments with respect to
Subordinated Indebtedness that are prohibited by the subordination provisions
thereof), (ii) in the case of Second Lien Obligations or any Permitted Second
Lien Notes Refinancing Indebtedness, regularly scheduled payments of interest
and fees (including any penalty interest, if applicable) and payments of fees,
expenses and obligations as and when due pursuant to (x) the Second Lien Notes
Documents as in effect on the Amendment No. 4 Effective Date (or as modified in
accordance with the Intercreditor Agreement) or (y) the documents entered into
with respect to such Permitted Second Lien Notes Refinancing Indebtedness or
(iii) following the termination of the Covenant Suspension Period, prepayments,
defeasements, purchases, redemptions, retirements or acquisitions of any
Subordinated Indebtedness, Second Lien Obligations or any Permitted Second Lien
Notes Refinancing Indebtedness, (1) in an aggregate amount not to exceed the sum
of $10,000,000 plus (2) an unlimited additional amount so long as, with respect
to this clause (2) only, (I) no Default or Event of Default has occurred and is
continuing prior thereto or would arise after giving effect (including giving
effect on a Pro Forma Basis) thereto and (II) the Leverage Ratio is equal to or
less than the Applicable Subordinated Indebtedness Payment Ratio Level after
giving effect (including giving effect on a Pro Forma Basis) thereto; provided
that, for the avoidance of doubt, prepayments, defeasements, purchases,
redemptions, retirements or acquisitions of Subordinated Indebtedness, Second
Lien Obligations or Permitted Second Lien Notes Refinancing Indebtedness may be
made pursuant to this clause (2) prior to utilization of the amount set forth in
clause (1) above. As used in this Section 6.09, “Applicable Subordinated
Indebtedness Payment Ratio Level” means, at any time, a ratio equal to (x) the
numerator of the maximum Leverage Ratio permitted under Section 6.12(a) at such
time minus 0.75 to (y) 1.00. Furthermore, the Company will not, and will not
permit any Subsidiary to, amend the Subordinated Indebtedness Documents or any
document, agreement or instrument evidencing any Indebtedness incurred pursuant
to the Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees;

 

108



--------------------------------------------------------------------------------

(f)    amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g)    amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Company, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

Furthermore, the Company will not, and will not permit any Subsidiary to, amend
any Second Lien Notes Documents or any documents entered into with respect to
any Permitted Second Lien Notes Refinancing Indebtedness to make any of the
following changes thereto:

(i) increase the sum of the following to an amount in excess of the Second Lien
Cap Amount (as defined in the Intercreditor Agreement) (save as a result of the
operation of the terms of the form of the Second Lien Notes Indenture as of the
Amendment No. 4 Effective Date): (A) the then-outstanding aggregate principal
amount of the Indebtedness outstanding under all Second Lien Notes Documents or
any Permitted Second Lien Notes Refinancing Indebtedness (including, if any, any
undrawn portion of any commitment under the Second Lien Notes Document or any
Permitted Second Lien Notes Refinancing Indebtedness) plus (B) the aggregate
face amount of any letters of credit issued and outstanding under any Second
Lien Notes Document or any Permitted Second Lien Notes Refinancing Indebtedness;

(ii) increase the “Applicable Margin” or similar component of the interest rate
or yield provisions applicable to the Indebtedness outstanding under the Second
Lien Notes Document or any Permitted Second Lien Notes Refinancing Indebtedness
in a manner that would result in the total yield thereon to exceed by more than
3.00% per annum the total yield on Indebtedness thereunder as in effect on the
date such Indebtedness became Second Lien Obligations (or any Permitted Second
Lien Notes Refinancing Indebtedness) (excluding increases (A) resulting from
application of the pricing grid set forth in any Second Lien Notes Document or
any Permitted Second Lien Notes Refinancing Indebtedness as in effect on the
date such Indebtedness became Second Lien Obligations (or any Permitted Second
Lien Notes Refinancing Indebtedness) (B) resulting from the accrual of interest
at the default rate (C) any fluctuations in any “base” rate component or other
underlying reference rate of such interest rate or (D) any arrangement,
commitment, structuring and underwriting fees and any amendment fees paid or
payable to any agent, arranger, underwriter, trustee or similar Person (or an
Affiliate of any of the foregoing) in their respective capacities as such);

(iii) amend or otherwise modify any “Default” or “Event of Default” (as each
such term is defined in the Second Lien Notes Documents or any Permitted Second
Lien Notes Refinancing Indebtedness) thereunder in a manner adverse to the
Company or any of its Subsidiaries;

(iv) accelerate any date upon which a scheduled payment of principal or interest
is due, or otherwise decrease the weighted average life to maturity;

 

109



--------------------------------------------------------------------------------

(v) modify (or undertake any action having the effect of a modification of) the
mandatory prepayment provisions of the Second Lien Notes Document or any
Permitted Second Lien Notes Refinancing Indebtedness in a manner adverse to the
Secured Parties; or

(vi) increase materially the obligations of the obligor thereunder or confer any
additional material rights of the Second Lien Noteholders or the holders of any
Permitted Second Lien Notes Refinancing Indebtedness (or a representative on
their behalf) which would be adverse to the Company or any of its Subsidiaries
or any Secured Party.

If any Permitted Convertible Notes constitute Subordinated Indebtedness, this
Section 6.09 will not apply to the conversion of such Permitted Convertible
Notes or the election or deemed election of a settlement method by the Company
with respect thereto, any transaction effected in accordance with the third
paragraph of Section 6.07 or any amendment, modification or supplement to such
Permitted Convertible Notes that is expressly required to be made under the
terms thereof.

SECTION 6.10 Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceedsNet Proceeds received in connection therewith does not exceed the
greater of $100,000,000 and 6% of Consolidated Total Assets (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)) at the time of such transaction, in the aggregate during any
fiscal year of the Company, determined on a consolidated basis for the Company
and its Subsidiaries.

SECTION 6.11 Capital Expenditures. TheFollowing the termination of the Covenant
Suspension Period, the Company will not, nor will it permit any Subsidiary to,
expend in excess of the Maximum Capital Expenditure Amount$125,000,000 (in the
aggregate) for Consolidated Capital Expenditures during any fiscal year of the
Company.

SECTION 6.12 Financial Covenants.

(a)    Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2017, (excluding, to the extent that the Covenant
Suspension Period has not been terminated by the Company pursuant to clause
(ii) of the definition of Covenant Suspension Period Termination Date, in which
case the exclusion in this parenthetical shall be immediately null and void and
of no further force or effect, its fiscal quarters ending June 30,
2020, September 30, 2020, December 31, 2020, March 31, 2021, June 30, 2021 and
September 30, 2021, it being understood and agreed that if the Covenant
Suspension Period has been so terminated by the Company, then the financial
covenant under this Section 6.12(a) shall not be so excluded and shall be so
tested on each fiscal quarter of the Company ending on and after such Covenant
Suspension Period Termination Date) of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 4.75 to 1.00. For
the avoidance of doubt, other than as a result of the Company’s actions
described in the foregoing parenthetical in this Section 6.12(a), the Leverage
Ratio shall not be tested under this Section 6.12(a) for the Company’s fiscal
quarters ending June 30, 2020, September 30, 2020, December 31, 2020, March 31,
2021, June 30, 2021 and September 30, 2021, but the definition of “Leverage
Ratio” shall remain in full force and be effective in all other respects under
this Agreement.

 

110



--------------------------------------------------------------------------------

(b)    Minimum Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after June 30, 2017 (excluding, to the extent that the
Covenant Suspension Period has not been terminated by the Company pursuant to
clause (ii) of the definition of Covenant Suspension Period Termination Date, in
which case the exclusion in this parenthetical shall be immediately null and
void and of no further force or effect, its fiscal quarters ending June 30,
2020, September 30, 2020, December 31, 2020, March 31, 2021, June 30, 2021 and
September 30, 2021, it being understood and agreed that if the Covenant
Suspension Period has been so terminated by the Company, then the financial
covenant under this Section 6.12(b) shall not be so excluded and shall be so
tested on each fiscal quarter of the Company ending on and after such Covenant
Suspension Period Termination Date), of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense to the extent paid in cash, in each case for
the period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be less than 3.00 to 1.00. For the avoidance of doubt,
other than as a result of the Company’s actions described in the foregoing
parenthetical in this Section 6.12(b), the Interest Coverage Ratio shall not be
tested under this Section 6.12(b) for the Company’s fiscal quarters ending
June 30, 2020, September 30, 2020, December 31, 2020, March 31, 2021, June 30,
2021 and September 30, 2021, but the definition of “Interest Coverage Ratio”
shall remain in full force and be effective in all other respects under this
Agreement.

(c)    Maximum Senior Secured Leverage Ratio. The Company will not permit the
ratio (the “Senior Secured Leverage Ratio”), determined as of the end of each of
its fiscal quarters ending on and after June 30, 2017 (excluding, to the extent
that the Covenant Suspension Period has not been terminated by the Company
pursuant to clause (ii) of the definition of Covenant Suspension Period
Termination Date, in which case the exclusion in this parenthetical shall be
immediately null and void and of no further force or effect, its fiscal quarters
ending June 30, 2020, September 30, 2020, December 31, 2020, March 31,
2021, June 30, 2021 and September 30, 2021, it being understood and agreed that
if the Covenant Suspension Period has been so terminated by the Company, then
the financial covenant under this Section 6.12(c) shall not be so excluded and
shall be so tested on each fiscal quarter of the Company ending on and after
such Covenant Suspension Period Termination Date), of (i) Consolidated Senior
Secured Indebtedness to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
greater than 3.25 to 1.00. For the avoidance of doubt, other than as a result of
the Company’s actions described in the foregoing parenthetical in this
Section 6.12(c), the Senior Secured Leverage Ratio shall not be tested under
this Section 6.12(c) for the Company’s fiscal quarters ending June 30,
2020, September 30, 2020, December 31, 2020, March 31, 2021, June 30, 2021 and
September 30, 2021, but the definition of “Senior Secured Leverage Ratio” shall
remain in full force and be effective in all other respects under this
Agreement.

(d)    Permissible Increase to Leverage Ratios. Notwithstanding the foregoing,
solely to the extent that the Covenant Suspension Period is not in effect, the
Company shall be permitted, but in no event on more than threetwo (32) occasions
during the term of this Agreement, to allow (i) the maximum permitted Leverage
Ratio under Section 6.12(a) to be increased to 5.00 to 1.00 and the (ii) the
maximum permitted Senior Secured Leverage Ratio under Section 6.12(c) to be
increased to 3.50 to 1.00, in each case for a period of four consecutive fiscal
quarters (such period, an “Adjusted Covenant Period”) in connection with a
Permitted Acquisition occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such acquisition
exceeds $125,000,000 (and in respect of which the Company shall provide notice
in

 

111



--------------------------------------------------------------------------------

writing to the Administrative Agent (for distribution to the Lenders) of such
increase and a transaction description of such acquisition (including the name
of the person or summary description of the assets being acquired and the
approximate purchase price)), so long as the Company is in compliance on a pro
forma basis with both (i) the maximum Leverage Ratio of 5.00 to 1.00 and
(ii) the maximum Senior Secured Leverage Ratio of 3.50 to 1.00, in each case on
the closing date of such acquisition immediately after giving effect (including
Pro Forma Effect) to such acquisition; provided that it is understood and agreed
that (x) the Company may not elect a new Adjusted Covenant Period for at least
two (2) fiscal quarters following the end of an Adjusted Covenant Period and
(y) at the end of an Adjusted Covenant Period, both (i) the maximum permitted
Leverage Ratio shall revert to 4.75 to 1.00 and (ii) the maximum permitted
Senior Secured Leverage Ratio shall revert to 3.25 to 1.00, in each case as of
the fiscal quarter end immediately following such Adjusted Covenant Period and
thereafter until another Adjusted Covenant Period (if any) is elected pursuant
to the terms and conditions described above.

(e) Minimum Available Liquidity. The Company will not permit Available Liquidity
to be less than $50,000,000 at any time during the Covenant Suspension Period.

(f) Minimum Quarterly Consolidated EBITDA. The Company will not permit
Consolidated EBITDA to be less than $0 for each fiscal quarter of the Company
ended June 30, 2021 and September 30, 2021.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Company, any other Borrower or any Subsidiary, as applicable, in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d)    the Company or any other Borrower, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to Company or any Borrower’s existence), 5.08, 5.09 or 5.10, in
Article VI or in Article X;

(e)    the Company, any other Borrower or any Subsidiary Guarantor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

112



--------------------------------------------------------------------------------

(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after the
expiration of any applicable grace or cure periods provided for in the
applicable agreement or instrument under which such Indebtedness was created);

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any redemption, exchange, repurchase,
conversion or settlement with respect to any Permitted Convertible Notes, or
satisfaction of any condition giving rise to or permitting the foregoing,
pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iii) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Company nor
any of its Affiliates is the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Call Spread Swap Agreement;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, examinership, reorganization or other
relief in respect of the Company, any other Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, examinership, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company, any other Borrower or any Significant Subsidiary or for a substantial
part of its assets, and, in the case of a proceeding commenced or a petition
made outside the Netherlands, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered; provided that in the case of a proceeding
commenced or a petition made in the Netherlands, no grace period is applicable,
other than in the case of any frivolous or vexatious petitions for which a grace
period of fifteen (15) days applies;

(i)    the Company, any other Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, examinership, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, examinership, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company, any other Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)    the Company, any other Borrower or any Significant Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

113



--------------------------------------------------------------------------------

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of (x) during the Covenant Suspension Period, $25,000,000 and
(y) following the termination of the Covenant Suspension Period, $35,000,000,
shall be rendered against the Company, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)    a Change in Control shall occur;

(n)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(p)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document;

then, and in every such event (other than an event with respect to the Company
or any Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may
with the consent of the Required Lenders, and shall at the request of the
Required Lenders, by notice to the Company, take any or all of the following
actions, at the same or different times: (i) terminate the Commitments (and the
Letter of Credit Commitments), and thereupon the Commitments (and the Letter of
Credit Commitments) shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Secured Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j); and in case of any event with respect to the
Company or any other Borrower described in clause (h) or (i) of this Article,
the Commitments (and the Letter of Credit Commitments) shall automatically
terminate and the principal of the Loans then outstanding and cash collateral
for the LC Exposure, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

114



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

SECTION 8.01 General Matters.

(a)    Each of the Lenders, on behalf of itself and any of its Affiliates that
are Secured Parties, and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and each of the Issuing Banks hereby grants to the Administrative Agent
any required powers of attorney to execute any Collateral Document governed by
the laws of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.
The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Banks),
and neither the Company nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b)    The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

(c)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (i) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (ii) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(iii) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan

 

115



--------------------------------------------------------------------------------

Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e)    The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(f)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d)(1) of the definition thereof, the Required Lenders may,
to the extent permitted by applicable law, by notice in writing to the Company
and such Person remove such Person as Administrative Agent and, in consultation
with the Company, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

(g)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial

 

116



--------------------------------------------------------------------------------

loans in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by this Agreement or any other Lender and their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, any
arranger of the credit facilities evidenced by this Agreement or any amendment
thereof or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

(h)    None of the Lenders, if any, identified in this Agreement as a
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

(i)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(j)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent, on behalf of itself and the other
Secured Parties, upon the terms of the Collateral Documents. In the event that
any Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent, on behalf of itself and
the other Secured Parties. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Administrative Agent upon any Collateral (i) as described in
Section 9.02(d); (ii) as permitted by, but only in accordance with, the terms of
the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant hereto. Upon any
sale or transfer of assets constituting Collateral which is permitted pursuant
to the terms of any Loan Document, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days’ prior written request by the Company to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent,

 

117



--------------------------------------------------------------------------------

on behalf of itself and the other Secured Parties, herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Company or any
Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.

(k)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, examinership,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

(l)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Secured Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (1) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (2) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any

 

118



--------------------------------------------------------------------------------

successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership interests, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.

(m)    Each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its Affiliates which are Secured
Parties, hereby irrevocably constitute the Administrative Agent as the holder of
an irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by the Company or any Subsidiary on property pursuant to the
laws of the Province of Québec to secure obligations of the Company or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
the Company or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by the
Company or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by the Company or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Company or any Subsidiary).

(n)    The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan

 

119



--------------------------------------------------------------------------------

Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as described
in any Dutch Pledge existing prior to the Restatement Effective Date, including
that any payment received by the Administrative Agent in respect of such
parallel debt obligations will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, examinership, preference, liquidation or
similar laws of general application - be deemed a satisfaction of a pro rata
portion of the corresponding amounts of the Secured Obligations, and any payment
to the Secured Parties in satisfaction of the Secured Obligations shall -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
examinership, preference, liquidation or similar laws of general application -
be deemed as satisfaction of a pro rata portion of the corresponding amount of
the Secured Obligations. The parties hereto acknowledge and agree that, for
purposes of a Dutch Pledge, any resignation by the Administrative Agent is not
effective until its rights under the parallel debt obligations described in such
Dutch Pledge are assigned to the successor Administrative Agent.

The Company and each relevant Subsidiary which agree to provide security
pursuant to a Dutch Pledge (a “Dutch Collateral Party”) hereby irrevocably and
unconditionally undertakes to pay (each such payment undertaking by a Dutch
Collateral Party, a “Parallel Debt”) to the Administrative Agent amounts equal
to the amounts due by that Dutch Collateral Party in respect of its
Corresponding Obligations as they may exist from time to time. The Parallel Debt
of each Dutch Collateral Party will be payable in the currency or currencies of
the Corresponding Obligations and will become due and payable as and when and to
the extent the relevant Corresponding Obligations become due and payable. Each
of the parties to this Agreement hereby acknowledges that:

(a)    each Parallel Debt constitutes an undertaking, obligation and liability
to the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations of the relevant Dutch Collateral
Party; and

(b)    each Parallel Debt represents the Administrative Agent’s own separate and
independent claim to receive payment of the Parallel Debt from the relevant
Dutch Collateral Party, it being understood, in each case, that pursuant to this
paragraph, the amount which may become payable by each Dutch Collateral Party by
way of Parallel Debts shall not exceed at any time the total of the amounts
which are payable under or in connection with the Corresponding Obligations of
that Dutch Collateral Party at such time.

An amount paid by a Loan Party to the Administrative Agent in respect of the
Parallel Debt will discharge the liability of the Loan Parties under the
Corresponding Obligations in an equal amount. For the purpose of this Article
VIII, the Administrative Agent acts in its own name and for itself and not as
agent, trustee or representative of any other Secured Party.

(o)    The parties hereto acknowledge and agree for the purposes of taking and
ensuring the continuing validity of German law governed pledges (Pfandrechte)
with the creation of parallel debt obligations of the Company and its
Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties. Each Lender, on its own behalf and on behalf of its Affiliates which
are Secured Parties, hereby authorizes the Administrative Agent to enter as its
agent (Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and

 

120



--------------------------------------------------------------------------------

execute as agent in its name and on its behalf any amendments, supplements and
other alterations to any such Collateral Document and to release any such
Collateral Document and any pledge created under any such Collateral Document in
accordance with the provisions herein and/or the provisions in any such
Collateral Document.

(p)    In relation to the each Collateral Document governed by the laws of
Switzerland (the “Swiss Security Documents”) the Administrative Agent shall hold
(i) any security created or evidenced or expressed to be created or evidenced
under or pursuant to a Swiss Security Document by way of a security assignment
(Sicherungsabtretung) or transfer for security purposes (Sicherungsübereignung)
or any other non-accessory (nicht akzessorische) security; (ii) the benefit of
this paragraph; and (iii) any proceeds and other benefits of such security, as
fiduciary (treuhänderisch) in its own name but for the account of all relevant
Secured Parties which have the benefit of such security in accordance with this
Agreement and the respective Swiss Security Document. Each present and future
Secured Party hereby authorises the Administrative Agent (i) to (A) accept and
execute as its direct representative (direkter Stellvertreter) any Swiss law
pledge or any other Swiss law accessory (akzessorische) security created or
evidenced or expressed to be created or evidenced under or pursuant to a Swiss
Security Document for the benefit of such Secured Party and (B) hold, administer
and, if necessary, enforce any such security on behalf of each relevant Secured
Party which has the benefit of such security (ii) to agree as its direct
representative (direkter Stellvertreter) to amendments and alterations to any
Swiss Security Document which creates or evidences or expressed to create or
evidence a pledge or any other Swiss law accessory (akzessorische) security;
(iii) to effect as its direct representative (direkter Stellvertreter) any
release of a security created or evidenced or expressed to be created or
evidenced under a Swiss Security Document in accordance with this Agreement; and
(iv) to exercise as its direct representative (direkter Stellvertreter) such
other rights granted to the Administrative Agent hereunder or under the relevant
Swiss Security Document. Each present and future Secured Party hereby authorises
the Administrative Agent, when acting in its capacity as creditor of the
parallel debt obligations, to hold (i) any Swiss law pledge or any other Swiss
law accessory (akzessorische) Security; (ii) any proceeds of such security; and
(iii) the benefit of the parallel debt obligations, as creditor in its own right
but for the benefit of such Secured Parties in accordance with this Agreement.

SECTION 8.02 Posting of Communications.

(a)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrowers acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Banks and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

121



--------------------------------------------------------------------------------

(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER OR
ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, THE ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)    Each of the Lenders, the Issuing Banks and the Company agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.03 Intercreditor Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement and the Secured Parties party hereto or
otherwise receiving the benefits of any Loan Documents acknowledge that the
Intercreditor Agreement is binding upon them. Each Secured Party hereby
(a) agrees that it will be bound by, and will not take any action contrary to,
the provisions of the Intercreditor Agreement and (b) authorizes and instructs
the Administrative Agent to enter into the Intercreditor Agreement and to
subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Company, and the Secured Parties are
intended third-party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

 

122



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a)    Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)    if to any Borrower, to it c/o Cimpress USA Incorporated, 275 Wyman
Street, Waltham, Massachusetts 02451 USA, Attention of Jonathan Chevalier,
Treasurer (Telecopy No. (781) 652-6098; Telephone No. (781) 652-6771), with a
copy to, in the case of a notice of Default, General Counsel (Telecopy
No. (781) 652-6092; Telephone No. (781) 652-6541);

(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor
7, Chicago, Illinois 60603, Attention of Susan Thomas (Telecopy
No. (888) 303-9732) and (B) in the case of Borrowings denominated in Foreign
Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London
E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207
777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A., 270 Park
Avenue, 43rd Floor, New York, New York 10017, Attention of Daglas Panchal
(Telecopy No. (917) 464-8969);

(iii)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7, Chicago, Illinois
60603, Attention of Cristie Pisowicz (Telecopy No. (877) 242-0410);

(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603, Attention of Susan Thomas (Telecopy
No. (888) 303-9732); and

(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications

 

123



--------------------------------------------------------------------------------

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment or as provided in Sections 2.14(c) and 2.14(d), neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that neither (A) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) or (B) any amendment entered into pursuant to the terms of
Section 2.14(c) shall constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or 2.18(b) or (d) in a manner that would alter the ratable
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Loans are included on the Restatement Effective Date),
(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from their obligations under Article X or the Guaranty, in each case
without the written consent of each Lender, or (vii) except as provided in

 

124



--------------------------------------------------------------------------------

clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.23 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, 2019 CUSA Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

(d)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Banking Services Obligations not yet due and
payable, Swap Obligations not yet due and payable, Unliquidated Obligations for
which no claim has been made and other Obligations expressly stated to survive
such payment and termination), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Company certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
leased to the Company or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Any such release shall not in any manner discharge, affect, or
impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral. In addition, each of the
Lenders, on behalf of itself and any of its Affiliates that are Secured Parties,
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, (i) to subordinate any Lien on any assets granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(d) or (ii) in the event that the
Company shall have advised the Administrative Agent that, notwithstanding the
use by the Company of commercially reasonable efforts to obtain the consent of
such holder (but without the requirement to pay any sums to obtain such consent)
to permit the Administrative Agent to retain its liens (on a subordinated basis
as contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

 

125



--------------------------------------------------------------------------------

(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, (ii) each Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by such Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender and (iii) such Non-Consenting
Lender shall have received the outstanding principal amount of its Loans and
participations in LC Disbursements. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable documented out-of-pocket fees,
charges and disbursements of one primary counsel and one local counsel in each
applicable foreign jurisdiction for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
documented out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

126



--------------------------------------------------------------------------------

(b)    The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, (i) each Lender severally agrees to
pay to the Administrative Agent and (ii) each Revolving Lender severally agrees
to pay to such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

(d)    To the extent permitted by applicable law, neither the Company nor any
other Borrower shall assert, and the Company and each other Borrower hereby
waive, any claim against any Indemnitee (i) for any damages arising from the use
by others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)    All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a)    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that

 

127



--------------------------------------------------------------------------------

(i) neither the Company nor any other Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Company or any
other Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C)    the Issuing Banks; provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan; and

(D)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

128



--------------------------------------------------------------------------------

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws;

(E)    assignment to any Person of Commitments or Loans with respect to a Dutch
Borrower shall only be permitted if the person to whom the Commitments or Loans
are assigned is a Dutch Non-Public Lender at all times;

(F)    in the case of any assignment of a Revolving Commitment or Revolving
Loan, such assignment shall require the prior written consent of each Swiss
Borrower, if the assignee is not a Qualifying Bank (such consent not to be
unreasonably withheld or delayed); provided that no Swiss Borrower shall consent
to an assignment that would be in violation of the Swiss Non-Bank Rules;
provided, further, that that no consent of any Swiss Borrower shall be required
if an Event of Default under any of clauses (a), (b), (h), (i) or (j) of
Article VII has occurred and is continuing; and

(G)    no assignment shall be made (x) to the Company or any of the Company’s
Affiliates or Subsidiaries or (y) to a natural person.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) any holder of any Second Lien Notes or any holder of any Second Lien
Obligations (or any lender or holder of any Permitted Second Lien Notes
Refinancing Indebtedness).

 

129



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Notwithstanding anything to the contrary
contained in this Agreement, the Loans are registered obligations, the right,
title and interest of the Lenders and its assignees in and to such Loans shall
be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section shall
be construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).

(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

130



--------------------------------------------------------------------------------

(c)    Any Lender may, without the consent of the Company or any other Borrower,
the Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Company, the other Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and (D) each Participant shall be a Qualifying
Bank or, if not, the prior written consent of each Swiss Borrower has been
obtained (such consent not to be unreasonably withheld or delayed; provided that
no Swiss Borrower shall consent to a participation that would be in violation of
the Swiss Non-Bank Rules; provided, further, that no consent of any Swiss
Borrower shall be required if an Event of Default under any of clauses (a), (b),
(h), (i) or (j) of Article VII has occurred and is continuing). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Company and each other Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury
Regulations Section 1.163-5(b) (or any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

131



--------------------------------------------------------------------------------

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Electronic Execution; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent and (ii) the reduction of the
Letter of Credit Commitment of any Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective on the Restatement
Effective Date and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, each of the Company and each other Borrower hereby (i) agrees that,
for all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Documents (in each case, including
with respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.

 

132



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Company, any other Borrower or any Subsidiary Guarantor
against any of and all of the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender and
each Issuing Bank agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c)    The Company and each other Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(d)    The Company and each other Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now

 

133



--------------------------------------------------------------------------------

or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(f)    The Company and each other Borrower hereby irrevocably designates,
appoints and empowers the Service of Process Agent, with offices on the
Restatement Effective Date at 111 Eighth Avenue, New York, New York 10011, as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding. If for any reason such designee, appointee and agent shall cease
to be available to act as such, The Company and each other Borrower agree to
designate a new designee, appointee and agent in New York City on the terms and
for the purposes of this provision reasonably satisfactory to the Administrative
Agent under this Agreement. Each Obligor irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Obligor in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such Obligor. To
the extent any Obligor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Obligor hereby irrevocably waives such
immunity in respect of its obligations under the Loan Documents.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep

 

134



--------------------------------------------------------------------------------

such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) with the consent
of the Company, (h) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Company or (i) on a
confidential basis to (1) any rating agency in connection with rating any
Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided for herein. For the purposes of this
Section, “Information” means all information received from the Company relating
to the Company or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Company
after the Restatement Effective Date, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act and Beneficial Ownership Regulation. Each Lender
that is subject to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) and the Beneficial
Ownership Regulation hereby notifies each Loan Party that pursuant to the
requirements of the Act and the Beneficial Ownership Regulation, it is required
to

 

135



--------------------------------------------------------------------------------

obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act and the Beneficial Ownership Regulation. The Company and
each other Borrower agree to cooperate with each Lender and provide true,
accurate and complete information to such Lender in response to any such
request.

SECTION 9.14 Releases of Subsidiary Guarantors.

(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor from its obligations under the Guaranty if such Subsidiary
Guarantor is no longer a Material Subsidiary.

(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations not yet due and payable, Swap Obligations not yet due and payable,
Unliquidated Obligations for which no claim has been made and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15 Attorney Representation. If the Company or a Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
the Agreement and/or any other Loan Document it is hereby expressly acknowledged
and accepted by the parties to the Agreement and/or any other Loan Document that
the existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, on behalf of itself and the other Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law (including any personal property security laws of Canada or any province
thereof) can be perfected only by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

136



--------------------------------------------------------------------------------

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.18 No Advisory or Fiduciary Responsibility. Each Borrower acknowledges
and agrees, and acknowledges its Subsidiaries’ understanding, that no Credit
Party will have any obligations except those obligations expressly set forth
herein and in the other Loan Documents and each Credit Party is acting solely in
the capacity of an arm’s length contractual counterparty to such Borrower with
respect to the Loan Documents and the transactions contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, such Borrower or any
other person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to any Borrower
with respect thereto.

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

 

137



--------------------------------------------------------------------------------

SECTION 9.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.20 Termination of Dutch CIT Fiscal Unity.

(a)    If, at any time, a Dutch Loan Party is part of a fiscal unity (fiscale
eenheid) for Dutch corporate income tax purposes (a “Dutch CIT Fiscal Unity”)
and such Dutch CIT Fiscal Unity is terminated (beëindigd) in respect of such
Dutch Loan Party as a result of or in connection with the Administrative Agent
enforcing its rights under any Collateral Document, such Dutch Loan Party shall,
together with the parent (moedermaatschappij) or deemed parent (aangewezen
moedermaatschappij) of the Dutch CIT Fiscal Unity, for no consideration file a
request with the relevant Governmental Authority in accordance with article
15af, paragraph 3, of the Dutch CITA to allocate and surrender any tax losses
(verliezen) as meant in Article 20 of the Dutch CITA, to the Dutch Loan Party
leaving the Dutch CIT Fiscal Unity, to the extent that pursuant to article 15af
of the Dutch CITA such tax losses are attributable (toerekenbaar) to such Dutch
Loan Party.

(b)    For purposes of this Section 9.20, the term “Dutch Loan Party” includes
any Loan Party carrying on a business through a permanent establishment or
deemed permanent establishment taxable in the Netherlands.

SECTION 9.21 Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

138



--------------------------------------------------------------------------------

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers or any of their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that none of the Administrative Agent, or the Arrangers or any
of their respective Affiliates is a fiduciary with respect to the Collateral or
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments, this Agreement and any other Loan Documents,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees,

 

139



--------------------------------------------------------------------------------

facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees, utilization fees, minimum usage fees, letter of
credit fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker’s acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.

SECTION 9.22    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

Cross-Guarantee

SECTION 10.01    Cross Guarantee.

(a)    In order to induce the Lenders to extend credit to each Borrower
hereunder, each Obligor hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Secured Obligations of such other Obligor. Each Obligor further agrees that the
due and punctual payment of such Secured Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Secured Obligation.

(b)    Each Obligor waives presentment to, demand of payment from and protest to
any Obligor of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each Obligor hereunder shall not be affected by (a) the failure
of the Administrative Agent, any Issuing Bank or any Lender to assert

 

140



--------------------------------------------------------------------------------

any claim or demand or to enforce any right or remedy against any Obligor under
the provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Obligor or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Obligor or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Agreement, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Obligor or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Obligor or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Obligor to
subrogation.

(c)    Each Obligor further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Obligor or any other Person.

(d)    The obligations of each Obligor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.

(e)    Each Obligor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Secured Obligation (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must otherwise be
restored or returned by the Administrative Agent, any Issuing Bank or any Lender
upon the insolvency, examinership, bankruptcy or reorganization of any Obligor
or otherwise (including pursuant to any settlement entered into by a Secured
Party in its discretion.

(f)    In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent, any Issuing Bank or any Lender may have at law
or in equity against any Obligor by virtue hereof, upon the failure of any other
Obligor to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Obligor hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest

 

141



--------------------------------------------------------------------------------

thereon. Each Obligor further agrees that if payment in respect of any Secured
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York, Chicago or any other Eurocurrency Payment Office
and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Secured Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, any
Issuing Bank or any Lender, disadvantageous to the Administrative Agent, any
Issuing Bank or any Lender in any material respect, then, at the election of the
Administrative Agent, such Obligor shall make payment of such Secured Obligation
in Dollars (based upon the Dollar Amount on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent, any Issuing Bank and any Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

(g)    Upon payment by any Obligor of any sums as provided above, all rights of
such Obligor against any Obligor arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Obligor to the Administrative Agent, the
Issuing Banks and the Lenders.

(h)    Nothing shall discharge or satisfy the liability of any Obligor hereunder
except the full performance and payment in cash of the Secured Obligations.

(i)    Notwithstanding anything contained in this Article X to the contrary, no
Obligor shall be liable hereunder for any of the Loans made to, or any other
Secured Obligation incurred solely by or on behalf of, any U.S. Loan Party to
the extent such guaranty by such Obligor would cause a Deemed Dividend Problem.

SECTION 10.02    Swiss Limitation Language for Swiss Borrowers.

(a)    If and to the extent that a payment in fulfilling the liabilities under
Section 10.01, under any joint and several liabilities or that the use of the
proceeds from the enforcement of Collateral of any Swiss Borrower would, at the
time payment is due or the Collateral is enforced, under Swiss law and practice
(inter alia, prohibiting capital repayments or restricting profit distributions)
not be permitted, in particular if and to the extent that such Swiss Borrower
guarantees obligations other than obligations of one of its direct or indirect
subsidiaries (i.e. obligations of its direct or indirect parent companies
(up-stream guarantee) or sister companies (cross-stream guarantee)) (“Restricted
Obligations”), then such obligations, payment amounts and the use of the
proceeds from the enforcement of such Collateral shall from time to time be
limited to the amount of the freely disposable equity in accordance with Swiss
law; provided that such limited amount shall at no time be less than such Swiss
Borrower’s profits and reserves available for the distribution as dividends
(being the balance sheet profits and any reserves available for this purpose, in
each case in accordance with art. 675(2) and art. 671(1) and (2), no. 3, of the
Swiss Federal Code of Obligations) at the time or times payment under or
pursuant to the Loan Documents is requested from such Swiss Borrower, and
further provided that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Borrower from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefor until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees contained in the Loan
Documents including, in particular, Section 18(A)(iv) of the Guaranty shall be
construed in a manner consistent with the provisos herein contained.

 

142



--------------------------------------------------------------------------------

(b)    In respect of Restricted Obligations, each Swiss Borrower shall:

(i)    use its best endeavours to procure that the fulfilment of the Restricted
Obligations can be made without deduction of Swiss Withholding Tax by
discharging the liability of such tax by notification pursuant to applicable law
(including applicable double tax treaties) rather than payment of the tax;

(ii)    if the notification procedure pursuant to sub-paragraph (i) above does
not apply (or does only apply partially) and if and to the extent required by
applicable law (including applicable double tax treaties) in force at the
relevant time:

(A)    deduct Swiss anticipatory tax (Verrechnungssteuer; Swiss Withholding Tax)
at the rate of 35% (or such other rate as in force from time to time) from any
payment made by it in respect of Restricted Obligations;

(B)    pay any such deduction to the Swiss Federal Tax Administration; and

(C)    notify (or ensure that the Company notifies) the Administrative Agent
that such a deduction has been made and provide the Administrative Agent with
evidence that such a deduction has been paid to the Swiss Federal Tax
Administration, all in accordance with Section 18(A)(i) of the Guaranty; and

(iii)    shall use its best endeavours to procure that any person who is
entitled to a full or partial refund of the Swiss Withholding Tax deducted
pursuant to this Section 10.02:

(A)    request a refund of the Swiss Withholding Tax under applicable law
(domestic law and applicable double tax treaties) as soon as possible; and

(B)    pay to the Lenders upon receipt any amount so refunded to cover any
outstanding part of the Restricted Obligations; and

(iv)    to the extent such a deduction is made, not be obliged to either
gross-up, in particular, in accordance with Section 18(A)(i) of the Guaranty or
indemnify each Recipient, in particular, in accordance with Section 18(A)(iv) of
the Guaranty in relation to any such payment made by it in respect of Restricted
Obligations unless such gross-up or tax indemnity payment is permitted under the
laws of Switzerland then in force.

(c)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Administrative Agent to obtain a
maximum benefit under the Loan Documents, each Swiss Borrower undertakes to
promptly implement all such measures and/or to promptly obtain the fulfillment
of all prerequisites allowing it to promptly perform its obligations and make
the requested payment(s) thereunder from time to time, including the following:

(i)    preparation of an up-to-date audited balance sheet of such Swiss
Borrower;

(ii)    confirmation of the auditors of such Swiss Borrower that the relevant
amount represents the maximum freely distributable profits;

 

143



--------------------------------------------------------------------------------

(iii)    approval by a shareholders’ or a quotaholders’ meeting (as applicable)
of such Swiss Borrower of the resulting profit distribution; and

(iv)    all such other measures necessary or useful to allow such Swiss Borrower
to make the payments and perform the obligations agreed under the Loan Documents
with a minimum of limitations.

SECTION 10.03 Limitation on Guaranty of Certain Swap Obligations. No Obligor
hereunder shall be, or shall be deemed to be, a guarantor of any Swap
Obligations if such Obligor is not an ECP, to the extent that the providing of
such guaranty by such Obligor would violate the ECP Rules or any other
applicable law or regulation. This paragraph shall not affect any guaranteed
Secured Obligations other than Swap Obligations, nor shall it affect the
guaranteed Secured Obligations of any Obligor who qualifies as an ECP.

SECTION 10.04 Keepwell. Without in any way limiting the obligations of any
Obligor under this Agreement (including under this Article X) or the other Loan
Documents, each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.04 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.04, or
otherwise under this Article X, as it relates to such other Obligor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until a discharge of
such Qualified ECP Guarantor’s obligations under this Article X in accordance
with the terms hereof. Each Qualified ECP Guarantor intends that this
Section 10.04 constitute, and this Section 10.04 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XI

Collection Allocation Mechanism

(a)    On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars in an amount equal to the Dollar Amount of such amount
and on and after such date all amounts accruing and owed to any Lender in
respect of such Obligations shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder and (iii) the Lenders shall automatically and
without further act be deemed to have made reciprocal purchases of interests in
the Designated Obligations such that, in lieu of the interests of each Lender in
the particular Designated Obligations that it shall own as of such date and
immediately prior to the CAM Exchange, such Lender shall own an interest equal
to such Lender’s CAM Percentage in each Designated Obligation. Each Lender, each
Person acquiring a participation from any Lender as contemplated by
Section 9.04, and the Borrowers hereby consent and agree to the CAM Exchange.
Each Borrower and each Lender agrees from time to time to execute and deliver to
the Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the Administrative Agent against
delivery of any promissory notes so executed and delivered; provided that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

144



--------------------------------------------------------------------------------

(b)    As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders
pro rata in accordance with their respective CAM Percentages (to be redetermined
as of each such date of payment or distribution to the extent required by
paragraph (c) below).

(c)    In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrowers, then
(i) each Revolving Lender shall, in accordance with Section 2.06(d), promptly
purchase from the Issuing Bank a participation in such LC Disbursement in the
amount of such Lender’s Applicable Percentage of such LC Disbursement (without
giving effect to the CAM Exchange), (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the applicable Lenders, and the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Designated Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Designated Obligations and (iii) in the event distributions shall have been
made in accordance with the preceding paragraph, the Lenders shall make such
payments to one another as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns in respect of the Designated Obligations held by such Persons and shall
be conclusive absent manifest error.

(d)    Nothing in this Article shall prohibit the assignment by any Lender of
interests in some but not all of the Designated Obligations held by it after
giving effect to the CAM Exchange; provided, that in connection with any such
assignment such Lender and its assignee shall enter into an agreement setting
forth their reciprocal rights and obligations in the event of a redetermination
of the CAM Percentages as provided in the immediately preceding paragraph (c).

*******

 

145



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS

 

Lender

   Multicurrency Tranche
Commitment      Dollar
Tranche
Commitment      Principal
Amount of
Outstanding
Initial
CUSA
Term Loans      Principal
Amount of
Outstanding
Initial
Company
Term Loans      Principal Amount of Outstanding
2019 CUSA Term Loans  

JPMorgan Chase Bank, N.A.

   $ 112,828,320.7487,232,368.88      $ 0      $ 0      $ 0      $
37,171,679.2612,335,474.81  

Bank of America, N.A.

   $ 112,446,951.2086,937,515.88      $ 0      $ 0      $ 0      $
37,553,048.8012,462,032.84  

BMO Harris Bank N.A.

   $ 112,446,951.2086,937,515.88      $ 0      $ 0      $ 0      $
37,553,048.8012,462,032.84  

MUFG Union Bank, N.A.

   $ 112,446,951.2086,937,515.88      $ 0      $ 0      $ 0      $
37,553,048.8012,462,032.84  

HSBC Bank USA, National Association

   $ 86,849,529.0967,147,061.20      $ 0      $ 0      $ 0      $
38,150,470.9112,660,288.22  

Fifth Third Bank, National Association

   $ 80,000,000.0061,851,399.22      $ 0      $ 0      $ 0      $
33,875,000.0011,241,467.10  

Capital One, National Association

   $ 74,551,426.2657,638,875.35      $ 0      $ 0      $ 0      $
25,448,573.748,445,145.52  

Citibank, N.A.

   $ 78,000,000.0060,305,114.24      $ 0      $ 0      $ 0      $
19,500,000.006,471,102.83  

KeyBank National Association

   $ 54,653,830.7342,255,198.80      $ 0      $ 0      $ 0      $
20,346,169.276,751,905.31  

PNC Bank, National Association

   $ 52,109,717.4540,288,236.72      $ 0      $ 0      $ 0      $
22,890,282.557,596,172.93  

Truist Bank (as successor by merger to SunTrust Bank)

   $ 56,987,697.0044,059,609.98      $ 0      $ 0      $ 0      $
18,012,303.005,977,408.46  

Citizens Bank, N.A.

   $ 49,000,000.0037,883,982.02      $ 0      $ 0      $ 0      $
17,325,000.005,749,325.98  

People’s United Bank, National Association

   $ 45,270,000.0035,000,160.54      $ 0      $ 0      $ 0      $
14,730,000.004,888,171.52  

The Governor and Company of The Bank of Ireland

   $ 15,000,000.0011,597,137.35      $ 0      $ 0      $ 0      $
25,000,000.008,296,285.68  

Goldman Sachs Bank USA

   $ 15,000,000.0011,597,137.35      $ 0      $ 0      $ 0      $ 0  

The Huntington National Bank

   $ 24,317,868.1418,801,177.13      $ 0      $ 0      $ 0      $
10,682,131.863,544,880.70  

Raymond James Bank, N.A.

   $ 0      $ 0      $ 0      $ 0      $ 20,075,000.006,661,917.40  

Webster Bank

   $ 10,000,000.007,731,424.90      $ 0      $ 0      $ 0      $
15,000,000.004,977,771.41  



--------------------------------------------------------------------------------

Rockland Trust Company

   $ 0      $ 7,500,000.005,798,568.68      $ 0      $ 0      $
6,843,750.002,271,108.20  

Banner Bank

   $ 0      $ 0      $ 0      $ 0      $ 7,300,000.002,422,515.42  

TriState Capital Bank

   $ 0      $ 0      $ 0      $ 0      $ 7,000,000.002,322,959.99  

Total

   $ 1,091,909,243.01844,201,431.32      $ 7,500,000.005,798,568.68      $ 0  
   $ 0      $ 452,009,506.99150,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

 

Lender

   Letter of
Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 6,250,000  

Bank of America, N.A.

   $ 6,250,000  

BMO Harris Bank N.A.

   $ 6,250,000  

MUFG Union Bank, N.A.

   $ 6,250,000  

Total Letter of Credit Commitments

   $ 25,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 4 to the Credit Agreement, dated as of October 21, 2011, as
amended and restated as of February 8, 2013, as further amended and restated as
of July 13, 2017, and as further amended by Amendment No. 1, dated as of
June 14, 2018, Amendment No. 2, dated as of January 7, 2019, that certain
Borrower Assumption Agreement, dated as of December 3, 2019, and Amendment
No. 3, dated as of February 13, 2020 (as so amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among Cimpress plc (the “Company”), Vistaprint Limited,
Cimpress Schweiz GmbH, Vistaprint B.V. and Cimpress USA Incorporated
(collectively, the “Subsidiary Borrowers” and, together with the Company, the
“Borrowers”), the financial institutions from time to time party thereto
(collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), which
Amendment No. 4 is dated as of April 28, 2020 and is by and among the Borrowers,
the financial institutions listed on the signature pages thereof and the
Administrative Agent (the “Amendment”). Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Amended Credit Agreement (as defined in the Amendment). Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Guaranty and any other Loan Document executed by it and
acknowledges and agrees that the Guaranty and each and every such Loan Document
executed by the undersigned in connection with the Amended Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. Without limitation of the foregoing, each of the undersigned
confirms, acknowledges and agrees that: (a) each of the Collateral Documents to
which it is a party shall secure all monies, obligations and liabilities
whatsoever whether principal, interest or otherwise now or hereafter due, owing
or incurred by the undersigned to any Secured Party whether collectively or
individually under or in connection with the Loan Documents; and (b) each of the
Collateral Documents (and the security interests created thereby) shall continue
in full force and effect as continuing security for all obligations expressed to
be secured thereunder and under the Amended Credit Agreement and shall continue
to constitute the legal, valid and binding obligations of the undersigned
enforceable in accordance with its terms. In respect of the Loan Documents
governed by Dutch law, each of the undersigned party thereto hereby confirms and
agrees that (i) at the time of the entering into the Loan Documents governed by
Dutch law, it was their intention (and it is still their intention and
agreement) that any security right created under such Loan Document to secure
the Secured Obligations (as defined in such Loan Document) as amended from time
to time, including by the amendments as included in the Amendment, and (ii) any
amount owed by the Loan Parties under the Credit Agreement as amended by and in
accordance with the terms of the Amendment are part of the definition of the
“Secured Obligations” (as defined in the Loan Documents governed by Dutch law),
a “Parallel Debt” (as defined in Section VIII of the Credit Agreement and
Section 33 of the Guaranty) and the “Corresponding Obligations” as defined in
the Credit Agreement. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Amended Credit Agreement
and as the same may from time to time hereafter be amended, modified or
restated. Each party hereto hereby submits to the exclusive jurisdiction of any
United States federal or New York State court sitting in the City of New York in
any action or proceeding arising out of or relating to this Consent and
Reaffirmation and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and irrevocably waives any objection it may now or hereafter have as to
the venue of such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum.

Dated April 28, 2020

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.

 

CIMPRESS USA INCORPORATED,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   President

Signature Page to Consent and Reaffirmation to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

CIMPRESS WINDSOR CORPORATION,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Treasurer

VISTAPRINT NETHERLANDS B.V.,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Director

CIMPRESS AUSTRALIA PTY LIMITED,

as a Guarantor

By:  

/s/ Bradley Hedderson

Name:   Bradley Hedderson Title:   Managing Director

WEBS, INC.,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   President and Treasurer

CIMPRESS INVESTMENTS B.V.,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Director

CIMPRESS ITALY S.R.L.,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Director

Signature Page to Consent and Reaffirmation to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

PIXARTPRINTING S.P.A.,

as a Guarantor

By:  

/s/ Paolo Roatta

Name:   Paolo Roatta Title:   Managing Director

CIMPRESS JAMAICA LIMITED,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Director

CIMPRESS DEUTSCHLAND GMBH,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Managing Director

WIRMACHENDRUCK GMBH,

as a Guarantor

By:  

/s/ Johannes Voetter

Name:   Johannes Voetter Title:   Managing Director

CIMPRESS UK LIMITED,

as a Guarantor

By:  

/s/ Jonathan Chevalier

Name:   Jonathan Chevalier Title:   Managing Director

TRADEPRINT DISTRIBUTION LIMITED,

as a Guarantor

By:  

/s/ Paolo Roatta

Name:   Paolo Roatta Title:   Managing Director

Signature Page to Consent and Reaffirmation to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

CIMPRESS USA MANUFACTURING INCORPORATED,

as a Guarantor

By:  

/s/ Bradley Hedderson

Name:   Bradley Hedderson Title:   SVP Vistaprint NA MFG Ops.

NATIONAL PEN CO. LLC,

as a Guarantor

By:  

/s/ Richard N. Obrigawitch

Name:   Richard N. Obrigawitch Title: Chief Financial Officer and Chief
Operating Officer

NATIONAL PEN TENNESSEE LLC,

as a Guarantor

By:  

/s/ Richard N. Obrigawitch

Name:   Richard N. Obrigawitch Title: Chief Financial Officer and Chief
Operating Officer

NP CORPORATE SERVICES LLC,

as a Guarantor

By:  

/s/ Richard N. Obrigawitch

Name:   Richard N. Obrigawitch Title: Chief Financial Officer and Chief
Operating Officer

VISTAPRINT CORPORATE SOLUTIONS INCORPORATED,

as a Guarantor

By:  

/s/ Jonathan Chevalier

Name:   Jonathan Chevalier Title:   Managing Director

Signature Page to Consent and Reaffirmation to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017



--------------------------------------------------------------------------------

CIMPRESS IRELAND LIMITED,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Attorney

NATIONAL PEN PROMOTIONAL HOLDINGS LIMITED,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Director

NATIONAL PEN PROMOTIONAL PRODUCTS LIMITED,

as a Guarantor

By:  

/s/ Sean Quinn

Name:   Sean Quinn Title:   Director

CIMPRESS JAPAN CO., LTD.,

as a Guarantor

By:  

/s/ Keiko Son

Name:   Keiko Son Title:   Managing Director

BUILD A SIGN LLC,

as a Guarantor

By:  

/s/ Jonathan Chevalier

Name:   Jonathan Chevalier Title:   Managing Director

Signature Page to Consent and Reaffirmation to Amendment No. 4 to

Credit Agreement dated as of October 21, 2011,

as amended and restated as of February 8, 2013

and as further amended and restated as of July 13, 2017